

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
CONFIDENTIAL - Redacted.  Confidential Treatment of redacted portions requested
of the Securities and Exchange Commission.






AMENDED AND RESTATED CREDIT AGREEMENT


dated as of December 9, 2011


among


HOME PROPERTIES, L.P.,
as Borrower,


HOME PROPERTIES, INC.,
as the Company,


THE LENDERS FROM TIME TO TIME PARTY HERETO,


MANUFACTURERS AND TRADERS TRUST COMPANY,
as Administrative Agent,


BANK OF AMERICA, N.A.,
PNC BANK, N.A.
and
RBS CITIZENS, N.A.,
as Co-Documentation Agents


and


U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent


 
 




MANUFACTURERS AND TRADERS TRUST COMPANY
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners







 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



 
PAGE
ARTICLE I - DEFINITIONS
1
   
SECTION 1.01   DEFINED TERMS
1
SECTION 1.02   CLASSIFICATION OF LOANS AND BORROWINGS
27
SECTION 1.03   TERMS GENERALLY
27
SECTION 1.04   ACCOUNTING TERMS: GAAP
27
SECTION 1.05   EFFECT OF AMENDMENT AND RESTATEMENT
28
   
ARTICLE II - THE CREDITS
29
   
SECTION 2.01  COMMITMENTS
29
SECTION 2.02  LOANS AND BORROWINGS
29
SECTION 2.03  REQUESTS FOR BORROWINGS
30
SECTION 2.04  LETTERS OF CREDIT
31
SECTION 2.05  FUNDING OF BORROWINGS
35
SECTION 2.06  INTEREST ELECTIONS
36
SECTION 2.07  TERMINATION AND REDUCTION OF COMMITMENTS
37
SECTION 2.08  REPAYMENT OF LOANS, EVIDENCE OF DEBT
38
SECTION 2.09  PREPAYMENT OF LOANS
38
SECTION 2.10  FEES
41
SECTION 2.11  INTEREST
42
SECTION 2.12  ALTERNATE RATE OF INTEREST
43
SECTION 2.13  INCREASED COSTS
43
SECTION 2.14  BREAK FUNDING PAYMENTS
45
SECTION 2.15  TAXES
45
SECTION 2.16  PAYMENTS GENERALLY, PRO RATA TREATMENT, SHARING OF SET-OFFS
46
SECTION 2.17  MITIGATION OBLIGATIONS, REPLACEMENT OF LENDERS
48
SECTION 2.18  CASH COLLATERAL
48
SECTION 2.19  DEFAULTING LENDERS
49
SECTION 2.20  INACCURATE FINANCIAL STATEMENTS OR COMPLIANCE CERTIFICATES
52
   
ARTICLE III - REPRESENTATIONS AND WARRANTIES
52
   
SECTION 3.01  ORGANIZATION:  POWERS
52
SECTION 3.02  AUTHORIZATION, ENFORCEABILITY
53
SECTION 3.03  GOVERNMENTAL APPROVALS, NO CONFLICTS
54
SECTION 3.04  FINANCIAL CONDITION:  NO MATERIAL ADVERSE CHANGE
54
SECTION 3.05  PROPERTIES
55
SECTION 3.06  INTELLECTUAL PROPERTY, PERMITS AND LICENSES
56
SECTION 3.07  LITIGATION AND ENVIRONMENTAL MATTERS
56
SECTION 3.08 COMPLIANCE WITH LAWS AND AGREEMENTS
57
SECTION 3.09  INVESTMENT COMPANY STATUS
57
SECTION 3.10  TAXES
58
SECTION 3.11  ERISA
58
SECTION 3.12  DISCLOSURE
58
SECTION 3.13  INSURANCE
58
SECTION 3.14  REIT STATUS
59
SECTION 3.15  SOLVENCY
59
SECTION 3.16  MARGIN REGULATIONS
59
SECTION 3.17  OFAC AND ANTI-MONEY LAUNDERING
60
SECTION 3.18  PATRIOT ACT
60
SECTION 3.19  REPRESENTATIONS AND WARRANTIES IN THE LOAN DOCMENTS
61
SECTION 3.20  SENIOR DEBT STATUS
61
   
ARTICLE IV - CONDITIONS
61
   
SECTION 4.01  EFFECTIVE DATE
61
SECTION 4.02  EACH CREDIT EVENT
64
   
ARTICLE V - AFFIRMATIVE COVENANTS
64
   
SECTION 5.01  FINANCIAL STATEMENTS AND OTHER INFORMATION
64
SECTION 5.02  NOTICES OF MATERIAL EVENTS
67
SECTION 5.03  EXISTENCE, CONDUCT OF BUSINESS
68
SECTION 5.04  PAYMENT OF OBLIGATIONS
68
SECTION 5.05  MAINTENANCE OF PROPERTIES, INSURANCE, MANAGEMENT
69
SECTION 5.06  BOOKS AND RECORDS, INSPECTION RIGHT
69
SECTION 5.07  COMPLIANCE WITH LAWS
69
SECTION 5.08  USE OF PROCEEDS AND LETTERS OF CREDIT
69
SECTION 5.09  COMPANY STATUS; RATING
70
SECTION 5.10  OWNERSHIP OF PROJECTS AND PROPERTY: UNENCUMBERED ASSETS
70
SECTION 5.11  SHAREHOLDER COMMUNICATION, FILINGS, ETC.
70
SECTION 5.12  FURTHER ASSURANCES
70
SECTION 5.13  NEW GUARANTORS
70
SECTION 5.14  COVENANT RELATING TO NOTE PURCHASE AGREEMENT
71
   
ARTICLE VI - NEGATIVE COVENANTS
71
   
SECTION 6.01  INDEBTEDNESS AND OTHER FINANCIAL COVENANTS
71
SECTION 6.02  LIENS
73
SECTION 6.03  FUNDAMENTAL CHANGE
73
SECTION 6.04  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUSITION
74
SECTION 6.05  HEDGING AGREEMENTS
75
SECTION 6.06  TRANSACTIONS WITH AFFILIATES
75
SECTION 6.07  RESERVED
75
SECTION 6.08  MARGIN REGULATIONS: SECURITIES LAWS
75
SECTION 6.09  RESTRICTED PAYMENTS
75
SECTION 6.10  NEGATIVE COVENANTS OF THE COMPANY AND THE QRS SUBSIDIARY
77
   
ARTICLE VII - EVENTS OF DEFAULT
77
   
ARTICLE VIII - THE ADMINISTRATIVE AGENT
80
   
ARTICLE IX - MISCELLANEOUS
82
   
SECTION 9.01  NOTICES
82
SECTION 9.02  WAIVERS, AMENDMENTS
83
SECTION 9.03  EXPENSES: INDEMNITY, DAMAGE WAIVER
84
SECTION 9.04  SUCCESSORS AND ASSIGNS
86
SECTION 9.05  SURVIVAL
88
SECTION 9.06  COUNTERPARTS, INTEGRATION, EFFECTIVENESS
89
SECTION 9.07  SEVERABILITY
89
SECTION 9.08  RIGHT OF SETOFF
89
SECTION 9.09  GOVERNING LAW, JURISDICTION, CONSENT TO SERVICE OF PROCESS
90
SECTION 9.10  WAIVER OF JURY TRIAL
90
SECTION 9.11  HEADINGS
91
SECTION 9.12  CONFIDENTIALITY
91
SECTION 9.13  INTEREST RATE LIMITATION
91
SECTION 9.14  PATRIOT ACT
92

 
 
SCHEDULES:
 
Schedule 2.01
Commitments
Schedule 2.04
Existing Letters of Credit
Schedule 3.02
Ownership Structure
Schedule 3.04
Existing Indebtedness
Schedule 3.13
Insurance



EXHIBITS:
 
Exhibit A
Form of Assignment and Acceptance
Exhibit B
Form of Guaranty
Exhibit C
Form of Revolving Credit Note
Exhibit D-1
Form of Borrowing Request
Exhibit D-2
Form of Term Loan Borrowing Request
Exhibit D-3
Form of Notice of Issuance
Exhibit E
Form of Opinion of Borrower’s Counsel
Exhibit F
Form of Quarterly/Annual Compliance Certificate
Exhibit G
Form of Term Loan Note


 
 
 
 
 

--------------------------------------------------------------------------------

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 9, 2011, among
HOME PROPERTIES, L.P., a New York limited partnership (the “Borrower”), HOME
PROPERTIES, INC., a Maryland corporation (the “Company”), the LENDERS FROM TIME
TO TIME PARTY HERETO, MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative
Agent, U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent, BANK OF AMERICA,
N.A., PNC BANK, N.A. and RBS CITIZENS, N.A., as Co-Documentation Agents, and
MANUFACTURERS AND TRADERS TRUST COMPANY and U.S. BANK NATIONAL ASSOCIATION, as
Joint Lead Arrangers and Joint Bookrunners.


WHEREAS, the Borrower, the Company, certain of the Lenders and other lenders
party thereto (the “EXISTING LENDERS”), the Administrative Agent and certain
other parties have entered into that certain Credit Agreement dated as of
September 1, 2009 (as amended and as in effect immediately prior to the date
hereof, the “EXISTING CREDIT AGREEMENT”); and


WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the Existing Credit Agreement, among other things, to make available to the
Borrower (i) a revolving credit facility in the initial amount of $275,000,000
with a $20,000,000 letter of credit subfacility, and (ii) term loans in an
initial principal amount of up to $250,000,000, in each case, on the terms and
conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


ARTICLE I − DEFINITIONS


SECTION 1.01. DEFINED TERMS.  As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“ACCESSION AGREEMENT” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“ADJUSTED EBITDA” means, for any period, the sum of NOI for such period for all
Projects plus management, development and other income of the Consolidated
Businesses on a consolidated basis for such period less the aggregate Capital
Expenditure Reserve Amount with respect to all Projects for such period.


“ADJUSTED LIBO RATE” means, for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate.


 
1

--------------------------------------------------------------------------------

Table of Contents
 
 “ADJUSTED NOI” means, for any period with respect to a Project, NOI for such
period from such Project less the Capital Expenditure Reserve Amount with
respect to such Project for such period.


“ADJUSTED RECOURSE SECURED INDEBTEDNESS” means all Secured Indebtedness
affecting any Project which Secured Indebtedness is recourse (limited to the
amount of such Secured Indebtedness that is recourse) to the Company, the
Borrower or their Subsidiaries or Unconsolidated Affiliates (but solely with
respect to the Borrower’s pro rata share of such Secured Indebtedness of
Unconsolidated Affiliates), if either (i) the amount of such Secured
Indebtedness equals an amount greater than 60% of Total Property Value of such
Project or (ii) the ratio of Adjusted NOI for the Project affected by such
Secured Indebtedness to Debt Service of such Project is less than 1.4 to 1.0.


“ADJUSTED UNENCUMBERED NOI” means, for any period, NOI not subject to any Liens
for such period derived from an Unencumbered Eligible Project less the Capital
Expenditure Reserve Amount with respect to such Unencumbered Eligible Project
for such period.


“ADMINISTRATIVE AGENT” means The Manufacturers and Traders Trust Company, in its
capacity as administrative agent for the Lenders hereunder.


“ADMINISTRATIVE QUESTIONNAIRE” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“AFFILIATE” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower, the Company or any other Guarantor.


“AGREEMENT” means this Amended and Restated Credit Agreement dated as of the
date hereof, by and among the Borrower, the Company, the Lenders, the
Administrative Agent and the other parties hereto as may be amended or
supplemented from time to time.


“ALTERNATE BASE RATE” means, for any day, a fluctuating rate of interest that is
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and (c) the
one-month Adjusted LIBO Rate determined on a daily basis, plus 1.50%. Any change
in the Alternate Base Rate shall be effective on the opening of business on the
day of such change.


“ANNUAL COMPLIANCE CERTIFICATE” shall have the meaning set forth in Section
5.01(b)(ii).


“APPLICABLE FACILITY FEE RATE” means the per annum percentage set forth in the
table below corresponding to the Level at which the “Applicable Margin” is
determined in accordance with the definition thereof:
 
 
 
2

--------------------------------------------------------------------------------

Table of Contents
 
 
 

 
 
Level
 
Applicable Facility Fee Rate
 
1
0.400%
2
0.350%
3
0.250%
4
0.175%
5
0.175%



Notwithstanding the foregoing, (a) for the period from the Effective Date
through but excluding the date which is the fifth Business Day following the
Administrative Agent’s receipt of the Annual Compliance Certificate for the
fiscal year ending December 31, 2011, the Applicable Facility Fee Rate shall be
determined based on Level 3, and thereafter, such Facility Fee Rate shall be
adjusted from time to time as set forth in the definition of “Applicable
Margin”.


“APPLICABLE MARGIN” means, as of any date of determination, the percentage rate
set forth below corresponding to the ratio of Total Outstanding Indebtedness to
Total Value as determined in accordance with Section 6.01(a)(i):


 
 
Level
 
Ratio of Total Outstanding Indebtedness to Total Value
Applicable Margin for Eurodollar Revolving Loans
 
Applicable Margin for ABR Revolving Loans
 
Applicable Margin for Eurodollar Term Loans
 
Applicable Margin for ABR Term Loans
1
Greater than .55 to 1.00
2.00%
0.25%
2.00%
0.25%
2
Greater than .50 to 1.00 but less than or equal to .55 to 1.00
1.65%
0.00%
1.65%
0.00%
3
Greater than .45 to 1.00 but less than or equal to .50 to 1.00
1.30%
0.00%
1.30%
0.00%
4
Greater than .40 to 1.00 but less than or equal to .45 to 1.00
1.15%
0.00%
1.15%
0.00%
5
Less than or equal to .40 to 1.00
1.00%
0.00%
1.00%
0.00%



The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Outstanding Indebtedness to Total
Value as set forth in the Quarterly Compliance Certificate or Annual Compliance
Certificate most recently delivered by the Borrower pursuant to
Section 5.01(a)(ii) or Section 5.01(b)(ii), as the case may be.  Any adjustment
to the Applicable Margin shall be effective as of the fifth Business Day
following the Administrative Agent’s receipt of the applicable Annual Compliance
Certificate or Quarterly Compliance Certificate, as the case may be.  If the
Borrower fails to deliver an Annual Compliance Certificate or a Quarterly
Compliance Certificate pursuant to Section 5.01, the Applicable Margin shall
equal the percentages corresponding to Level 1 from the date such compliance
certificate was required to be delivered in accordance with the terms of this
Agreement until the fifth Business Day following the Administrative Agent’s
receipt of the applicable Annual Compliance Certificate or Quarterly Compliance
Certificate, as the case may be.  Notwithstanding the foregoing, for the period
from the Effective Date through but excluding the date which is the fifth
Business Day following the Administrative Agent’s receipt of the Annual
Compliance Certificate for the fiscal year ended December 31, 2011, the
Applicable Margin shall be determined based on Level 3 in the first table set
forth above, and as of the fifth Business Day following the Administrative
Agent’s receipt of the Annual Compliance Certificate for the fiscal year ended
December 31, 2011, the Applicable Margin shall be adjusted to the Level
corresponding to the ratio of Total Outstanding Indebtedness to Total Value as
set forth in the Annual Compliance Certificate delivered with respect to the
fiscal year ended December 31, 2011, and thereafter, such Applicable Margin
shall be adjusted from time to time as set forth in this definition.  The
Applicable Margin calculated as provided in this definition shall be subject to
adjustment to the extent provided in Section 2.20.


 
3

--------------------------------------------------------------------------------

Table of Contents
 
“APPLICABLE PERCENTAGE” means, with respect to any Revolving Credit Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Credit Lender’s Revolving Commitment.  If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments.
 
“APPROVED FUND” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“APPROVED RATING AGENCY” means any of Standard & Poor’s Ratings Services,
Moody’s Investors Service, Inc., Fitch Ratings, DBRS Ltd., any other nationally
recognized statistical rating organization or any of their respective
subsidiaries and successors.


“ASSIGNMENT AND ACCEPTANCE” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“AVAILABILITY PERIOD” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Commitment Termination Date and the
date of termination of the Revolving Commitments.


“BANKRUPTCY CODE” shall have the meaning set forth in Section 3.15.


“BOARD” means the Board of Governors of the Federal Reserve System of the United
States of America.


 
4

--------------------------------------------------------------------------------

Table of Contents
 
“BOOK VALUE” means the value at which a Property is reported on the financial
statements of the Company in accordance with GAAP, less the amount of any
Indebtedness or Liens related to such Property.


“BORROWER” means Home Properties, L.P., a New York limited partnership.


“BORROWING” means a borrowing consisting of (i) Revolving Loans of the same
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii)
Term Loans of the same Type, made on the Effective Date, or converted or
continued on the same date and in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.


“BORROWING REQUEST” means a request by the Borrower for a Loan in accordance
with Section 2.03.


“BUSINESS DAY” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “BUSINESS DAY” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


“CAPITAL EXPENDITURE RESERVE AMOUNT” means, for any period, with respect to a
Project an amount equal to (i) $300 multiplied by the number of apartment units
contained in such Project multiplied by (ii) a fraction, the numerator of which
is equal to the number of days in such period and the denominator of which is
equal to 365.


“CAPITALIZATION RATE” means, 7.00%; provided, however, that if the occupancy
level of any Unencumbered Eligible Project falls below 75%, the Capitalization
Rate used with respect to such Unencumbered Eligible Project for purposes of
determining the Total Unencumbered Property Value with respect to such
Unencumbered Eligible Project shall be 10.00%; provided further, however, that
the Capitalization Rate shall be reviewed from time to time at the request of
any Lender by the Administrative Agent and the Lenders and shall be subject to
adjustment from time to time by the Required Lenders, acting in their sole
discretion, based upon market conditions for comparable property types.


“CAPITAL LEASE OBLIGATIONS” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“CASH COLLATERALIZE” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or Lenders, as
collateral for the LC Exposure or obligations of Lenders to fund participations
in respect of the LC Exposure, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank.  “CASH COLLATERAL” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral.


 
5

--------------------------------------------------------------------------------

Table of Contents
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §96011 ET SEQ., any amendments thereto, any
successor, statutes and any regulations or guidance promulgated thereunder.


“CHANGE IN CONTROL” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Borrower or the
Company by any Person or group including, without limitation, the failure of the
Company to be the general partner of the Borrower.


“CHANGE IN LAW” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement (including, without limitation, Regulation D of the Board
of Governors of the Federal Reserve System) or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.13(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.


“CLASS”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans
and when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment or Term Loan Commitment.


“CODE” means the Internal Revenue Code of 1986, as amended from time to time.


“COMMITMENT” means, with respect to each Lender, such Lender’s (i) Revolving
Commitment and (ii) Term Loan Commitment. The initial amount of each Lender’s
Commitments are set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $525,000,000.


 
6

--------------------------------------------------------------------------------

Table of Contents
 
“COMPANY” means Home Properties, Inc., a Maryland corporation.


“CONSOLIDATED BUSINESSES” means the Company, the Borrower, and each of their
respective Subsidiaries.


“CONTINGENT OBLIGATION” as to any Person means, without duplication, (a) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion) which have not
yet been called on or quantified, of such Person or of any other Person. The
amount of any Contingent Obligation described in clause (b) shall be deemed to
be (i) with respect to a guaranty of interest or interest and principal, or
operating income guaranty, the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
interest rate applicable to such Indebtedness, through (A) in the case of an
interest or interest and principal guaranty, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (B) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (ii) with respect to all
guarantees not covered by the immediately preceding clause (i) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as recorded on the balance sheet and on the
footnotes to the most recent financial statements of such Person.
Notwithstanding anything contained herein to the contrary, (1) guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment has been made thereunder, at which time any such guaranty of
completion shall be deemed to be a Contingent Obligation in an amount equal to
any such claim and (2) Low Income Housing Credit Program Guarantees shall not be
deemed to be Contingent Obligations. Subject to the preceding sentence, (x) in
the case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to
such Person), the amount of the guaranty shall be deemed to be 100% thereof
unless and only to the extent that (i) such other Person has delivered cash or
cash equivalents described herein in the definition of Permitted Investments to
secure all or any part of such Person’s guaranteed obligations or (ii) such
other Person holds an Investment Grade Credit Rating from either Moody’s or S&P,
and (y) in the case of a guaranty, (whether or not joint and several) of an
obligation otherwise constituting Indebtedness of such Person, the amount of
such guaranty shall be deemed to be only that amount in excess of the amount of
the obligation constituting Indebtedness of such Person.  Contingent Obligations
of any Person shall include such Person’s pro rata share of the Contingent
Obligations of any Unconsolidated Affiliate of such Person.


 
7

--------------------------------------------------------------------------------

Table of Contents
 
“CONTROL” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling “and “Controlled” have meanings correlative thereto.


“DEBTOR RELIEF LAWS” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


“DEBT SERVICE” means for any period the sum of (i) all interest obligations
accrued on all Indebtedness with respect to a Project, (ii) all payments of
principal required to be made (other than payments of any principal balance
remaining to be paid by the terms of the applicable Indebtedness at the maturity
thereof) with respect to any Indebtedness on a Project and (iii) the
amortization of loan fees, original issue discount, non-cash interest payments,
the interest component of Capital Lease Obligations and hedging costs (but
excluding extraordinary interest expense, and net of amortization of deferred
costs associated with new financings or refinancings of existing Indebtedness)
with respect to such Project during such period.


“DEFAULT” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“DEFAULTING LENDER” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank and each Lender.


 
8

--------------------------------------------------------------------------------

Table of Contents
 
“DEVELOPMENT PROJECT” means a Project currently under development that has not
achieved an Occupancy Rate of 90% or more for one full calendar quarter or on
which the improvements (other than tenant improvements on unoccupied commercial
space) related to the development have not been completed for one full calendar
quarter; provided, however, a Development Project on which all improvements
(other than tenant improvements on unoccupied commercial space) related to the
development of such Project have been completed for at least 24 months shall
cease to constitute a Development Project as of the last day of the quarter
immediately following such 24 month period notwithstanding the fact that such
Project has not achieved an Occupancy Rate of at least 90%.


“DISPOSITION” has the meaning set forth in Section 2.09(c).


“DOLLARS” or “$” refers to lawful money of the United States of America.


“EFFECTIVE DATE” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).


“ELIGIBLE PROJECT” means, any Project that (i) is 100% owned by the Borrower
and/or any of its wholly-owned Subsidiaries, (ii) is free of all title defects
and material structural defects, (iii) is not a Development Project, (iv) is
managed by the Borrower or any Subsidiary of the Borrower, and (v) is free of
all Hazardous Materials as verified by an environmental assessment report in
form and substance satisfactory to the Administrative Agent.


“ENCUMBERED ELIGIBLE PROJECT” means any Eligible Project all or any portion of
which Eligible Project is encumbered by a Lien or subject to a Negative Pledge.


“ENVIRONMENTAL LAWS” means any and all applicable federal, state or local laws,
rules, regulations, statutes or codes and any and all ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


 
9

--------------------------------------------------------------------------------

Table of Contents
 
“ENVIRONMENTAL LIABILITY” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary of the Borrower
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the presence, generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


“EQUITY INTEREST” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.


“EQUITY ISSUANCE” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.


“EQUITY VALUE” means, as of a given date, (a) the stockholders’ or owners’
equity of the Company and its Subsidiaries determined on a consolidated basis,
plus (b) accumulated depreciation and amortization, minus (c) the following (to
the extent reflected in determining stockholders’ or owners’ equity of the
Company and its Subsidiaries): (i) the amount of any write-up in the book value
of any assets contained in any balance sheet resulting from revaluation thereof
or any write-up in excess of the cost of such assets acquired, and (ii) all
amounts appearing on the assets side of any such balance sheet for assets which
would be classified as intangible assets under GAAP, all determined on a
consolidated basis.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA AFFILIATE” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA EVENT” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b)  the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (c) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (d) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (e) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multi-employer Plan; or (f) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multi-employer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multi-employer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.


 
10

--------------------------------------------------------------------------------

Table of Contents
 
“EURODOLLAR” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“EVENT OF DEFAULT” has the meaning assigned to such term in Article VII.


“EXCLUDED TAXES” means with respect to the Administrative Agent, any Lender, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any Obligation, (a) income or franchise taxes imposed on (or measured by) its
net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America,
(c) any Taxes imposed under FACTA and (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.17(b)),
any withholding Tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.15(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.15(a).


“EXISTING CREDIT AGREEMENT” has the meaning set forth in the recitals hereto.


“EXISTING LENDERS” has the meaning set forth in the recitals hereto.


“EXISTING LETTER OF CREDIT” means any letter of credit listed on Schedule 2.04
hereto and issued by the Issuing Bank, pursuant to the Existing Credit
Agreement.


“FACILITY FEE” has the meaning set forth in Section 2.10(a).


“FAIR MARKET VALUE” means, with respect to (a) security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.


 
11

--------------------------------------------------------------------------------

Table of Contents
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof .


“FEDERAL FUNDS EFFECTIVE RATE” means for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/ 100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“FEE PAYMENT DATE” has the meaning set forth in Section 2.10(c).
 
“FINANCIAL OFFICER” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the Company as applicable.


“FIXED CHARGES” means with respect to any fiscal period, the sum of (i) Total
Interest Expense and (ii) the aggregate of all scheduled principal payments on
Indebtedness made or required to be made during such fiscal period for the
Consolidated Businesses on a consolidated basis (but excluding balloon payments
of principal due upon the stated maturity of an Indebtedness) and (iii) the
aggregate of all dividends declared and payable on any of the Company’s, the
Borrower’s or any of their Subsidiaries’ Equity Interests. The Lenders agree to
review a request from the Borrower to exclude charges associated with any future
convertible preferred issues from inclusion in “Fixed Charges”; provided that
any such exclusion shall be determined in the sole discretion of the Required
Lenders.


“FUND” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“FUNDS FROM OPERATIONS” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period (b) excluding gains (or losses) from debt restructuring and sales of
property during such period (c) plus depreciation with respect to such Person’s
real estate assets and amortization (other than amortization of deferred
financing costs) of such Person for such period, all after adjustment for
unconsolidated partnerships and joint ventures plus (d) real estate impairment
charges incurred outside of the ordinary course of business.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.


 
12

--------------------------------------------------------------------------------

Table of Contents
 
“FOREIGN LENDER” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.


“FRONTING EXPOSURE” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by the
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“GAAP” means generally accepted accounting principles in the United States of
America.


“GENERAL PARTNER” means the Company and any successor general partner(s) of the
Borrower.


“GOVERNMENTAL AUTHORITY” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“GUARANTEE” of or by any Person (as used in this definition, the “guarantor”)
means any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (as used in this definition, the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include (i) endorsements for collection or deposit in the
ordinary course of business, (ii) guarantees of completion unless and until a
claim for payment has been made thereunder, at which time any such guaranty of
completion shall be deemed to be a Guaranty in an amount equal to any such claim
and (iii) Low Income Housing Credit Program Guarantees.


“GUARANTOR” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Company and each Subsidiary of the Company
(other than the Borrower) or the Borrower that owns an Unencumbered Eligible
Project.


 
13

--------------------------------------------------------------------------------

Table of Contents
 
“GUARANTY” means the Amended and Restated Guaranty Agreement of even date
herewith made by the Company and the other parties thereto for the benefit of
the Administrative Agent, the Lenders and the Issuing Bank in the form attached
hereto as Exhibit B.


“HAZARDOUS MATERIALS” means toxic substances, hazardous waste, hazardous
materials or hazardous substances, as such terms are defined in the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. Section 9601 ET
SEQ.), the Comprehensive Environmental, Response, Compensation and Liability
Act, as amended (42 U.S.C. Sections 9601 and 9657 ET SEQ.) and/or the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 1801 ET SEQ.), and
the regulations promulgated pursuant to any such laws, any asbestos or asbestos
related products and any oils, petroleum-derived compounds or pesticides;
provided that “Hazardous Materials” shall not include (a) materials which exist
in quantities or in a compounded non-hazardous form in compliance with all
applicable Federal, state and local laws, ordinances, rules and regulations such
as asphalt contained in road surfacing materials and (b) materials customarily
used in the day-to-day operation and maintenance of the Properties which are
stored, used and disposed of in accordance with all applicable Federal, state
and local laws, ordinances, rules and regulations such as cleaning fluids.


“HEDGING AGREEMENT” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement, collar
transaction, cap transaction, other swap transaction or other interest or
currency exchange rate or commodity price hedging arrangement.


“IMPROVEMENTS” means all buildings, fixtures, structures, parking areas,
landscaping and all other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently located thereon and used in the operation thereof,
excluding (a) any such items owned by utility service providers, (b) any such
items owned by tenants or other third-parties unaffiliated with the Borrower and
(c) any items of personal property.


“INDEBTEDNESS” of any Person means, without duplication, (a) all obligations
(including, without limitation, Contingent Obligations) of such Person for
borrowed money or with respect to deposits or advances of any kind, (b) all
obligations (including, without limitation, Contingent Obligations) of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations (including, without limitation, Contingent Obligations) of such
Person upon which interest charges are customarily paid, (d) all obligations
(including, without limitation, Contingent Obligations) of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations (including, without limitation, Contingent
Obligations) of such Person, (i) all obligations (including, without limitation,
Contingent Obligations) of such Person as an account party in respect of letters
of credit and letters of guaranty, (j) all obligations (including, without
limitation, Contingent Obligations) of such Person in respect of bankers’
acceptances, (k) net obligations under any Hedging Agreement not entered into as
a hedge against existing Indebtedness, in an amount equal to the mark-to-market
value for such Hedging Agreement, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Hedging Agreement (which may include any Lender) and (l) such
Person’s pro rata share of the Indebtedness of any Unconsolidated Affiliate of
such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.


 
14

--------------------------------------------------------------------------------

Table of Contents
 
“INDEMNIFIED TAXES” means Taxes other than Excluded Taxes.


“INTEREST ELECTION REQUESTS” means a request by the Borrower to convert or
continue a Loan in accordance with Section 2.06.


“INTEREST PAYMENT DATE” means (i) with respect to ABR Loans the first day of
each calendar month and (ii) with respect to Eurodollar Loans, last day of the
Interest Period therefor and, in the case of a Eurodollar Loan having an
Interest Period in excess of three months, the date that is three months from
the initial date of the Interest Period therefor.


“INTEREST PERIOD” means the period commencing on the date of any Eurodollar
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two or three months (or, if available, six or nine months)
thereafter, as the Borrower may elect, provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Loan, thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


“INVESTMENT GRADE CREDIT RATING” means a rating assigned by S&P or Moody’s to
the senior unsecured long term Indebtedness of a Person of BBB-/Baa3 (or the
equivalent) or higher.


“ISSUING BANK” means The Manufacturers and Traders Trust Company, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.04(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.


 
15

--------------------------------------------------------------------------------

Table of Contents
 
“LC DISBURSEMENT” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


“LC EXPOSURE” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


“LEASE” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.


“LENDERS” means each Revolving Credit Lender and each Term Loan Lender.


“LETTER OF CREDIT” means any standby letter of credit issued pursuant to this
Agreement and any Existing Letter of Credit.


“LETTER OF CREDIT FEE” has the meaning set forth in Section 2.10(b).


“LIBO RATE” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 page (or any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such service or if such page or service ceases to display
such information from such other service or method as the Administrative Agent
may select) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.


“LIEN” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“LOANS” means the Revolving Loans and the Term Loans made by the Lenders to the
Borrower pursuant to this Agreement in the aggregate or any of them, as the
context shall require.


“LOAN DOCUMENTS” means this Agreement, the Notes, the Guaranty and all other
instruments, agreements and written obligations delivered by the Borrower or any
Guarantor in connection with or pursuant to this Agreement, as any of them may
be amended, modified, extended or supplemented from time to time.


 
16

--------------------------------------------------------------------------------

Table of Contents
 
“LOW INCOME HOUSING CREDIT PROGRAM GUARANTEES” means the assurance by the
Borrower to limited partners of certain Affiliates of the Borrower, of which the
Borrower or a Subsidiary of the Borrower is the general partner, that the real
properties developed and operated by such Affiliates under the Low Income
Housing Tax Credit program established under the Code will be kept in compliance
with applicable requirements to avoid loss of, or recapture of, low income
housing tax credits.


“MARGIN STOCK” means “margin stock” as such term is defined in Regulation U and
Regulation G of the Federal Reserve Board as in effect from time to time.


“MATERIAL ADVERSE EFFECT” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and its
wholly-owned Subsidiaries, taken as a whole, (b) the ability of the Company, the
Borrower or any of their Subsidiaries to perform any of their obligations under
this Agreement or the Loan Documents or (c) the rights of or benefits available
to the Lenders under this Agreement or the Loan Documents.


“MATERIAL INDEBTEDNESS” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company, the Borrower and the Subsidiaries of the Company and the
Borrower in an aggregate principal amount exceeding $20,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Company, the Borrower or any Subsidiary of the Company or the Borrower in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company, the Borrower
or such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.


“MAXIMUM AVAILABILITY” means the aggregate amount of the Lenders’ Revolving
Commitments.


“MINIMUM COLLATERAL AMOUNT” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of the Issuing Bank with respect to Letters of Credit issued
and outstanding at such time.


“MOODY’S” means Moody’s Investors Service, Inc.


“MORTGAGE” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.


“MORTGAGE RECEIVABLE” means a promissory note secured by a Mortgage of which the
Company, the Borrower or any other Subsidiary is the holder and retains the
rights of collection of all payments thereunder.


 
17

--------------------------------------------------------------------------------

Table of Contents
 
“MULTI-EMPLOYER PLAN” means a multi-employer plan as defined in Section
4001(aX3) of ERISA.


“NEGATIVE PLEDGE” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.


“NET CASH PROCEEDS” means all cash when and as received by any Consolidated
Business in connection with a Disposition, less the amount of Secured
Indebtedness required to be repaid in connection with the sale or refinancing of
such Real Property, real estate transfer taxes or other taxes payable in
connection with the sale of such Real Property and reasonable costs and expenses
paid by the Borrower or its Subsidiaries in connection with such sale or
refinancing.  Notwithstanding the foregoing, Net Cash Proceeds shall not be
deemed to have been received by a Consolidated Business at any time while such
proceeds are held by a 1031 exchange agent.


“NET OFFERING PROCEEDS” means with respect to any Equity Issuance by a Person,
the aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.


“NEW GUARANTOR” means any Subsidiary of the Company or the Borrower that is not
already a Guarantor that is required to execute and deliver to the
Administrative Agent an Accession Agreement to the Guaranty pursuant to Section
5.13.


“NOI” means, with respect to a Project, net operating income derived from such
Project determined in accordance with GAAP, adjusted, however, to exclude
accrued rent with respect to tenants that are more than 90 days in arrears in
the payment of rent, and further adjusted to account for the actual management
fee, if any, paid with respect to such Project.


“NON-CONSENTING LENDER” means any Lender that does not approve any consent,
waiver or other amendment that (i) requires the approval of all affected Lenders
in accordance with the terms of Section 9.02 and (ii) has been approved by the
Required Lenders.


“NON-DEFAULTING LENDER” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“NOTE” means, any Revolving Credit Note or Term Loan Note; “NOTES” means,
collectively, all of such Notes outstanding at any given time.


 
18

--------------------------------------------------------------------------------

Table of Contents
 
“NOTE PURCHASE AGREEMENT” means, either (i) that certain Note Purchase Agreement
to be entered into on or about December 19, 2011 with respect to certain Senior
Guaranteed Series A and Series B Notes, or (ii) to the extent the Note Purchase
Agreement described in clause (i) is not effected, such other note purchase
agreement or similar debt instrument by and among the Borrower and the note
purchasers thereunder which is entered into by the Borrower within twelve months
of the Effective Date.


“OBLIGATIONS” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
reimbursement obligations with respect to Letters of Credit and all other
liabilities with respect to any Letter of Credit; and (c) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower,
the Company and the other Guarantors owing to the Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.
 
“OCCUPANCY RATE” means, with respect to a Project at any time, the physical
occupancy of such Project calculated in a manner consistent with the
calculations of physical occupancy prior to the date hereof set forth under the
heading Owned Community Results contained in the Earnings Release and
Supplemental Information which is furnished as an exhibit to Form 8-K which is
filed by the Company on a quarterly basis.


“OTHER TAXES” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“PERMITTED ENCUMBRANCES” means:


(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;


(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;


(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


 
19

--------------------------------------------------------------------------------

Table of Contents
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; and


(e)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary of the Borrower;


Notwithstanding the foregoing, the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness.


“PERMITTED INVESTMENTS” means unrestricted:


(a)           cash;


(b)           marketable direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof,


(c)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;


(d)           investments in domestic and Eurodollar certificates of deposit,
banker’s acceptances, time deposits and floating rate certificates of deposit
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America, any State thereof or the District of Columbia
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;


(e)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (b) above and entered into with
a financial institution satisfying the criteria described in clause (d) above;
 
 
(f)           publicly traded equity securities issued by a REIT that primarily
owns multi-family properties; and


(g)           other marketable securities accepted by the Required Lenders.


“PERSON” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


 
20

--------------------------------------------------------------------------------

Table of Contents
 
“PLAN” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“PRIME RATE” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office (which rate may not be the lowest rate of interest available by the
Administrative Agent); each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.


“PRO RATA SHARE” means the percentage obtained by dividing (i) the sum of the
aggregate outstanding unused Commitments of such Lender plus the aggregate
principal balance of the Loans held by such Lender by (ii) the sum of the
aggregate outstanding unused Commitments of all Lenders plus the outstanding
principal balance of the Loans held by all Lenders.


“PROJECT” means any residential housing building, related group of buildings or
community owned 100%, directly or indirectly, by any of the Consolidated
Businesses.


“PROPERTY” means any Real Property or personal property, plant, building,
facility, structure, equipment, general intangible, receivable, or other asset
owned or leased by any Consolidated Business.


“QRS SUBSIDIARY” means Home Properties Trust.


“QUALIFIED COMMUNITY REINVESTMENT PROJECTS” means those Projects that comply
with the Community Reinvestment Act or other applicable federal and state laws.


“QUARTERLY COMPLIANCE CERTIFICATE” shall have the meaning set forth in Section
5.01(a)(ii).


“REAL PROPERTY” means all of the Consolidated Businesses’ present and future
right, title and interest (including, without limitation, any leasehold estate)
in (i) any plots, pieces or parcels of land, (ii) any Improvements of every
nature whatsoever (the rights and interests described in clauses (i) and (ii)
above being the “PREMISES”), (iii) all easements, rights of way, gores of land
or any lands occupied by streets, ways, alleys, passages, sewer rights, water
courses, water rights and powers, and public places adjoining such land, and any
other interests in property constituting appurtenances to the Premises, or which
hereafter shall in any way belong, relate or be appurtenant thereto, (iv) all
hereditaments, gas, oil, minerals (with the right to extract, sever and remove
such gas, oil and minerals), and easements, of every nature whatsoever, located
in, on or benefiting the Premises and (v) all other rights and privileges
thereunto belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.


 
21

--------------------------------------------------------------------------------

Table of Contents
 
“RECOURSE SECURED INDEBTEDNESS” means (a) Guarantees of Secured Indebtedness of
the Company, the Borrower and their Subsidiaries and the Borrower’s pro rata
share of any Guarantees of Secured Indebtedness of Unconsolidated Affiliates,
and (b) Secured Indebtedness affecting any Project that is recourse to the
Company, the Borrower or their Subsidiaries or Unconsolidated Affiliates, in the
case of each of clauses (a) and (b) limited to the amount of such Guarantee or
Secured Indebtedness that is recourse to the Company, the Borrower or their
Subsidiaries or Unconsolidated Affiliates, as the case may be.


“REGISTER” has the meaning set forth in Section 9.04(c).


“REIT” means a domestic trust or corporation that qualifies as a “real estate
investment trust” under the Code.


“RELATED PARTIES” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“REQUIRED LENDERS” means, at any time, Lenders (excluding Defaulting Lenders)
having more than 50% of the sum of the aggregate outstanding Revolving Credit
Exposures and unused Revolving Commitments at such time and the aggregate
outstanding principal amount of the Term Loans at such time (excluding the
Revolving Credit Exposures, unused Revolving Commitments and Loans of any
Defaulting Lender at such time).


“RESTRICTED PAYMENT” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Company, the Borrower or any
Subsidiary of the Company or the Borrower now or hereafter outstanding, except a
dividend payable solely in Equity Interests of an identical or junior class to
the holders of that class; (b) any redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interest of the Company, the Borrower or any
Subsidiary of the Company or the Borrower now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the
Company, the Borrower or any Subsidiary of the Company or the Borrower now or
hereafter outstanding.


“REVOLVING COMMITMENT” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule 2.01 as
its “Revolving Commitment”, or in the case of a Person becoming a Lender after
the Effective Date through an assignment of an existing Revolving Commitment,
the amount of the assigned “Revolving Commitment” as provided in the Assignment
and Acceptance or joinder agreement, as applicable, executed by such Person, in
each case as such commitment may be (i) reduced from time to time pursuant to
Section 2.07 and (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  As of the Effective
Date, the initial aggregate amount of the Lenders’ Revolving Commitments is
$275,000,000.


“REVOLVING COMMITMENT TERMINATION DATE” means the earlier of (i) December 8,
2015 (the “Initial Maturity Date”), and (ii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise); provided however that if
(i) the Borrower advises the Administrative Agent on or before September 9, 2015
(but in any event not prior to June 11, 2015) in writing of its desire to extend
the Revolving Commitment Termination Date, (ii) pays the Administrative Agent
for the account of each Lender an extension fee (the “Extension Fee”) equal to
0.25% of each Lender’s Revolving Commitment, (iii) on the date such notice is
delivered and on the Initial Maturity Date no Default or Event of Default has
occurred and is continuing and (iv) on the date such notice is delivered and on
the Initial Maturity Date all representations and warranties under the Loan
Documents are true and correct in all material respects except to the extent
such representation or warranty expressly relates to an earlier date (in which
case such representation and warranty shall be true and correct as of such
date), then the “Maturity Date” shall mean December 8, 2016. Upon payment, the
Extension Fee shall be fully earned and nonrefundable.


 
22

--------------------------------------------------------------------------------

Table of Contents
 
“REVOLVING CREDIT EXPOSURE” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.


“REVOLVING CREDIT LENDER” means each Lender with a Revolving Commitment or, to
the extent the Revolving Commitments have been terminated, a Revolving Loan or
other Revolving Credit Exposure.


“REVOLVING CREDIT NOTE” means a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s Revolving
Commitment, in substantially the form of Exhibit C.


“REVOLVING LOAN” means a loan made by a Lender to the Borrower under its
Revolving Commitment, which may either be an ABR Loan or a Eurodollar Loan.


“S&P” means Standard & Poor’s.


“SECURED INDEBTEDNESS” means any Indebtedness secured by a Lien, and in the case
of the Borrower, shall include (without duplication) the Borrower’s pro rata
share of the Secured Indebtedness of its Unconsolidated Affiliates.


“STATUTORY RESERVE RATE” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.


 
23

--------------------------------------------------------------------------------

Table of Contents
 
“SUBSIDIARY” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.


“TAXES” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“TERM LOAN COMMITMENT” means the commitment of such Lender to make Term Loans to
the Borrower on the Effective Date in the amount set forth on Schedule 2.01 to
this Agreement as the amount of a Term Loan Lender's “Term Loan Commitment”.  As
of the Effective Date the aggregate Term Loan Commitments of all Lenders equal
$250,000,000.


“TERM LOAN LENDER” means, as of the Effective Date, each Lender with a Term Loan
Commitment, and thereafter, each Lender holding an outstanding Term Loan.


“TERM LOAN” means a loan made by a Lender to the Borrower under its Term Loan
Commitment in accordance with Section 2.02(b).


“TERM LOAN MATURITY DATE” means the earlier of (i) December 8, 2016, and (ii)
the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).


“TERM LOAN NOTE” means a promissory note of the Borrower payable to the order of
a requesting Term Loan Lender in the principal amount of such Term Loan Lender’s
Term Loan Commitment, in substantially the form of Exhibit G.


“TOTAL INTEREST EXPENSE” means, for any period, the sum of (i) interest expense
of the Consolidated Businesses paid during such period and (ii) interest expense
of the Consolidated Businesses accrued and/or capitalized for such period in
each case including participating interest expense, the amortization of loan
fees, original issue discount, non-cash interest payment, the interest component
of Capital Lease Obligations and hedging costs but excluding extraordinary
interest expense, and net of amortization of deferred costs associated with new
financings or refinancings of existing Indebtedness.


“TOTAL OUTSTANDING INDEBTEDNESS” means, as of any date, the sum of (i) all
Indebtedness of the Consolidated Businesses and (ii) without duplication, all
Contingent Obligations of the Consolidated Businesses which are recourse to such
Person or any other Consolidated Business. “Total Outstanding Indebtedness”
shall not be deemed to include (a) completion guarantees of construction loans
or (b) Low Income Housing Tax Credit Program Guarantees.  For the avoidance of
doubt, Total Outstanding Indebtedness shall include the Borrower’s pro rata
share of the Indebtedness and Contingent Obligations of its Unconsolidated
Affiliates.


 
24

--------------------------------------------------------------------------------

Table of Contents
 
“TOTAL PROPERTY VALUE” means, as of any date for any Project, (i) with respect
to any Project that has been owned by a Consolidated Business, and for any
Project that has ceased to be a Development Project, for not less than four full
consecutive calendar quarters, an amount equal to Adjusted NOI relating to such
Project for the immediately preceding four full consecutive calendar quarters
divided by the Capitalization Rate, (ii)  with respect to any Project that has
ceased to be a Development Project for more than one full calendar quarter but
less than four full consecutive calendar quarters, an amount equal to (x)
Adjusted NOI relating to such Project for the immediately preceding full
consecutive calendar quarters that such Project has ceased to be a Development
Project, multiplied by (y) a ratio the numerator of which is four and the
denominator of which is the number of immediately preceding full consecutive
calendar quarters that such Project has ceased to be a Development Project and
divided by (z) the Capitalization Rate and (iii) with respect to any Project
which has been owned by a Consolidated Business for less than four full
consecutive calendar quarters, an amount equal to the cost of acquiring such
Project less reasonable and customary transaction costs incurred in connection
with such acquisition.


“TOTAL UNENCUMBERED VALUE” means, as of any measurement date, the sum of (i)
with respect to Unencumbered Eligible Projects that have been owned by a
Consolidated Business, and for any Unencumbered Eligible Project that has ceased
to be a Development Project, for not less than four full consecutive calendar
quarters, an amount equal to Adjusted NOI for all such Unencumbered Eligible
Projects for the immediately preceding four full consecutive calendar quarters
as of the measurement date, divided by the Capitalization Rate; (ii) with
respect to all Unencumbered Eligible Projects that have ceased to be a
Development Project for more than one full calendar quarter but less than four
full consecutive calendar quarters, an amount equal to (x) Adjusted NOI for each
such Unencumbered Eligible Project for the immediately preceding full
consecutive calendar quarters that such Unencumbered Eligible Project has ceased
to be a Development Project, multiplied by (y) a ratio the numerator of which is
four and the denominator of which is the number of immediately preceding full
consecutive calendar quarters that such Unencumbered Eligible Project has ceased
to be a Development Project and divided by (z) the Capitalization Rate; (iii)
with respect to Unencumbered Eligible Projects which have been owned by a
Consolidated Business for less than four full consecutive calendar quarters as
of the measurement date, an amount equal to the cost of acquiring all such
Unencumbered Eligible Projects less reasonable and customary transaction costs
incurred in connection with such acquisition and (iv) an amount equal to the
lesser of (a) the sum of (x) 100% of Book Value of undeveloped land not subject
to a Lien that is owned by the Consolidated Businesses and (y) 100% of Book
Value of Development Projects not subject to a Lien, and (b) 25% of Total
Unencumbered Value before including the amount of Total Unencumbered Value
derived from this clause (iv).


 
25

--------------------------------------------------------------------------------

Table of Contents
 
“TOTAL VALUE” means, as of any date, the sum of (i) Total Property Value for all
Eligible Projects; (ii) an amount equal to 75% of all investments in Mortgage
Receivables; (iii) unrestricted Permitted Investments of the Consolidated
Businesses; (iv) an amount equal to the lesser of (a) the sum of (x) 100% of
Book Value of undeveloped land not subject to a Lien that is owned by the
Consolidated Businesses and (y) 100% of Book Value of any Development Project,
and (b) 10% of Total Value before including the amount of Total Value derived
from this clause (iv); and (v) without duplication (including exclusion of any
Project the value of which is included in clause (iv) above), any Consolidated
Business’s pro rata share of investments in Real Property not constituting
Eligible Projects, valued at the lower of the cost of such investment or the
value of such investment as determined in a manner consistent with clauses (i)
through (iv) above, as applicable.  The Borrower’s pro rata share of assets held
by Unconsolidated Affiliates (excluding assets of the type described in the
immediately preceding clause (iii)) will be included in Total Value calculations
consistent with the above described treatment for assets of Consolidated
Businesses (including, without limitation, Eligible Projects of Unconsolidated
Affiliates disregarding clause (i) of the definition thereof).


“TRANSACTIONS” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.


“TYPE” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“UNCONSOLIDATED AFFILIATE” means, with respect to any Person, any other Person
in whom such Person holds an investment, which investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“UNENCUMBERED ELIGIBLE PROJECT” means any Eligible Project which is 100% owned
by the Borrower and/or any Guarantor and that is not an Encumbered Eligible
Project.


“UNSECURED INDEBTEDNESS” means, Indebtedness which is not Secured Indebtedness,
and, in the case of the Borrower, shall include (without duplication) the
Borrower’s pro rata share of Unsecured Indebtedness of its Unconsolidated
Affiliates.


“UNSECURED INTEREST EXPENSE” means the interest expense paid, accrued or
capitalized on all Total Outstanding Indebtedness that is not Secured
Indebtedness for the applicable period.


“WITHDRAWAL LIABILITY” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


 
26

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 1.02. CLASSIFICATION OF LOANS AND BORROWINGS. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or a “Term Loan”) or by Type (e.g., a “Eurodollar Loan” or a “ABR Loan”)
or Class and Type (e.g. “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g. a “Revolving Borrowing” or a “Term
Loan Borrowing”) or Type (e.g., a “Eurodollar Borrowing”) or Class and Type
(e.g. “ABR Revolving Borrowing”).
 
SECTION 1.03. TERMS GENERALLY. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.04. ACCOUNTING TERMS: GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.Notwithstanding the
foregoing, all financial covenants contained herein shall be calculated, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any similar accounting principle) permitting a Person to value its
financial liabilities at the fair value thereof, and if the Company has elected,
or elects in the future, to value its financial liabilities at the fair value,
it shall furnish to the Administrative Agent and Lenders at the time that it
delivers the quarterly and annual reports pursuant to Section 5.01 (a) and (b) a
reconciliation showing the value of its financial liabilities as if the Company
had not made such election.  Notwithstanding the foregoing or anything herein to
the contrary, for purposes of calculating the financial covenants set forth
herein, including, without limitation those included in Section 6.01 hereof,
Briggs Wedgewood Associates, L.P. shall not be deemed to be a Subsidiary or an
Unconsolidated Affiliate of the Company or the Borrower so long as (i) the
aggregate amount of all Indebtedness, liabilities and other obligations of
Briggs Wedgewood Associates, L.P. that are recourse to the Company, the Borrower
or any Subsidiary of the Company or the Borrower do not exceed $500,000 at any
one time outstanding and (ii) none of the Company, the Borrower and any
Subsidiary of the Company or the Borrower owns more than .01% of the Equity
Interests of Briggs Wedgewood Associates, L.P. at any time.


 
27

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 1.05. EFFECT OF AMENDMENT AND RESTATEMENT.
 
(a)           Upon satisfaction of the conditions precedent set forth in Article
IV of this Agreement, this Agreement and the other Loan Documents shall
exclusively control and govern the mutual rights and obligations of the parties
hereto with respect to the Existing Credit Agreement, and the Existing Credit
Agreement shall be superseded in all respects, in each case, on a prospective
basis.


(b)           THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO
AMEND AND RESTATE THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO
NOT INTEND THIS AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR ANY
GUARANTOR UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).


(c)           Simultaneously with the Effective Date, (i) the Commitments (as
defined in the Existing Credit Agreement) of each of the Existing Lenders, the
outstanding amount of all Loans (as defined in the Existing Credit Agreement)
previously made to the Borrower under the Existing Credit Agreement and
participations in Existing Letters of Credit shall be reallocated among the
Revolving Credit Lenders in accordance with their respective Applicable
Percentages (determined in accordance with the amount of each Lender’s Revolving
Commitment set forth on Schedule 2.01), and in order to effect such
reallocations, the requisite assignments shall be deemed to be made in amounts
from each Existing Lender to each Lender, with the same force and effect as if
such assignments were evidenced by the applicable Assignment and Acceptance (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
and without the payment of any related assignment fee, and no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived) and (ii) each assignee Lender
shall make full cash settlement with each corresponding assignor Lender, through
the Administrative Agent, as the Administrative Agent may direct (after giving
effect to any netting effected by the Administrative Agent) with respect to such
reallocations and assignments.




 
28

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE II − THE CREDITS


SECTION 2.01. COMMITMENTS. Subject to the terms and conditions set forth herein,
(a) each Term Loan Lender severally agrees to make a Term Loan to the Borrower
on the Effective Date in a principal amount not exceeding such Lender’s Term
Loan Commitment and (b) each Revolving Credit Lender severally agrees to make
Revolving Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) such Revolving
Credit Lender’s Revolving Credit Exposure exceeding such Revolving Credit
Lender’s Revolving Commitment or (ii) the sum of the total Revolving Credit
Exposures exceeding the total Maximum Availability.


SECTION 2.02. LOANS AND BORROWINGS.
 
(a)           Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Revolving Credit Lenders ratably in
accordance with their respective Revolving Commitments. The failure of any
Revolving Credit Lender to make any Revolving Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder, provided that
the Revolving Commitments of the Revolving Credit Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Revolving
Loans as required. Within the limits, and subject to the terms and conditions,
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.


(b)           Subject to the terms and conditions set forth herein, each Term
Loan Lender severally and not jointly agrees to make available to the Borrower
on the Effective Date, a Term Loan in an aggregate amount not to exceed such
Lender’s Term Loan Commitment.  Amounts repaid or prepaid on the Term Loans may
not be reborrowed.  The Term Loans may be, from time to time, ABR Loans or
Eurodollar Loans or a combination thereof; provided, that on the Effective Date
all Term Loans shall be ABR Loans, unless the Borrower provides the
Administrative Agent a Term Loan Borrowing Request in the form of Exhibit D-2
not later than 11:00 a.m., New York City time, three Business Days prior to the
Effective Date.  The execution and delivery of this Agreement by the Borrower
and the satisfaction of all conditions precedent pursuant to Section 4.01 and
4.02 shall be deemed to constitute the Borrower's request to borrow the Term
Loans on the Effective Date. The failure or refusal of any Term Loan Lender to
make available to the Administrative Agent at the time and place specified
herein on the Effective Date the amount of its Term Loan Commitment shall not
relieve any other Lender from its several obligation hereunder to make available
to the Administrative Agent the amount of such other Lender's Term Loan
Commitment.  Upon the funding of the Term Loan on the Effective Date, all Term
Loan Commitments, other than Term Loan Commitments of any Lender who has failed
to fund all or any portion of its Term Loan Commitment as required hereunder,
shall terminate whether or not the full amount of the Term Loan Commitments are
funded on such date.


(c)           Subject to Section 2.12 and the foregoing Section 2.02(b), each
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.


 
29

--------------------------------------------------------------------------------

Table of Contents
 
(d)           At the commencement of each Interest Period for any Eurodollar
Loan, such Loan shall be in an aggregate amount that is not less than $2,000,000
and $100,000 increments in excess thereof. At the time that each ABR Loan is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000; provided that an ABR Loan may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of eight Borrowings outstanding (including both the
Term Loan Borrowings and the Revolving Borrowings).


(e)           Notwithstanding anything herein to the contrary, at no time shall
the aggregate Revolving Credit Exposure be greater than the Maximum
Availability.


(f)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Revolving Commitment Termination Date or Term Loan Maturity
Date, as applicable to such Borrowing.


SECTION 2.03. REQUESTS FOR BORROWINGS. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Revolving Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.04(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in the form of Exhibit D−1 attached hereto, or such other form
approved by the Administrative Agent, and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:


(i)           the aggregate amount of the requested Borrowing;


(ii)           the date of such Borrowing, which shall be a Business Day;


(iii)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(iv)           in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and


 
30

--------------------------------------------------------------------------------

Table of Contents
 
(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing with an Interest Period of one month’s
duration. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04. LETTERS OF CREDIT.
 
(a)           GENERAL. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for the account of the
Borrower on its behalf or on behalf of any of the Consolidated Businesses, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.  Each Existing Letter of Credit shall be deemed
for all purposes hereof to be a Letter of Credit issued pursuant to this
Agreement as of the Effective Date.


(b)           NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION, CERTAIN
CONDITIONS. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice in the form of Exhibit
D-3 attached hereto, or such other form approved by the Issuing Bank,
the  Administrative Agent, and signed by the Borrower requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, the date of issuance, amendment, renewal or extension, the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $20,000,000 and (ii) the sum of the total Revolving Credit Exposures
shall not exceed the Maximum Availability.


 
31

--------------------------------------------------------------------------------

Table of Contents
 
(c)           EXPIRATION DATE. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is thirty days prior to the Revolving Commitment Termination Date.


(d)           PARTICIPATIONS. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each Revolving Credit Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Credit Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Credit Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Revolving Credit Lender’s Applicable Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.


(e)           REIMBURSEMENT. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with a Revolving Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Revolving
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Credit Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Credit Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Credit Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.05 with respect to
Revolving Loans made by such Revolving Credit Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Credit Lenders. Except as provided in Section
2.16(b), promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Revolving
Credit Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Credit Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans as contemplated above) shall not constitute a Revolving Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.


 
32

--------------------------------------------------------------------------------

Table of Contents
 
(f)           OBLIGATIONS ABSOLUTE. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(g)           DISBURSEMENT PROCEDURES. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent, the Lenders and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Credit Lenders with
respect to any such LC Disbursement.


 
33

--------------------------------------------------------------------------------

Table of Contents
 
(h)           INTERIM INTEREST. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.11(a) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Credit Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Revolving Credit
Lender to the extent of such payment.


(i)           REPLACEMENT OF THE ISSUING BANK. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank; provided that each
Issuing Bank (including any successor Issuing Bank) shall be a Revolving Credit
Lender hereunder. The Administrative Agent shall notify the Revolving Credit
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.10(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit, and all Letters of Credit previously issued by the replaced Issuing
Bank shall remain Letters of Credit under this Agreement notwithstanding the
replacement of such Issuing Bank.


(j)           CASH COLLATERALIZATION. If any Event of Default shall occur and be
continuing, on the Business Day that is two Business Days after the Borrower
receives notice from the Administrative Agent or the Required Lenders demanding
Cash Collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the Minimum
Collateral Amount; provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Obligations has been accelerated, be applied to satisfy other
Obligations. If the Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived to the
satisfaction of the Required Lenders or each of the Lenders if required by
Section 9.02(b).


 
34

--------------------------------------------------------------------------------

Table of Contents
 
(k)           INFORMATION TO LENDERS. The Administrative Agent shall
periodically deliver to the Revolving Credit Lenders information setting forth
the stated amount of all outstanding Letters of Credit.  Other than as set forth
in this subsection, the Administrative Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of the Administrative Agent to perform its
requirements under this subsection shall not relieve any Revolving Credit Lender
from its obligations under Section 2.04(d) and (e) hereof.


SECTION 2.05. FUNDING OF BORROWINGS.
 
(a)           Each Revolving Credit Lender shall make each Revolving Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time on the date such
Revolving Loan is to be made in accordance hereunder, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Revolving Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the Issuing Bank.


(b)           On the Effective Date, each Term Loan Lender shall make available
to the Administrative Agent, at its offices, by wire transfer of immediately
available funds, the amount of such Term Loan Lender's Term Loan
Commitment.  Upon receipt from each Term Loan Lender of such amount, and upon
satisfaction of the conditions set forth in Section 4.01 and Section 4.02, the
Administrative Agent will make available to the Borrower the aggregate amount of
such Term Loans made available to the Administrative Agent by the Term Loan
Lenders.


 
35

--------------------------------------------------------------------------------

Table of Contents
 
(c)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.


SECTION 2.06. INTEREST ELECTIONS.
 
(a)           The Term Loan Borrowing on the Effective Date shall initially be
an ABR Loan unless the Borrower provides the Administrative Agent a Term Loan
Borrowing Request in accordance with Section 2.02(b).  Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or as otherwise set forth
herein.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.


(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.


(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:


(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);


(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


 
36

--------------------------------------------------------------------------------

Table of Contents
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Loan prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Loan shall be converted to a
Eurodollar Loan with an Interest Period of one month’s duration. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing (i)
no outstanding Loan may be converted to or continued as a Eurodollar Loan and
(ii) unless repaid, each Eurodollar Loan shall be converted to an ABR Loan at
the end of the Interest Period applicable thereto.


SECTION 2.07. TERMINATION AND REDUCTION OF COMMITMENTS.
 
(a)           Unless previously terminated, the Revolving Commitments shall
terminate on the Revolving Commitment Termination Date.  The Term Loan
Commitments shall terminate on the Effective Date upon the making of the Term
Loan pursuant to Section 2.02.


(b)           The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$500,000 and not less than $2,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.09, the Revolving Credit
Exposures would exceed the Maximum Availability.


(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent.  Other than as otherwise expressly set forth herein, each
reduction of the Revolving Commitments shall be made ratably among the Revolving
Credit Lenders in accordance with their respective Revolving Commitments.


 
37

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.08. REPAYMENT OF LOANS, EVIDENCE OF DEBT.
 
 
(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Loan Lender the then unpaid
principal amount of the Term Loan together with all accrued interest and all
other Obligations (other than any contingent indemnification obligations owing
to the Administrative Agent, the Issuing Bank and the Lenders hereunder) on the
Term Loan Maturity Date.


(b)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Credit Lender the then
unpaid principal amount of each Revolving Loan together with all accrued
interest and all other Obligations (other than any contingent indemnification
obligations owing to the Administrative Agent, the Issuing Bank, and the Lenders
hereunder) relating to the Revolving Commitments on the Revolving Commitment
Termination Date.


(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(d)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(e)           The entries made in the accounts maintained pursuant to paragraph
(c) and (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.


SECTION 2.09. PREPAYMENT OF LOANS.
 
(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.


 
38

--------------------------------------------------------------------------------

Table of Contents
 
(b)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Loan, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Loan, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice relating to a Loan, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Loan shall be in an amount that is an integral multiple of $500,000 and
not less than $2,000,000. Each prepayment of a Loan shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.11 and any fees due and
payable under Section 2.14.


(c)           If at any time a Consolidated Business receives proceeds from the
sale, transfer, assignment or conveyance of any Real Property or any interest in
any Real Property (including the Equity Interests of a Subsidiary which owned
such Real Property) other than (i) transfers from one Consolidated Business to
another Consolidated Business (so long as the Borrower complies with the terms
of Section 5.13, to the extent applicable), (ii) transfers of any portion of
Real Property pursuant to any condemnation or similar proceeding so long as the
proceeds from such transfer do not exceed $5,000,000 with respect to any one
parcel of Real Estate or $15,000,000 in the aggregate for all such transfers in
any fiscal year and (iii) transfers of a portion of any Real Property in
connection with any easements, zoning restrictions, rights-of-way and similar
encumbrances imposed by law or arising in the ordinary course of business that
do not materially detract from the value of the affected Real Property or
interfere with the ordinary course of business of the Consolidated Businesses (a
“DISPOSITION”), the Borrower shall prepay a portion of the Loans in an amount
equal to the Net Cash Proceeds unless the Borrower shall have obtained prior
written consent from the Required Lenders to retain the Net Cash
Proceeds.   Notwithstanding the foregoing and provided no Default or Event of
Default has occurred and is continuing on the date of such Disposition or any
date after such Disposition and prior to any reinvestment permitted pursuant to
this clause (c), the Borrower shall not be required to pay such Net Cash
Proceeds to prepay the Loans to the extent the Consolidated Businesses use such
Net Cash Proceeds to purchase or otherwise acquire Real Property which, in each
case, shall be owned by the Consolidated Businesses within one hundred eighty
(180) days after the date of such Disposition.  In the event that the Net Cash
Proceeds from any Disposition are not reinvested by the Consolidated Businesses
as permitted pursuant to the foregoing sentence prior to the last day of such
one hundred eighty (180) day period or a Default or Event of Default occurs
prior to such reinvestment, the Borrower shall immediately pay such Net Cash
Proceeds to the Agent as a mandatory payment of the Loans. In the event of a
required prepayment in accordance with this clause (c), the Borrower shall
simultaneously with the receipt of such Net Cash Proceeds (or on the date of
such Default or Event of Default or the last day of such 180 day period) make
such prepayment together with the interest accrued to the date of the prepayment
on the principal amount prepaid. In connection with the prepayment of any Loan
prior to the maturity thereof, the Borrower shall also pay any applicable
expenses pursuant to Section 2.14 hereof. Each such prepayment shall be paid to
the Administrative Agent to be applied first to repay outstanding ABR Revolving
Loans on a pro rata basis until paid in full (together with interest owing
thereon), and second, to repay outstanding Eurodollar Revolving Loans on a pro
rata basis until paid in full (together with interest owing thereon).  At the
time of any prepayment required pursuant to this Section 2.09(c), the Borrower
shall deliver to the Administrative Agent and the Lenders a certificate in form
and substance reasonably satisfactory to the Administrative Agent demonstrating
pro forma compliance (after giving effect to the Disposition and the repayment
of the outstanding Revolving Loans) with the covenants set forth in Section
5.05(b) and Article VI.  To the extent the Borrower is unable to show compliance
with such covenants such mandatory prepayment of the Revolving Loans shall
permanently reduce the aggregate amount of the Revolving Commitments hereunder
by an amount equal to such prepayment.


 
39

--------------------------------------------------------------------------------

Table of Contents
 
(d)           If at any time the Revolving Credit Exposure exceeds the Maximum
Availability, the Borrower shall be required to prepay a portion of the
Revolving Loans in an amount equal to such excess. In the event of a required
prepayment in accordance with this clause (d), the Borrower shall immediately
make such prepayment together with the interest accrued to the date of the
prepayment on the principal amount prepaid and shall, to the extent necessary,
return or cause to be returned to the Issuing Bank such Letters of Credit so
that immediately following such prepayment and return of such Letters of Credit
the Revolving Credit Exposure shall not exceed the Maximum Availability;
provided that in lieu of returning any such Letters of Credit, the Borrower may
Cash Collateralize such Letters of Credit. In connection with the prepayment of
any Revolving Loan prior to the maturity thereof, the Borrower shall also pay
any applicable expenses pursuant to Section 2.14 hereof. Each such prepayment
shall be applied to prepay ratably the Revolving Loans of the Revolving Credit
Lenders.


(e)           If at any time: (i) the Company or the Borrower merges or
consolidates with another Person and the Company or the Borrower, as the case
may be, is not the surviving entity, or (ii) one or more of the Company, the
Borrower, or any of the Borrower’s Subsidiaries ceases to provide property
management and leasing services to at least 80% of the total number of Projects
in which the Consolidated Businesses have an ownership interest (the date any
such event shall occur being the “PREPAYMENT DATE”), the Borrower shall prepay
the Revolving Loans and Term Loans in their entirety as if the Prepayment Date
were the Revolving Commitment Termination Date or Term Loan Maturity Date,
respectively, and the Commitments shall terminate as of the Prepayment Date,
without further notice to the Borrower. In the event of a required prepayment in
accordance with this clause (e), the Borrower shall on the Prepayment Date make
such prepayment together with the interest accrued to the date of the prepayment
on the principal amount prepaid and shall Cash Collateralize such Letters of
Credit in an amount not less than the Minimum Collateral Amount or otherwise
return or cause to be returned all Letters of Credit to the Issuing Bank. In
connection with the prepayment of any Loan prior to the maturity thereof, the
Borrower shall also pay any applicable expenses pursuant to Section 2.14
hereof.  Each such prepayment shall be applied to prepay ratably the Loans of
the Lenders. Amounts prepaid pursuant to this clause (e) may not be reborrowed.


 
40

--------------------------------------------------------------------------------

Table of Contents
 
(f)           The Borrower shall make such prepayments as shall be required
pursuant to the last sentence of Section 5.02(b).  Any prepayments made pursuant
to this clause (f) shall be applied in the order and to the extent set forth in
clause (c) above.


SECTION 2.10. FEES.
 
(a)           The Borrower agrees to pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a facility fee (“FACILITY FEE”), which
as of the Fee Payment Date shall accrue at a rate per annum equal to (i) the
Applicable Facility Fee Rate times (ii)  the daily aggregate amount of the
Revolving Commitments (whether or not utilized), during the period from and
including the Effective Date to but excluding the Revolving Commitment
Termination Date; provided however, that if any Lender continues to have any
Revolving Credit Exposure after its Revolving Commitment terminates, then such
Facility Fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure.


(b)           The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Revolving Credit Lender, a letter of credit fee (“LETTER OF
CREDIT FEE”) with respect to its participation in each Letter of Credit, which
shall accrue at a rate per annum equal to the Applicable Margin for Eurodollar
Revolving Loans  then in effect on the average daily amount of such Lender’s LC
Exposure attributable to such Letter of Credit during the period from and
including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter of Credit expires or is drawn in full (including
without limitation any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date) and (ii) to the Issuing Bank for its own account a
fronting fee (“FRONTING FEE”), which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the Availability
Period (or until the date that all Letters of Credit are irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Pursuant to Section 2.11(d), notwithstanding the
foregoing, while an Event of Default exists the rate per annum used to calculate
the Letter of Credit Fee pursuant to clause (i) above shall automatically be
increased by an additional 2% per annum.


(c)           Accrued fees under paragraphs (a) and (b) above (i) shall be
payable quarterly in arrears on the last day of each March, June, September and
December of each year, commencing on December 31, 2011 and on the Revolving
Commitment Termination Date (and if later, the date the Loans and LC Exposure
shall be repaid in their entirety) (each such date, a “FEE PAYMENT DATE”);
provided, that any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.  All fees shall be computed on
the basis of a year of three hundred sixty (360) days and shall be payable for
the actual number of days elapsed.


 
41

--------------------------------------------------------------------------------

Table of Contents
 
(d)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.


(e)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of Fronting Fee and other standard fees payable to the Issuing
Bank) for distribution, in the case of Facility Fees and Letter of Credit Fees,
to the Revolving Credit Lenders.  Fees paid shall not be refundable under any
circumstances.  Upon its receipt of fees to which the Lenders are entitled, the
Administrative Agent shall promptly remit such fees to the Lenders as provided
herein.


SECTION 2.11. INTEREST.
 
(a)           The Term Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate (which rates are subject to change without notice to
the Borrower as specified in the definition of Alternate Base Rate) plus the
Applicable Margin for ABR Term Loans. The Term Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin for Eurodollar Term
Loans.


(b)           The Revolving Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate (which rates are subject to change without
notice to the Borrower as specified in the definition of Alternate Base Rate)
plus the Applicable Margin for ABR Revolving Loans. The Revolving Loans
comprising each Eurodollar Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Margin for Eurodollar Revolving Loans.


(c)           [intentionally omitted].


(d)           Notwithstanding the foregoing, while an Event of Default exists,
the Borrower shall pay to the Administrative Agent for the account of each
Lender (i) in the case of the outstanding Loans, interest at a rate per annum
equal to 2% plus the rate otherwise applicable to the outstanding Loan pursuant
to Section 2.11(a) and (b), (ii) in the case of the Letter of Credit Fee, the
rate per annum used to calculate the Letter of Credit Fee pursuant to Section
2.10(b)(i) plus an additional 2% per annum and (iii) in the case of any other
Obligations outstanding at such time, 2% plus the rate applicable to ABR
Revolving Loans as provided in Section 2.11(b).


(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for the immediately preceding Interest Period (or partial
Interest Period in the case of Eurodollar Loans having an Interest Period in
excess of three months) and upon Revolving Commitment Termination Date and the
Term Loan Maturity Date; provided that (i) interest accrued pursuant to
paragraph (d) of this Section 2.11 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.


 
42

--------------------------------------------------------------------------------

Table of Contents
 
(f)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate and Adjusted LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.


SECTION 2.12. ALTERNATE RATE OF INTEREST.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or


(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period; then
the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Loan to, or continuation of
any Loan as, a Eurodollar Loan shall be ineffective and (ii) if any Borrowing
Request requests a Eurodollar Loan, such Borrowing shall be made as an ABR Loan,
provided that if the circumstances giving rise to such notice affect only one
Interest Period, one Class or one Type of Borrowings or Loans, then the other
Interest Periods, Class and Type of Borrowings and Loans shall be permitted.


SECTION 2.13. INCREASED COSTS.
 
(a)           If any Change in Law shall:
 
 
(i)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;
 

 
(ii)
subject the Administrative Agent, any Lender or the Issuing Bank to any Taxes
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to the Administrative Agent, such Lender or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.15 and
the imposition of, or any change in the rate of, any Excluded Tax payable by the
Administrative Agent, such Lender or the Issuing Bank); or
 

 
(iii)
impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

 
 
43

--------------------------------------------------------------------------------

Table of Contents
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.


(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.


(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.


(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.


 
44

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.14. BREAK FUNDING PAYMENTS.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(b) and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.17(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.


SECTION 2.15. TAXES.
 
(a)           Any and all payments by or on account of any Obligation shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes except to the extent required by law.  If the Borrower shall be required
by law to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any Obligation (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the Issuing Bank, or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.


 
45

--------------------------------------------------------------------------------

Table of Contents
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.


SECTION 2.16. PAYMENTS GENERALLY, PRO RATA TREATMENT, SHARING OF SET-OFFS.
 
(a)     The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.13, 2.14 or 2.15, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.13,
2.14, 2.15 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. dollars.


(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of any indemnities or expense reimbursement due
hereunder or under the Loan Documents to the Administrative Agent, (ii) second,
toward payment of any indemnities or expense reimbursement due hereunder or
under the Loan Documents to the Issuing Bank or any Lender, (iii) third, toward
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (iv) fourth, toward payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties, (v) fifth, toward cash collateralization of any Letters of
Credit then outstanding to the extent so required to be paid in accordance with
the terms hereunder and (vi) sixth, toward payment of all other Obligations
owing hereunder or under the other Loan Documents.


 
46

--------------------------------------------------------------------------------

Table of Contents
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans, and participations in LC Disbursements than the proportion received
by any other Lender holding such Loans or participations, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans, and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders with such Loans or participations ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans, and participations in LC Disbursements; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


 
47

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.17. MITIGATION OBLIGATIONS, REPLACEMENT OF LENDERS.
 
 
(a)           If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.15, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)           If (i) any Lender requests compensation under Section 2.13, (ii)
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15 or
(iii) if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than existing rights to payments
pursuant to Section 2.13 or Section 2.15) and obligations under this Agreement
and the related Loan Documents to an assignee permitted by Section 9.04 that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank, which consent shall not unreasonably be withheld),
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments, (D)
such assignment does not conflict with applicable law and (E) in the case of any
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


SECTION 2.18. CASH COLLATERAL.
 
(a)           Existence of Defaulting Lender.  At any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Administrative Agent or the Issuing Bank (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.19(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.


 
48

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LC Exposure, to be applied pursuant to clause (c) below.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person (other than Permitted Encumbrances), or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).


(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section or Section
2.19  in respect of Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of LC
Exposure (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(d)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.19 the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.


SECTION 2.19. DEFAULTING LENDERS


(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.
 
 
49

--------------------------------------------------------------------------------

Table of Contents
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Bank hereunder; third, to Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.18; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.18; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Exposure are held by the Lenders pro rata in accordance
with the Commitments under the applicable Facility without giving effect to
Section 2.19(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.19(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
 
 
50

--------------------------------------------------------------------------------

Table of Contents
 
(iii)           Certain Fees.
 
(A)           Each Defaulting Lender shall be entitled to receive a Facility Fee
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to the sum of (1) the outstanding principal amount of the
Revolving Loans funded by it, and (2) its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.18.


(B)           Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.18.


(C)           With respect to any Facility Fee or Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LC Exposure that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

    (iv)           Reallocation of Participations to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in LC
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) as of the date such Lender becomes a Defaulting
Lender, but only to the extent that (x) the conditions set forth in Section 4.02
are satisfied at the time of such reallocation (and, unless the Borrower shall
have otherwise notified the Administrative Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
 
(v)           Cash Collateral.  If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.18.
 
 
51

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the applicable facility
(without giving effect to Section 2.19(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.


(c)           New Letters of Credit.  So long as any Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.


SECTION 2.20. INACCURATE FINANCIAL STATEMENTS OR COMPLIANCE CERTIFICATES.   If
the Administrative Agent and/or any Lender determines that any financial
statement, Quarterly Compliance Certificate or Annual Compliance Certificate
delivered pursuant to this Agreement is inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin or Facility Fee Rate for any period (an “APPLICABLE PERIOD”)
than the Applicable Margin and/or Facility Fee Rate applied for such Applicable
Period, and only in such case, then the Borrower shall immediately (i) deliver
to the Administrative Agent a corrected compliance certificate for such
Applicable Period, (ii) determine the Applicable Margin and Facility Fee Rate
for such Applicable Period based on the corrected financial statements and
compliance certificate, and (iii) pay to the Administrative Agent for the
account of the Lenders the accrued additional interest and/or fees owing as a
result of such increased Applicable Margin and/or Facility Fee Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms of this Agreement. This subsection shall not
in any way limit the rights of the Administrative Agent and Lenders with respect
to Section 2.11(d) or under Article VII.


ARTICLE III − REPRESENTATIONS AND WARRANTIES


The Borrower and the Company represent and warrant to the Administrative Agent
and each Lender that:


 
52

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 3.01. ORGANIZATION: POWERS.
 
Each of the Consolidated Businesses is duly organized, validly existing and in
good standing (or such similar concept) under the laws of the jurisdiction of
its organization, has all requisite power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where it owns property or where the conduct of its business or the
ownership of its property or assets (including, without limitation, the
Projects) requires such qualification. No Consolidated Business is a “foreign
person” within the meaning of Section 1445 of the Code.  The sole General
Partner of the Borrower is the Company.


SECTION 3.02. AUTHORIZATION, ENFORCEABILITY.
 
(a)           The Transactions have been duly authorized by all necessary
partnership action of the Borrower, and the General Partner has the requisite
power and authority to execute, deliver and perform on behalf of itself and the
Borrower this Agreement and the other Loan Documents to which such Person is a
party. The Guaranty has been duly authorized by all necessary action of each
Guarantor, and each Guarantor has the requisite power and authority to execute,
deliver and perform the Guaranty and the other Loan Documents to which it is a
party. This Agreement and each other Loan Document to which the Borrower is a
party has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. The Guaranty and each other Loan Document to which any
Guarantor is a party has been duly executed and delivered by such Guarantor and
constitutes a legal, valid and binding obligation of such Guarantor, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


(b)           Schedule 3.02, as of the Effective Date, contains a diagram
indicating the ownership structure of the Company, the Borrower and their
respective Subsidiaries, indicating the nature of such interest with respect to
each Person included in such diagram and accurately sets forth (1) the correct
legal name of such Person, the jurisdiction of its incorporation or organization
and the jurisdictions in which it is qualified to transact business as a foreign
corporation, or otherwise, and (2) the authorized, issued and outstanding shares
or interests of each class of securities of such Person.  None of such issued
and outstanding Equity Interests of the Borrower or any of the Subsidiaries of
the Company or the Borrower is subject to any vesting, redemption, or repurchase
agreement, and there are no warrants or options outstanding with respect to such
securities, except as noted on such Schedule.  The outstanding Equity Interests
of the Company, the Borrower and each of their respective Subsidiaries is duly
authorized, validly issued, fully paid and, except as provided under applicable
law with respect to limited liability companies and partnerships,
nonassessable.  As of the Effective Date, neither the Company nor the Borrower
has any Subsidiaries other than as set forth on such Schedule 3.02.  Schedule
3.02 hereof sets forth, as of the Effective Date, all of the Company’s and the
Borrower’s Affiliates and all of the Company’s and the Borrower’s senior
officers and directors.


 
53

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 3.03. GOVERNMENTAL APPROVALS, NO CONFLICTS. Neither the Transactions nor
the execution, delivery and performance of the Loan Documents by the Borrower,
the Company or any of the other Guarantors, as the case may be, (a) requires any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except as may be required under applicable federal
securities laws, (b) violates any applicable law or regulation or the charter,
by-laws, partnership agreement or other organizational documents of the Company,
the Borrower or any of their Subsidiaries, or any order, decree, judgment or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company, the Borrower or any of their Subsidiaries, (c) violates or results in a
default under any indenture, agreement or other instrument binding upon the
Company, the Borrower or any of their Subsidiaries or their assets, or give rise
to a right thereunder to require any payment to be made by the Company, the
Borrower or any of their Subsidiaries or (d) results in the creation or
imposition of any Lien on any asset of the Company, the Borrower or any of their
Subsidiaries.


SECTION 3.04. FINANCIAL CONDITION: NO MATERIAL ADVERSE CHANGE.   (a) The
Borrower has heretofore furnished to the Administrative Agent and the Lenders
(i) the Company’s annual audited financial statements for the fiscal year ended
December 31, 2010, reported on by PriceWaterhouseCoopers, LLP, independent
public accountants, and (ii) the Company’s quarterly financial statements for
the quarter ended September 30, 2011, certified by the Company’s chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Consolidated
Businesses as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.  As of the Effective Date,
the Company and its Subsidiaries do not have any material liabilities that are
not disclosed on such financial statements or have otherwise been disclosed in
writing to the Administrative Agent.


(b)           Since December 31, 2010, there has been no change, event or
circumstance which has had or is reasonably likely to have a Material Adverse
Effect.


(c)           None of the Company, the Borrower nor any of their respective
Subsidiaries has any Contingent Obligation or liability for any taxes, long-term
leases or commitments, not reflected in its audited financial statements
delivered to the Administrative Agent and the Lenders on or prior to the
Effective Date or otherwise disclosed to the Administrative Agent and the
Lenders on Schedule 3.04(c), which will have or is reasonably likely to have a
Material Adverse Effect.


(d)           Schedule 3.04(d) sets forth, as of October 31, 2011, all
Indebtedness of the Company, the Borrower and their respective Subsidiaries and
there are no defaults in the payment of principal or interest on any such
Indebtedness and no payments thereunder have been deferred or extended beyond
their stated maturity.  As of the Effective Date, none of the Company, the
Borrower nor any Subsidiary is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company, the
Borrower or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to its charter or other organizational
documents) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, the Borrower or any other Guarantor
except as specifically indicated on Schedule 3.04(d).


 
54

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 3.05. PROPERTIES.


(a)           Each of the Company, the Borrower and its Subsidiaries has good
and marketable title to, or valid leasehold interests in, all its Property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. Ownership of all wholly
owned Projects and other Property of the Consolidated Businesses is held by the
Borrower and its Subsidiaries and is not held directly by the Company.


(b)           There are no pending or, to the best knowledge of the Borrower,
threatened proceedings or actions to revoke, attack, invalidate, rescind or
modify in any material respect (i) the zoning of any Unencumbered Eligible
Projects, or any part thereof, or (ii) any building or other permits heretofore
issued with respect to any Unencumbered Eligible Project, or asserting that any
such zoning or permits do not permit the operation of any such Project or any
part thereof or that any improvements located on such Unencumbered Eligible
Project cannot be operated in accordance with its intended use or is in
violation of applicable law. There are no pending or, to the best knowledge of
the Borrower, threatened or contemplated proceedings relating to any (A) taking
by eminent domain or other condemnation of any portion of any Unencumbered
Eligible Project or any other Project if such action with respect to such
Project either individually or collectively with other Projects could reasonably
be expected to have a Material Adverse Effect, (B) condemnation or relocation of
any roadways abutting any Unencumbered Eligible Project or any other Project if
such action with respect to such Project either individually or collectively
with other Projects could reasonably be expected to have a Material Adverse
Effect, and (C) denial of access to any Unencumbered Eligible Project from any
point of access to such Unencumbered Eligible Project or any other Project if
such action with respect to such Project either individually or collectively
with other Projects could reasonably be expected to have a Material Adverse
Effect.  Each Unencumbered Eligible Project, and each other Project, if such
failure with respect to such Project either individually or collectively with
failures with respect to other Projects could reasonably be expected to have a
Material Adverse Effect, has adequate and permanent legal access to water, gas
and electrical public utilities, storm, and sanitary sewerage facilities, other
required public utilities (with respect to each of the aforementioned items by
means of either a direct connection to the source of such utilities or through
connections available on publicly dedicated roadways directly abutting such
Project), parking and means of access between such Project and public highways
over recognized curb cuts; and all of the foregoing comply in all material
respects with all applicable laws, rules and regulations of Governmental
Authorities.


(c)           Neither the existence of any Improvements upon a Project or the
present use or condition of any Project violates in any material respect any
applicable laws, rules and regulations of Governmental Authorities. Each Project
may be operated in its current fashion and the Consolidated Businesses have
received no notices from any Governmental Authority alleging any material
violation by any Project of any applicable laws, rules or
regulations.  Certificates of occupancy have been issued for all of the
Improvements located on the Unencumbered Eligible Projects, and the use of such
Improvements are covered by all other certificates and permits required by
applicable laws, rules, regulations, and ordinances or in connection with the
use, occupancy, and operation thereof. No material portion of any Unencumbered
Eligible Projects, nor any Improvements located on such Unencumbered Eligible
Projects that are material to the operation, use, or value thereof, have been
damaged in any respect as a result of any fire, explosion, accident, flood, or
other casualty, except to the extent that the same have been restored to their
condition prior thereto. No written notices of material violation of any
federal, state, or local law or ordinance or order or requirement have been
received with respect to any Projects.


 
55

--------------------------------------------------------------------------------

Table of Contents
 
(d)           There are no pending or, to the best of Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting any Unencumbered Eligible Project, nor, to the best of Borrower’s
knowledge, are there any contemplated improvements to any Unencumbered Eligible
Projects that may result in such special or other assessments.


(e)           Each Unencumbered Eligible Project is free of material structural
defects and all building systems contained therein and required for the
operation of each Unencumbered Eligible Project are in good working order
subject to ordinary wear and tear.


(f)           Each Project is being operated and maintained in accordance with
the Borrower’s usual and customary business practices.


SECTION 3.06. INTELLECTUAL PROPERTY, PERMITS AND LICENSES.  The Company, the
Borrower and their Subsidiaries own, or are licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to
their respective businesses, and the use thereof by the Company, the Borrower
and their Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  Each of the
Company, the Borrower and their Subsidiaries own or possess all licenses,
permits, franchises that are material to the operation of the Consolidated
Businesses, without known conflict with the rights of others that could
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.07. LITIGATION AND ENVIRONMENTAL MATTERS.


(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the best knowledge
of the Borrower, threatened against or affecting the Company, the Borrower or
any of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.


(b)           Except with respect to matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company, the Borrower nor any of its Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.  None of the Company, the Borrower
nor any of their Subsidiaries has knowledge of any facts which would give rise
to any claim, public or private, of violation of Environmental Laws or damage to
the environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, as would not reasonably be expected
to result in a Material Adverse Effect.


 
56

--------------------------------------------------------------------------------

Table of Contents
 
(c)           Except as may be disclosed in detail by the Borrower to the
Administrative Agent and the Lenders in writing from time to time, no Hazardous
Materials are located on or about any of the Properties, and the Properties do
not contain any underground tanks for the storage or disposal of Hazardous
Materials; provided that notwithstanding the delivery of any such notice, the
Borrower and each of its Subsidiaries shall at all times be in compliance with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its Properties except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Further, (i) the Borrower has not, and to the knowledge of the Borrower
no other Person has, (A) stored or treated Hazardous Materials, (B) disposed of
Hazardous Materials or incorporated Hazardous Materials into, on or around any
of the Properties, and (C) permitted any underground storage tanks to exist on
any of the Properties except where such storage, treatment or disposal of
Hazardous Materials or existence of underground storage tanks, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (ii) no complaint, order, citation or notice with regard to air
emissions, water discharges, noise emissions, or Hazardous Materials, if any, or
any other environmental, health, or safety matters affecting any of the
Properties or any portion thereof, from any person, government or entity, has
been issued to the Borrower which has not been remedied or cured except where
failure to have remedied or cured any of the foregoing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (iii) the Borrower and each of the other Consolidated Businesses has
complied in all material respects with all applicable laws, rules or regulations
affecting the Properties.


SECTION 3.08. COMPLIANCE WITH LAWS AND AGREEMENTS.   Each of the Company, the
Borrower and their Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.


SECTION 3.09. INVESTMENT COMPANY STATUS.   None of the Company, the Borrower nor
any of their Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 and none of the Company,
the Borrower nor any of their Subsidiaries is subject to any other applicable
law which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.


 
57

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 3.10. TAXES.   Each of the Company, Borrower and each of their
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company, the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to so pay or contest could not reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor the
Borrower knows of any basis for any tax or assessment that could reasonably be
expected to have a Material Adverse Effect. As of the Effective Date, the
charges, accruals and reserves on the books of the Company, the Borrower and
their Subsidiaries in respect of Federal, state or other taxes for all fiscal
periods are adequate.  The Federal income tax liabilities of the Company, the
Borrower and their Subsidiaries have been finally determined (whether by reason
of completed audits or the statute of limitations having run) for all fiscal
years up to and including the fiscal year ended December 31, 2007.


SECTION 3.11. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $250,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the assets of all such underfunded Plans.


SECTION 3.12. DISCLOSURE.   The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which the Company, the Borrower or any of their Subsidiaries is
subject, and all other matters known to the Borrower, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or the
Loan Documents or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.


SECTION 3.13. INSURANCE.   Schedule 3.13 accurately sets forth as of the
Effective Date all insurance policies and programs currently in effect with
respect to the Properties, assets and business of the Company, the Borrower and
their Subsidiaries, specifying for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, and (v) the expiration date thereof. The Borrower has delivered
to the Administrative Agent copies of all insurance policies set forth on
Schedule 3.13. Such insurance policies and programs are (i) currently in full
force and effect, (ii) together with payment by the insured of scheduled
deductible payments, are in amounts sufficient to cover the replacement value of
the respective Properties and assets of the Company, the Borrower and their
Subsidiaries and (iii) in form and substance that is commercially reasonable and
customary for companies with similar operations and real estate holdings as the
Company, the Borrower and their Subsidiaries, including provisions for
retainages, self-insurance and with deductibles as are reasonably acceptable to
the Administrative Agent.


 
58

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 3.14. REIT STATUS.   The Company qualifies, and has elected to be
treated, as a REIT under the Code.  The Company has taken all actions necessary
to qualify as a REIT under the Code for the taxable years ended December 31,
2008, 2009 and 2010 and has not taken any action which would prevent it from
maintaining such qualification in the future.  Each Subsidiary of the Company
that is treated as a corporation for U.S. federal income tax purposes is either
(i) a “qualified REIT subsidiary” within the meaning of Section 856(i)(2) of the
Code or (ii) a “taxable REIT subsidiary” within the meaning of Section 858(1) of
the Code.


SECTION 3.15. SOLVENCY.   Within the meaning of Section 548 of Title 11 of the
United States Code entitled “Bankruptcy” as now or hereafter in effect, or any
successor thereto (the “BANKRUPTCY CODE”), the Uniform Fraudulent Transfer Act
and the Uniform Fraudulent Conveyance Act as in effect in any relevant
jurisdiction, and any similar laws or statutes, and after giving effect to the
transactions contemplated hereby: the fair saleable value of each of the
Borrower’s and each Guarantor’s assets exceeds and will, immediately following
the making of the Loans, exceed such Person’s total liabilities including,
without limitation, subordinated, unliquidated, disputed, and contingent
liabilities; the fair saleable value of each of the Borrower’s and each
Guarantor’s assets is and will, immediately following the making of each Loan,
be greater than the each of the Borrower’s and each Guarantor’s probable
liabilities, including the maximum amount of each of the Borrower’s and such
Guarantor’s contingent liabilities on such Person’s debts as such debts become
absolute and matured; each of the Borrower’s and each Guarantor’s assets do not
and, immediately following the making of the Loans will not, constitute
unreasonably small capital to carry out such Person’s business as conducted or
as proposed to be conducted; and neither the Borrower nor any Guarantor intends
to, and does not believe that such Person will, incur debts and liabilities
(including without limitation contingent liabilities and other commitments)
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be received by such Person and the amounts to be
payable on or in respect of obligations of such Person).


SECTION 3.16. MARGIN REGULATIONS.    Neither the Borrower, the Company nor any
Guarantor is engaged in the business of extending credit for the purpose of
purchasing or carrying any margin stock or margin securities (within the meaning
of Regulations G, T, U and X issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Loan will be used, directly or
indirectly, to purchase or carry any margin stock or margin securities or to
extend credit to others for the purpose of purchasing or carrying any margin
stock or margin securities. None of the transactions contemplated by this
Agreement will violate or result in a violation of Section 7 of the Securities
Exchange Act of 1934, as amended.  As of the Effective Date, margin stock does
not constitute more than 5% of the value of the consolidated assets of the
Company and its Subsidiaries and the Borrower does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets.


 
59

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 3.17. OFAC AND ANTI-MONEY LAUNDERING.


(a)           None of the Borrower, the Company, any of their Subsidiaries nor
any of their Controlled Affiliates (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001), as amended), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.  No part of the
proceeds of the Loans or Letters of Credit issued hereunder constitute or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used, directly by Borrower or indirectly by any Subsidiary or Controlled
Affiliate in connection with any investment in, or transactions or dealings
with, any Blocked Person.


   (b)           To the Company’s and the Borrower’s actual knowledge after
making due inquiry, none of the Company, the Borrower, any Subsidiary nor any
Controlled Affiliate (i) is under investigation by any Governmental Authority
for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under applicable law (collectively, “ANTI-MONEY LAUNDERING LAWS”), (ii)
has been assessed civil penalties under any Anti-Money Laundering Laws or (iii)
has had any of its funds seized or forfeited in any action under any Anti-Money
Laundering Laws.  The Company and the Borrower have taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company, the Borrower, each Subsidiary and each Controlled
Affiliate is and will continue to be in compliance with all applicable current
and future Anti-Money Laundering Laws.
 
SECTION 3.18. PATRIOT ACT.    Each of the Borrower, the Company and each of
their Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001, as amended).  No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.  The
Company and the Borrower have taken reasonable measures appropriate to the
circumstances (in any event as required by applicable law) to ensure that the
Company and the Borrower and each Subsidiary and Controlled Affiliate thereof is
and will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.

 
 
60

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 3.19. REPRESENTATIONS AND WARRANTIES IN THE LOAN DOCUMENTS.    The
representations and warranties of the Borrower, the Company and each of their
respective Subsidiaries, as the case may be, in each of the Loan Documents are
true, complete and correct in all material respects, and the Borrower and the
Company hereby confirm each such representation and warranty as being true,
complete and correct in all material respects as of the relevant dates with the
same effect as if set forth in its entirety herein.


SECTION 3.20. SENIOR DEBT STATUS.    The Obligations rank and will rank at least
pari passu in priority of payment with all other Indebtedness of the Borrower
and the Company other than Indebtedness of the Borrower or the Company secured
by a Lien permitted pursuant to Section 6.02 hereof.  There is no Lien upon or
with respect to any of the properties or income of the Borrower or the Company
and each of their Subsidiaries which secures Indebtedness or other obligations
of any Person except as otherwise permitted under Section 6.02 hereof.


ARTICLE IV – CONDITIONS


SECTION 4.01. EFFECTIVE DATE.   The obligations of the Lenders to make Loans and
of the Issuing Bank to continue and issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):


(a)           The Administrative Agent (or its counsel) shall have received from
the Borrower, the Company and each party thereto a counterpart of this Agreement
and all other Loan Documents to which it is a party, signed on behalf of such
party including, without limitation, the Guaranty.


(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Nixon Peabody LLP, counsel for the Borrower and the Company,
substantially in the form of Exhibit E, and covering such other matters relating
to the Borrower, the Company, the Guarantors, this Agreement or the Transactions
as the Required Lenders shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.


(c)           The Administrative Agent shall have received a certificate of each
of the Borrower, the Company and each Guarantor signed by an authorized officer
of such Person as of the date hereof certifying as to the following:


 
(i)
A true and accurate copy or recitation of actions taken by such Person to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents;

 
 
 
61

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(ii)
The incumbency, names and signatures of the officers of such Person authorized
to execute and deliver this Agreement and the other the Loan Documents and, with
respect to the Borrower, the officers of the Borrower then authorized to deliver
Borrowing Request and to request the issuance of Letters of Credit;



 
(iii)
True and accurate copies of the articles of incorporation, certificate of
limited partnership, certificate of formation, or comparable organizational
document, as applicable, and the bylaws, partnership agreement or operating
agreement, as applicable, of such Person with all amendments thereto; and



 
(iv)
A certificate of good standing or certificate of similar meaning with respect to
each such Person issued as of a recent date by the Secretary of State of the
state of formation of each such Person.



(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, an Executive Vice President or a
Financial Officer of the General Partner, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 ((i) assuming for
such purpose that any condition expressly within the discretion of the
Administrative Agent or any Lender has been consented to or otherwise approved
and (ii) with respect to Section 4.01(l) and 4.01(n), solely as such conditions
pertain to the Borrower, Company, and each Subsidiary).


(e)           The Administrative Agent shall have received a certificate dated
the Effective Date and signed by a Financial Officer of the General Partner,
confirming to the Administrative Agent that no change in the business, assets,
operations, or condition (financial or otherwise) of the Borrower, the Company
and their Subsidiaries has occurred since December 31, 2010, which change has
had or is reasonably likely to have a Material Adverse Effect.


(f)           Except as disclosed in writing to the Administrative Agent and the
Lenders, since September 30, 2011, neither the Borrower nor the Company shall
have (i) entered into any (as determined in good faith by the Administrative
Agent) commitment or transaction, including, without limitation, transactions
for borrowings and capital expenditures, which are not in the ordinary course of
the Borrower’s or the Company’s business, (ii) declared or paid any dividends or
other distributions other than regular quarterly dividends and distributions
paid in February, May, August and November of 2011, and such dividends or
distribution expressly permitted hereunder or (iii) redeemed, repurchased, or
issued any equity Securities other than (1) shares of common stock, par value
$.01 per share, of the Company (x) issued from time to time pursuant to the
terms and conditions of the Company’s Dividend Reinvestment and Stock Purchase,
Resident Stock Purchase and Employee Stock Purchase Plan, (y) issued in exchange
for limited partnership interests in the Borrower and (z) issued in the
Company’s at-the-market (ATM) offering, (2) options to purchase common stock and
shares of restricted stock issued to employees and directors pursuant to the
Company’s stock benefit plan, and (3)  shares of the Company’s common stock
withheld or delivered in connection with the issuance or exercise of options to
purchase common stock and shares of restricted stock issued to employees and
directors pursuant to the Company’s stock benefit plan.


 
62

--------------------------------------------------------------------------------

Table of Contents
 
(g)           The Administrative Agent shall have received (i) consolidated
balance sheets and the related consolidated statements of operations and cash
flow of the Company, the Borrower and their Subsidiaries for the period ending
September 30, 2011 on Form 10-Q and (ii) a Quarterly Compliance Certificate for
September 30, 2011, calculated on a pro forma basis giving effect to the
transactions contemplated herein as if the Term Loans had been issued in full,
the letters of credit outstanding on the date hereof continued, and the
revolving loans under the Existing Credit Agreement were made under this
Agreement in each case as of September 30, 2011;


(h)           Since December 31, 2010, no agreement or license relating to the
business, operations or employee relations of the Borrower or any of its
Properties shall have been terminated, modified, revoked, breached or declared
to be in default, the termination, modification, revocation, breach or default
under which, in the reasonable judgment of the Administrative Agent, would
result in a Material Adverse Effect.


(i)           Since November 30, 2011, no material adverse change shall have
occurred in the conditions in the capital markets or the market for loan
syndications generally in the reasonable judgment of the Administrative Agent.


(j)           The Administrative Agent shall have received copies of binders or
insurance certificates with respect to all insurance policies set forth on
Schedule 3.13.


(k)           The Administrative Agent shall have received satisfactory evidence
that, simultaneous with the making of the Term Loans under this Agreement, that
certain Term Loan Agreement dated as of October 28, 2011, by and among the
Borrower, the Company and Manufacturers and Traders Trust Company shall be
terminated, all loans thereunder paid in full, and all commitments of the
lenders set forth therein terminated.


(l)           The making of the Loans and the issuance of the Letters of Credit
shall not contravene any law, regulation or order of any Governmental Authority
applicable to the Borrower, the Company, the Administrative Agent or any Lender.


(m)           No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, this Agreement, the other Loan Documents or the
Transactions contemplated hereby or thereby or which would make it inadvisable
to consummate the transactions contemplated by this Agreement or the other Loan
Documents.


(n)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.


 
63

--------------------------------------------------------------------------------

Table of Contents
 
Unless set forth in writing to the contrary, the making of the Term Loan and any
Revolving Loans on the Effective Date shall constitute certification by such
Lender that the conditions precedent for the Term Loan and any such Revolving
Loans that have not previously been waived by the Lenders in accordance with the
terms of this Agreement have been satisfied as of the Effective Date.


SECTION 4.02. EACH CREDIT EVENT.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)           The representations and warranties of the Company and the Borrower
set forth in this Agreement shall be true and correct on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.


(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.


(c)           No event has occurred since the date of this Agreement which has
had, and continues to have, or is reasonably likely to have, a Material Adverse
Effect.


(d)           The Borrower shall have delivered a certificate in the form of
Exhibit D-1 or D-3, as applicable, attached hereto, signed by a Financial
Officer of the Borrower, representing and certifying that immediately prior to
and immediately after the requested Borrowing or the issuance, amendment or
extension of a Letter of Credit, the Company, the Borrower and their
Subsidiaries are in compliance with the warranties and covenants set forth in
this Agreement.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a)
through (d) of this Section 4.02.


ARTICLE V − AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower and the Company covenant
and agree with the Lenders that:


SECTION 5.01. FINANCIAL STATEMENTS AND OTHER INFORMATION.   The Borrower will
furnish to the Administrative Agent and each Lender:


 
64

--------------------------------------------------------------------------------

Table of Contents
 
(a)           QUARTERLY REPORTS.


(i)           COMPANY QUARTERLY FINANCIAL REPORTS. As soon as practicable, and
in any event within forty-five (45) days after the end of each fiscal quarter in
each fiscal year (other than the last fiscal quarter in each fiscal year),
consolidated balance sheets and the related consolidated statements of
operations, changes in shareholders’ equity and cash flow of the Company, the
Borrower and their Subsidiaries on Form 10-Q as at the end of such period and,
with respect to the statements of operations and cash flow, setting forth in
comparative form the corresponding figures for the corresponding period of the
previous fiscal year, certified by a Financial Officer of the Company as fairly
presenting the consolidated financial position of the Company, the Borrower and
their Subsidiaries as at the date indicated and the results of their operations
and cash flow for the period indicated in accordance with GAAP, subject to
normal adjustments but without certain footnote disclosures required by GAAP (as
permitted by the requirements for reporting on Form 10-Q).


(ii)           QUARTERLY COMPLIANCE CERTIFICATES. Together with each delivery of
any quarterly report pursuant to clauses (i) of this Section 5.01(a), the
Borrower shall deliver a certificate of the Company in the form of Exhibit F
attached hereto (the “QUARTERLY COMPLIANCE CERTIFICATE”), signed by the a
Financial Officer of the Company, representing and certifying (1) that the
Financial Officer signatory thereto has reviewed the terms of the Loan
Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated financial
condition of the Company, the Borrower and their Subsidiaries, during the fiscal
quarter covered by such reports, that such review has not disclosed the
existence during or at the end of such fiscal quarter, and that such officer
does not have knowledge of the existence as at the date of such Quarterly
Compliance Certificate, of any condition or event which constitutes an Event of
Default or Default or mandatory prepayment event, or, if any such condition or
event existed or exists, and specifying the nature and period of existence
thereof and what action the Company and/or the Borrower or any of its
Subsidiaries has taken, is taking and proposes to take with respect thereto; (2)
the calculations evidencing compliance with each of the financial covenants set
forth in Section 5.05 and Article VI hereof; and (3) a schedule of the average
Occupancy Rate of all Unencumbered Eligible Projects for such fiscal quarter.


(b)           ANNUAL REPORTS.


(i)           COMPANY FINANCIAL STATEMENTS. As soon as practicable, and in any
event within ninety (90) days after the end of each fiscal year, (i) an audited
consolidated balance sheet and the related consolidated statements of
operations, changes in shareholders’ equity and cash flow of the Company and its
Subsidiaries on Form 10-K as at the end of such fiscal year and a report setting
forth in comparative form the corresponding figures from the consolidated
financial statements of the Company and its Subsidiaries for the prior fiscal
year, (ii) a report with respect thereto of PriceWaterhouseCoopers, LLP or other
nationally recognized independent certified public accountants reasonably
acceptable to the Administrative Agent, which report shall be unqualified as to
going concern or similar qualification, exception or explanation and without
qualification or exception as to the scope of audit, and shall state that such
financial statements fairly present the consolidated financial position of the
Company and its Subsidiaries as at the dates indicated and the consolidated
results of its operations and cash flow for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except for changes
with which PriceWaterhouseCoopers, LLP or any such other independent certified
public accountants, if applicable, shall concur and which shall have been
disclosed in the notes to the financial statements) (which report shall be
subject to the confidentiality limitations set forth herein); and (iii) in the
event that the report referred to in clause (ii) above is qualified in any
respects, a copy of the management letter or any similar report delivered to the
Company or to any officer or employee thereof by such independent certified
public accountants in connection with such financial statements. The
Administrative Agent and each Lender (through the Administrative Agent) may,
with the consent of the Company (which consent shall not be unreasonably
withheld), communicate directly with such accountants, with any such
communication to occur together with a representative of the Company, at the
expense of the Administrative Agent (or the Lender requesting such
communication), upon reasonable notice and at reasonable times during normal
business hours.


 
65

--------------------------------------------------------------------------------

Table of Contents
 
(ii)           ANNUAL COMPLIANCE CERTIFICATES. Together with each delivery of
any annual report pursuant to clauses (i) of this Section 5.01(b), the Borrower
shall deliver a certificate of the Company in the form of Exhibit F attached
hereto (the “ANNUAL COMPLIANCE CERTIFICATE”), signed by a Financial Officer of
the Company, representing and certifying (1) that the officer signatory thereto
has reviewed the terms of the Loan Documents, and has made, or caused to be made
under his/her supervision, a review in reasonable detail of the transactions and
consolidated financial condition of the Company, the Borrower and its
Subsidiaries, during the accounting period covered by such reports, that such
review has not disclosed the existence during or at the end of such accounting
period, and that such officer does not have knowledge of the existence as at the
date of such Annual Compliance Certificate, of any condition or event which
constitutes an Event of Default or Default or mandatory prepayment event, or, if
any such condition or event existed or exists, and specifying the nature and
period of existence thereof and what action the Company and/or the Borrower or
any of its Subsidiaries has taken, is taking and proposes to take with respect
thereto; (2) the calculations evidencing compliance with each of the financial
covenants set forth in Section 5.05(b) and Article VI hereof and (3) a schedule
of the average Occupancy Rate of all Unencumbered Eligible Projects for such
fiscal year.


(c)           ACCOUNTANT’S CERTIFICATE.  Concurrently with any delivery of
financial statements under clause (b) above, a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines).


(d)           PROPERTY REPORTS. When requested by the Administrative Agent or
the Required Lenders, a rent roll and income statement with respect to any
Project.


(e)           COMMUNITY REINVESTMENT ACT. Promptly following any request
therefor, such other information regarding the Loans and the use thereof,
Qualified Community Reinvestment Projects and the Company, the Borrower and its
Subsidiaries as any Lender may request to determine compliance by the Projects
with the Community Reinvestment Act or other applicable federal or state law;
provided that the Borrower shall have no obligation hereunder to deliver any
such information to any Lender more than one time in any calendar quarter.


 
66

--------------------------------------------------------------------------------

Table of Contents
 
(f)           THIRD PARTY DUE DILIGENCE REPORTS.  Promptly upon the
Administrative Agent’s request thereof, copies of all due diligence and periodic
monitoring reports, if any, submitted to or performed with respect to any
Project, the Company, the Borrower or their Subsidiaries by a third party, which
are reasonably requested by the Administrative Agent.


(g)           INSURANCE.  Promptly upon the Administrative Agent’s request
thereof, certificates evidencing property, casualty and flood insurance, if
applicable, with respect to the Company, the Borrower and their Subsidiaries and
their Property.


(h)           PATRIOT ACT INFORMATION.  From time to time and promptly upon each
request, information identifying the Borrower and any Guarantor as a Lender may
request in order to comply with the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) as amended, and regulations promulgated in
connection therewith).


(i)           ADDITIONAL INFORMATION. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Company, the Borrower or any Subsidiary of the Company or the
Borrower, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender may reasonably request; including, without limitation,
insurance certificates demonstrating the Borrower’s compliance with Section 5.05
hereof.


SECTION 5.02. NOTICES OF MATERIAL EVENTS.


(a)           The Borrower will furnish to the Administrative Agent and each
Lender prompt written notice of the following:


(i)           the occurrence of any Default or Event of Default;


(ii)           the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;


(iii)           the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Company, the Borrower or any of their Subsidiaries in
an aggregate amount exceeding $250,000; and


(iv)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


 
67

--------------------------------------------------------------------------------

Table of Contents
 
Each notice delivered under this Section shall be accompanied by a certificate
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.


(b)           The Borrower shall deliver to the Administrative Agent and the
Lenders written notice of each of the following not fewer than ten (10) Business
Days prior to the occurrence thereof: (i) a sale, transfer or other disposition
of assets by any of the Consolidated Businesses, in a single transaction or
series of related transactions, for consideration in excess of an amount equal
to 10% of the Total Value, (ii) an acquisition of assets by any one or more
Consolidated Business, in a single transaction or series of related
transactions, for consideration in excess of 10% of the Total Value, and (iii)
the grant of a Lien by any one or more Consolidated Business with respect to
assets, in a single transaction or series of related transactions, in connection
with Indebtedness aggregating an amount in excess of 10% of the Total Value. In
addition, simultaneously with delivery of any such notice, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower and its
Financial Officer certifying that Borrower and the Guarantors are in compliance
with this Agreement and the other Loan Documents both on a historical basis as
to the end of the prior fiscal quarter or year, as applicable, for which
financial statements have been delivered hereunder and on a pro forma basis as
of such time, exclusive of the property sold, transferred and/or encumbered and
inclusive of the property to be acquired or the indebtedness to be incurred,
together with calculations, in the form of Schedule B to Exhibit F attached
hereto, evidencing compliance with each of the financial covenants set forth in
Article VI hereof.  Nothing in this Section 5.02(b) shall be deemed to permit
any sale, transfer, disposition, acquisition or Lien not otherwise permitted
pursuant to the terms of this Agreement.


To the extent such proposed transaction, after giving effect to the prepayment
required to be made pursuant to Section 2.09(c), would result in a failure to
comply with the financial covenants set forth herein, the Borrower shall prepay
outstanding Loans in such amount, as determined by the Administrative Agent, as
may be required to reduce the Obligations so that the Borrower will be in
compliance with the covenants set forth herein upon the consummation of the
contemplated transaction.


SECTION 5.03. EXISTENCE, CONDUCT OF BUSINESS.  Except to the extent permitted
under Section 6.03 hereof, the Company and the Borrower will, and will cause
each of their Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
their respective businesses.


SECTION 5.04. PAYMENT OF OBLIGATIONS.   The Borrower and the Company will, and
will cause each of their Subsidiaries to, (a) timely file or cause to be filed
all material Tax returns and reports required to be filed and (b) pay its
obligations, and liabilities, including Tax liabilities before the same shall
become delinquent or in default, except where (i) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (ii) the Company,
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (iii) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.


 
68

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 5.05. MAINTENANCE OF PROPERTIES, INSURANCE, MANAGEMENT.


(a)           The Borrower and the Company will, and will cause each of their
Subsidiaries to, (i) keep and maintain all Property useful and necessary to the
conduct of their respective businesses in good working order and condition,
ordinary wear and tear excepted, (ii) from time to time make or cause to be made
all necessary repairs, renovations or replacements of all Property useful and
necessary to the conduct of their respective businesses, and (iii) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are described in Section 3.13 or substantially
similar policies and programs as are acceptable to the Administrative Agent.


(b)           The Borrower and its wholly-owned Subsidiaries, individually or
collectively, shall at all times manage Projects constituting the greater of (i)
80% of Total Value or (ii) 80% of the total number of apartment units comprising
all Projects.


SECTION 5.06. BOOKS AND RECORDS, INSPECTION RIGHT.


(a)           The Borrower and the Company will, and will cause each of their
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made in accordance with GAAP and the applicable requirements
of any Governmental Authority.


(b)           The Borrower and the Company will, and will cause each of their
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, however, that unless a Default or Event of Default has occurred and is
continuing, only the Administrative Agent may undertake any of the foregoing and
the Borrower shall only be responsible for reimbursing expenses for such visit
and inspection one time in any calendar year.


SECTION 5.07. COMPLIANCE WITH LAWS.   The Borrower and the Company will, and
will cause each of their Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.08. USE OF PROCEEDS AND LETTERS OF CREDIT.  No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations G, T, U and X. The Borrower shall use the proceeds of the Loans only
for refinancing of existing Indebtedness, working capital needs and general
corporate purposes.

 
69

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 5.09. COMPANY STATUS; RATING.


(a)              The Company shall at all times (i) remain a publicly traded
company listed on the New York Stock Exchange or another national securities
exchange, (ii)  maintain its status as, and elect to be traded as, a REIT under
the Code and (iii) retain direct or indirect management and control of the
Borrower.


(b)              In any event that the Borrower does not currently maintain a
rating of its long-term unsecured Indebtedness by an Approved Rating Agency,
then, upon the written request of the Administrative Agent acting at the request
of the Required Lenders, the Borrower shall obtain a rating from an Approved
Rating Agency no more than 180 days from the date of such request.
 
SECTION 5.10. OWNERSHIP OF PROJECTS AND PROPERTY: UNENCUMBERED ASSETS.  The
ownership of substantially all wholly owned Projects and other Property of the
Consolidated Businesses shall be held by the Borrower and its Subsidiaries and
shall not be held directly by the Company.
 
SECTION 5.11. SHAREHOLDER COMMUNICATION, FILINGS, ETC. Promptly upon the mailing
or filing thereof, the Borrower shall deliver to the Administrative Agent and
the Lenders copies of all financial statements, reports and proxy statements
mailed to the Company’s shareholders, and copies of all of the Company’s final
registration statements and other final documents filed with the Securities and
Exchange Commission (or any successor thereto) or any national securities
exchange.


SECTION 5.12. FURTHER ASSURANCES.  The Borrower and the Company agree upon
demand of the Administrative Agent to do any act or execute any additional
documents as may be reasonably required by the Administrative Agent to exercise
or enforce its rights under this Agreement, the Notes or the other Loan
Documents and to realize thereon. This covenant shall survive the termination of
this Agreement until payment in full of all amounts due hereunder or under the
Notes and the other Loan Documents, provided that the covenant shall be
reinstated if any payment of all amounts due hereunder or under the Notes and
the other Loan Documents is required to be returned to the payor or any other
party under any applicable bankruptcy law.


SECTION 5.13. NEW GUARANTORS.


(a)           REQUIREMENTS TO BECOME A GUARANTOR.  The Borrower shall cause any
Subsidiary of the Company or the Borrower that is not already a Guarantor that
owns an Eligible Project that the Borrower would like to include as an
Unencumbered Eligible Project hereunder to execute and deliver to the
Administrative Agent an Accession Agreement to the Guaranty as a condition to
including such Eligible Project as an Unencumbered Eligible Project in
accordance with the terms hereof.  In addition to, and without limiting the
foregoing, the Borrower will cause any Subsidiary which becomes a party to, or
otherwise guarantees, Indebtedness outstanding under the Note Purchase Agreement
(as such Note Purchase Agreement may be amended, restated or modified from time
to time) (or the notes relating thereto) to, concurrently with the incurrence of
any such obligation pursuant to the Note Purchase Agreement, execute and deliver
to the Administrative Agent an Accession Agreement to the Guaranty.


 
70

--------------------------------------------------------------------------------

Table of Contents
 
        (b)           DELIVERIES WITH RESPECT TO NEW GUARANTORS.  No later than
45 days following the last day of each fiscal quarter of the Company during
which any New Guarantor has executed and delivered an Accession Agreement, the
Borrower shall deliver to the Administrative Agent each of the items required
under Sections 4.01(b) (which opinion may be delivered by in-house counsel) and
(c) with respect to any entity that was a Guarantor on the Effective Date.


(c)           RELEASE OF GUARANTORS. The Borrower may request in writing that
the Administrative Agent release a Guarantor, other than the Company, if (i)
upon its release as a Guarantor, such entity will no longer own an Unencumbered
Eligible Project and (ii) no Event of Default shall then be in existence or
would occur as a result of such release.  Together with any such request, the
Borrower shall deliver to the Administrative Agent a certificate signed by the
chief financial officer of the Company certifying that the conditions set forth
in immediately preceding clauses (i) and (ii) will be true and correct upon the
release of such Guarantor.  No later than 10 Business Days following the
Administrative Agent’s receipt of such written request and the related
certificate, and so long as the conditions set forth in immediately preceding
clauses (i) and (ii) will be true and correct, the release shall be effective
and the Administrative Agent shall execute and deliver, at the sole cost and
expense of the Borrower, such documents as Borrower may reasonably request to
evidence such release.


SECTION 5.14. COVENANT RELATING TO NOTE PURCHASE AGREEMENT.  The Borrower shall
notify the Administrative Agent and each Lender in writing within five Business
Days prior to entering into the Note Purchase Agreement or any amendment of the
Note Purchase Agreement and, within three Business Days following the date such
Note Purchase Agreement or amendment is entered into, the Borrower shall deliver
a certified copy of such agreement (and all material documents entered into in
connection therewith) to the Administrative Agent.  The Borrower shall promptly
deliver notice to the Administrative Agent and each Lender of a default or event
of default under or with respect to the Note Purchase Agreement (as such Note
Purchase Agreement may be amended, restated or modified from time to time).


ARTICLE VI − NEGATIVE COVENANTS


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower and the Company covenant and agree with the
Administrative Agent and the Lenders that:


 
71

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 6.01. INDEBTEDNESS AND OTHER FINANCIAL COVENANTS.


(a)           Indebtedness and Other Financial Covenants. The Borrower shall
not, and shall not permit its Subsidiaries to, directly or indirectly create,
incur, assume or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except that the Borrower and/or its Subsidiaries
may create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness to the extent that it does not cause an
Event of Default with the financial covenants set forth in the next
sentence.  The Company and the Borrower shall not permit (i) Total Outstanding
Indebtedness to exceed 60% of Total Value, (ii) Secured Indebtedness of the
Consolidated Businesses to exceed (A) from the Closing Date to, but excluding
December 31, 2012, 50% of Total Value, (B) from December 31, 2012 to but
excluding December 31, 2013, 47.5% of Total Value and (C) from December 31, 2013
and thereafter, 45% of Total Value, (iii) Recourse Secured Indebtedness to
exceed 10% of Total Value, or (iv) Adjusted Recourse Secured Indebtedness to
exceed 5% of Total Value.  Notwithstanding anything to the contrary herein
contained, in no event shall (x) the aggregate amount of completion guarantees
with respect to Projects at any time exceed 15% of Total Value and (y) the
aggregate amount Low Income Housing Credit Program Guarantees at any time exceed
$4,000,000.


(b)            Minimum Equity Value. The Equity Value shall at no time be less
than $1,900,000,000, plus an amount equal to 85% of all Net Offering Proceeds of
all Equity Issuances effected by the Company or any Subsidiary of the Company
(including without limitation, the Borrower) after September 30, 2011 (other
than Equity Issuances to the Company or any Subsidiary of the Company).


(c)           Minimum Consolidated Interest Coverage Ratio. As of the first day
of each calendar quarter for the immediately preceding four consecutive calendar
quarters, the ratio of Adjusted EBITDA to Total Interest Expense for such period
shall not be less than 2.0 to 1.0.


(d)           Minimum Unsecured Interest Coverage Ratio. As of the first day of
each calendar quarter for the immediately preceding four consecutive calendar
quarters, the ratio of the sum of Adjusted Unencumbered NOI of all Unencumbered
Eligible Projects to Unsecured Interest Expense shall not be less than 1.75 to
1.0.


(e)           Total Unencumbered Value. At no time shall (i) the Unsecured
Indebtedness of the Consolidated Businesses be greater than 50% of the Total
Unencumbered Value, (ii) the Total Unencumbered Value be less than $700,000,000
or (iii) the Unencumbered Eligible Projects consist of less than fifteen (15)
Eligible Projects.  At no time shall the sum of items (i) and (ii) set forth in
the definition of Total Unencumbered Value be less than $630,000,000.


(f)           Minimum Fixed Charge Coverage Ratio. As of the first day of each
calendar quarter for the immediately preceding four consecutive calendar
quarters, the ratio of Adjusted EBITDA to Fixed Charges shall not be less than
1.6 to 1.0.


(g)           Maximum Availability. The Revolving Credit Exposure shall not at
any time exceed the Maximum Availability. If at any time the Revolving Credit
Exposure exceeds the Maximum Availability, the Borrower shall immediately prepay
a portion of the Loan in an amount equal to such excess as provided for in
Section 2.09(d).


 
72

--------------------------------------------------------------------------------

Table of Contents
 
(h)           Minimum Occupancy Level for Unencumbered Eligible Projects. As of
the first day of each calendar quarter for the immediately preceding four
consecutive calendar quarters, the weighted average economic occupancy for
Unencumbered Eligible Projects shall not be less than 80%.


SECTION 6.02. LIENS.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Property now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:


(a)           Permitted Encumbrances; and


(b)           Liens securing permitted Secured Indebtedness, provided that a
maximum Secured Indebtedness in an amount equal to not more than 20% of Total
Value may be secured by any one Project or several cross-collateralized
Projects; provided that notwithstanding the foregoing, none of the Company, the
Borrower or any Subsidiary shall in any event secure any Indebtedness
outstanding under the Note Purchase Agreement  (as such Note Purchase Agreement
may be amended, restated or modified from time to time) within the provisions of
this Section 6.02 unless concurrently therewith the Company, the Borrower and/or
such Subsidiary shall equally and ratably secure the Obligations upon terms and
conditions reasonably satisfactory to the Administrative Agent and the Required
Lenders.


SECTION 6.03.  FUNDAMENTAL CHANGE.


(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing:


 (i)            any Person may merge into the Borrower or any of Subsidiary of
the Borrower in a transaction in which the Borrower or such Subsidiary is the
surviving entity, so long as the Borrower shall have delivered to the
Administrative Agent at least thirty (30) days prior to such merger a
certificate signed by the Borrower’s and Company’s respective Financial
Officers, certifying, and providing reasonably detailed calculations to
evidence, on a pro forma basis, compliance by the Borrower and the Company with
the financial covenants contained in Section 6.01 after giving effect to such
merger;


 (ii)            any Subsidiary of the Borrower may merge into the Borrower in a
transaction in which the Borrower is the surviving entity;
 
 
 
73

--------------------------------------------------------------------------------

Table of Contents

 
(iii)            any Subsidiary of the Borrower may merge into any other
Subsidiary of the Borrower so long as the Borrower complies with Section 5.13
hereof, to the extent applicable; and


(iv)           the Borrower or any Subsidiary of the Borrower may sell assets or
Equity Interests of a Subsidiary that is not a Guarantor so long as (A) the
Borrower delivers to the Administrative Agent, at least ten (10) Business Days
prior to such sale a certificate signed by the Borrower’s and Company’s
respective Financial Officers, certifying, and providing reasonably detailed
calculations to evidence, on a pro forma basis, compliance by the Borrower and
the Company with the financial covenants contained in Section 6.01 after giving
effect to such sale, and (B) to the extent applicable, the Borrower makes such
prepayments as may be required pursuant to Section 2.09(c) or 2.09(f) hereof.


(b)           Neither the Company nor the Borrower will, and will not permit any
of its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto.


SECTION 6.04. INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND
ACQUISITION.   Neither the Borrower nor the Company will, and will not permit
any of their Subsidiaries to, purchase, hold or acquire (including pursuant to
any merger with any Person that was not a wholly-owned Subsidiary of the
Borrower prior to such merger) any Equity Interests, evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:


(a)           Permitted Investments;


(b)           investments in Real Property;


(c)           investments (including loans) in the Borrower’s wholly-owned
Subsidiaries and in other partnerships, joint ventures, corporations, limited
liability companies or other entities whose principal purpose is to acquire Real
Property to develop or to acquire, own and operate multi-family properties
including investments in new Subsidiaries;


(d)           investments in Mortgage Receivables;


(e)           investments in Real Property for development or under
construction;


(f)           investments in equity securities issued by a REIT that primarily
owns multi-family properties; and
 
 
 
74

--------------------------------------------------------------------------------

Table of Contents

 
(g)           Guarantees by the Company, the Borrower and/or their Subsidiaries
of obligations of the Company, the Borrower and/or its Subsidiaries so long as
such obligations are otherwise permitted hereunder.


Notwithstanding the foregoing, the investments set forth above shall be limited
in the following manner (i) the aggregate amount of investments in land and/or
Real Property under development or construction shall not exceed 10% of Total
Value; (ii) the aggregate amount of investments in partnerships, joint ventures,
corporations, limited liability companies or other entities which are not
wholly-owned by the Borrower or its Subsidiaries shall not exceed 10% of Total
Value; (iii) the aggregate amount of investments in Properties which are not
residential in nature shall not exceed 5% of Total Value; (iv) the aggregate
amount of investments in equity securities issued by REITs that primarily own
multi-family properties shall not exceed 10% of Total Value; and (v) the maximum
value of investments in Mortgage Receivables shall not exceed 5% of Total Value.


SECTION 6.05. HEDGING AGREEMENTS.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary of the Borrower is exposed in the
conduct of its business or the management of its liabilities.


SECTION 6.06. TRANSACTIONS WITH AFFILIATES.   None of the Company, the Borrower
nor any of its Subsidiaries shall directly or indirectly enter into or permit to
exist any transaction (including, without limitation, the purchase, sale, lease
or exchange of any property or the rendering of any service) with any holder or
holders of more than 5% of any class of Equity Interests of the Company or the
Borrower, or with any Affiliate of the Borrower or the Company which is not its
Subsidiary, on terms that are determined by the Board of Directors of the
Company to be less favorable to the Company, the Borrower or any of their
Subsidiaries, as applicable, than those that might be obtained in an arm’s
length transaction at the time from Persons who are not such a holder or
Affiliate. Nothing contained in this Section 6.06 shall prohibit (a) increases
in compensation and benefits for officers and employees of the Company, the
Borrower or any of their Subsidiaries which are customary in the industry or
consistent with the past business practice of the Company, the Borrower or such
Subsidiary, provided that no Event of Default or Default has occurred and is
continuing; (b) payment of customary partners’ indemnities in accordance with
the terms of the partnership agreement of the Borrower as in effect on the date
hereof; or (c) performance of any obligations arising under the Loan Documents.


SECTION 6.07. RESERVED.


SECTION 6.08. MARGIN REGULATIONS: SECURITIES LAWS.   Neither the Borrower nor
any of its Subsidiaries, shall use all or any portion of the proceeds of any
Loan or Letter of Credit extended under this Agreement to purchase or carry
Margin Stock.


SECTION 6.09. RESTRICTED PAYMENTS.  Neither the Company nor the Borrower shall,
and shall not permit any of their respective Subsidiaries to, declare or make
any Restricted Payment; provided, however, that the Company, the Borrower and
their respective Subsidiaries may declare and make the following Restricted
Payments so long as no Default or Event of Default would result therefrom:
 
 
 
75

--------------------------------------------------------------------------------

Table of Contents
 
(a)           the Borrower may pay cash dividends to the QRS Subsidiary and
other holders of partnership interests in the Borrower with respect to any
fiscal year ending during the term of this Agreement to the extent necessary for
the QRS Subsidiary and the Company to distribute, and the QRS Subsidiary and the
Company may so distribute, cash dividends to its shareholders in an aggregate
amount not to exceed the greater of (i) the amount required to be distributed
for the Company to remain in compliance with Section 3.14 or (ii) 95.0% of Funds
From Operation;


(b)           the Borrower may pay cash dividends to the QRS Subsidiary and
other holders of partnership interests in the Borrower to the extent necessary
to permit the QRS Subsidiary and the Company to make, and the QRS Subsidiary and
the Company may make, cash distributions to its shareholders of capital gains
resulting from gains from certain asset sales to the extent necessary to avoid
payment of taxes on such asset sales imposed under Sections 857(b)(3) and 4981
of the Internal Revenue Code;


(c)           the Company, the Borrower or any Subsidiary of the Company or the
Borrower may acquire the Equity Interests of a Subsidiary that is not a wholly
owned Subsidiary to the extent otherwise permitted herein;


(d)           a Subsidiary that is not a wholly owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary;


(e)           Subsidiaries may pay Restricted Payments to the Borrower or any
other Subsidiary;


 
(f)           the Borrower may redeem or repurchase its exchangeable senior
notes issued under that certain Indenture Agreement dated as of October 24,
2006, as in effect on the date hereof;
 
(g)           the Company may acquire limited partnership interests in the
Borrower in exchange for cash or common stock of the Company; and


(h)           the Company or the Borrower may make open market purchases of the
issued and outstanding common stock of the Company or the limited partnership
interests in the Borrower (and the Borrower may make distributions to the
Company for the purpose of making the purchases permitted by this clause).


Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the QRS Subsidiary and other holders of partnership interests
in the Borrower with respect to any fiscal year to the extent necessary for the
QRS Subsidiary and the Company to distribute, and the QRS Subsidiary and the
Company may so distribute, an aggregate amount not to exceed the minimum amount
necessary for the Company to remain in compliance with Section 3.14.  If a
Default or Event of Default specified in Article VII clauses (a), (b), (h) or
(i) shall exist, or if as a result of the occurrence of any other Event of
Default any of the Obligations have been accelerated pursuant to Article VII,
neither the Company nor the Borrower shall, and shall not permit any Subsidiary
to, make any Restricted Payments to any Person other than to the Borrower.


 
76

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 6.10. NEGATIVE COVENANTS OF THE COMPANY AND THE QRS SUBSIDIARY.


(a)           From and after the date hereof, the Company will not incur any
Indebtedness or any other obligations or liabilities or any Liens on its assets
or any part thereof except (i) as the general partner of the Borrower, (ii)
Indebtedness, the net proceeds of which are contributed to the QRS Subsidiary or
the Borrower, as the case may be, simultaneously with the incurrence thereof by
the Company, (iii) Guaranties of Indebtedness of any Affiliate of the Company
incurred in the ordinary course of such Affiliate’s business and (iv) the
obligation to pay dividends when and if declared by the Company. From and after
the date hereof, the QRS Subsidiary will not incur any Indebtedness or any other
obligations or liabilities or any Liens on its assets or any part thereof.


(c)           From and after the date hereof, (i) the Company will not retain
any Net Offering Proceeds, and the same will be contributed by the Company to
the Borrower, or if the QRS Subsidiary is a limited partner in the Borrower, to
the QRS Subsidiary simultaneously with receipt thereof by the Company and (ii)
the QRS Subsidiary will not retain any Net Offering Proceeds so contributed to
it by the Company, and the same will be contributed by the QRS Subsidiary to the
Borrower simultaneously with receipt thereof by the QRS Subsidiary.


(d)           The Company shall not enter into any merger or consolidation, or
liquidate, windup or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, any of its business or assets, including its interests
in the Borrower or in the QRS Subsidiary. Notwithstanding the foregoing, so long
as no Default or Event of Default shall have occurred and be continuing
immediately before and immediately after giving effect to such transaction, the
Company shall be permitted to merge with another Person so long as the Company
is the surviving Person following such merger. The QRS Subsidiary shall not
enter into any merger or consolidation, or liquidate, wind-up or dissolve (or
suffer any liquidation or dissolution), or convey, lease, sell, transfer or
otherwise dispose of, in one transaction or series of transactions, any of its
business or assets, including its interests in the Borrower.


ARTICLE VII − EVENTS OF DEFAULT


If any of the following events (“EVENTS OF DEFAULT”) shall occur:


(a)           the Borrower or any Guarantor shall fail to pay (i) any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise or (ii)
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise, and such failure shall continue
unremedied for a period of three days after notice;


 
77

--------------------------------------------------------------------------------

Table of Contents
 
(b)           the Borrower or any Guarantor shall fail to pay any interest on
any Loan, any fee or any other Obligation (other than an amount referred to in
clause (a) of this Article), when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;


(c)           any representation or warranty made or deemed made by or on behalf
of the Company, Borrower or any other Guarantor in or in connection with this
Agreement, any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;


(d)           failure to observe or perform any covenant, condition or agreement
contained in Section 5.02, 5.03 (solely as such covenant applies to the Borrower
or any Guarantor), 5.04 (solely with respect to the Company), 5.05(b), 5.06 (b),
5.08, 5.09(a), 5.10, 5.13, 5.14 or in Article VI;


(e)           (i) failure to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.04 (other than with respect to the
Company), 5.05(a), 5.06(a) or 5.11 and such failure shall continue unremedied
for a period of 5 Business Days after the earlier of, the date upon which (x)
notice thereof is given from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender) or (y) the Financial Officer,
chief executive officer or chief operating officer of the Company or the
Borrower obtains knowledge of such failure or (ii) failure to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b), (d) or (e)(i) of this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of 30
days after the earlier of the date upon which (x) notice thereof is given from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) or (y) the Financial Officer, chief executive officer or
chief operating officer of the Company or the Borrower obtains knowledge of such
failure;


(f)           the Company, the Borrower or any Subsidiary of the Company or the
Borrower shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable after giving effect to any applicable grace
period;


(g)           any other event or condition occurs, and is continuing, that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness unless
such sale or transfer is prohibited by this Agreement;


 
78

--------------------------------------------------------------------------------

Table of Contents
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company, the Borrower or any Subsidiary of the Company or the
Borrower or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company, the
Borrower or any Subsidiary of the Company or the Borrower or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;


(i)           the Company, the Borrower or any Subsidiary of the Company or the
Borrower shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company, the
Borrower or any Subsidiary of the Borrower or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


(j)           the Company, the Borrower or any Subsidiary of the Company or the
Borrower shall become unable, admit in writing or fail generally to pay its
debts as they become due;


(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 in excess of an amount which is covered by
insurance, and for which such insurance coverage has been acknowledged in
writing by the applicable insurance carrier shall be rendered against the
Company, the Borrower, any Subsidiary of the Company or the Borrower or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company, the Borrower or any Subsidiary of the Company or the
Borrower to enforce any such judgment;


(1)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Company,
the Borrower and their Subsidiaries in an aggregate amount exceeding $500,000;


 
79

--------------------------------------------------------------------------------

Table of Contents
 
(m)           a Change in Control shall occur;


(n)           the Company shall merge or liquidate with or into any other Person
and, as a result thereof and after giving effect thereto, (i) the Company is not
the surviving Person or (ii) such merger or liquidation would effect an
acquisition of or investment in any Person not otherwise permitted under the
terms of this Agreement. The Borrower shall merge or liquidate with or into any
other Person and, as a result thereof and after giving effect thereto, (i) the
Borrower is not the surviving Person or (ii) such merger or liquidation would
effect an acquisition of or Investment in any Person not otherwise permitted
under the terms of this Agreement; or


(o)           the Guaranty or any other Loan Document shall at any time and for
any reason other than pursuant to Section 5.13(c) hereof, cease to be in full
force and effect or shall be declared null and void, or the validity or
enforceability thereof shall be contested by the Company or its Subsidiaries
party thereto or the Company or its Subsidiaries party thereto shall deny it has
any further liability or obligation thereunder,


then, and in every such event (other than an event with respect to the Borrower
or the Company described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent shall,
at the request of the Required Lenders, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans and all other Obligations then outstanding to be due and
payable in whole (or in part, in which case any Obligations not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the Obligations so declared to be due and payable shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower, and in case of any event
with respect to the Borrower or the Company described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate and the Obligations
then outstanding shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.  In addition, following the occurrence and during
the continuation of an Event of Default, the Administrative Agent shall at the
request of the Required Lenders exercise any and all other remedies which may be
available under the Loan Documents or applicable law.


ARTICLE VIII − THE ADMINISTRATIVE AGENT


Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.


 
80

--------------------------------------------------------------------------------

Table of Contents
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company, the Borrower or any Subsidiary of the
Company or the Borrower or other Affiliate thereof as if it were not the
Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02(b)); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law, and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company, the Borrower or
any of their Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default except with respect to defaults in
the payment of principal and interest required to be paid to the Administrative
Agent for the account of Lenders unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender.  The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement by a Person other than the Administrative Agent,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith by a Person other than the Administrative
Agent, (iii) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein by a Person other than the
Administrative Agent, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


 
81

--------------------------------------------------------------------------------

Table of Contents
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


ARTICLE IX – MISCELLANEOUS


SECTION 9.01. NOTICES.   Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail,
return receipt requested, or sent by telecopy, as follows:
 
 


 
82

--------------------------------------------------------------------------------

Table of Contents
   
(a)
if to the Borrower, to it at 850 Clinton Square, Rochester, New York 14604,
Attn: David P. Gardner (Telecopy No. 585−546−5433), with a copy to the Borrower
at the same address, Attention: Gerald B. Korn (Telecopy No. 585−232−3147);
   
(b)
if to the Administrative Agent, to Manufacturers and Traders Trust Company, 255
East Avenue, Rochester, New York 14604, Attn: Ms. Lisa Plescia, Vice President,
(Telecopy No. 585−546−5363) with a copy to Manufacturers and Traders Trust
Company, Debt Capital Markets Group, 25 S. Charles St., 12th Floor, Baltimore,
Maryland 21201, Attn: Hugh Giorgio, Managing Director (Telecopy No.
410-244-4477);
   
(c)
if to the Issuing Bank, to Manufacturers and Traders Trust Company, 255 East
Avenue, Rochester, New York 14604, Attn: Ms. Lisa Plescia, Vice President;
(Telecopy No. 585−546−5363) with a copy to Manufacturers and Traders Trust
Company, Debt Capital Markets Group, 25 S. Charles St., 12th Floor, Baltimore,
Maryland 21201, Attn: Hugh Giorgio, Managing Director (Telecopy No.
410-244-4477);  and
   
(d)
if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.  For purposes of the delivery
requirements set forth in Article V hereof, to the extent the Borrower delivers
financial statements and other information to the Administrative Agent and the
Administrative Agent delivers or otherwise makes such information available to
the other Lenders, the Borrower shall be deemed to be in compliance with the
applicable covenants set forth therein.


SECTION 9.02. WAIVERS, AMENDMENTS.


(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or the Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.


 
83

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the prior written consent of the Required Lenders;
provided that no such agreement shall (i) (x) increase the Commitment of any
Lender without the written consent of such Lender or, (y) except as is otherwise
set forth in this Agreement including the following proviso, increase the
aggregate amount of the Lenders’ Commitments without the written consent of all
Lenders, (ii) change the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC Disbursement
(except as expressly set forth in the definition of Revolving Commitment
Termination Date), or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.16(b) or (c) or the
definition of “Pro Rata Share” in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender,
(v) release any Equity Interests or any other material collateral that may now
or hereafter secure amounts owing under this Agreement, (vi) release any
Guarantor from its obligations under the Guaranty, except in accordance with
Section 5.13(c) hereof, or (vii) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided, further with the consent
of the Agent and the Required Lenders and notwithstanding clauses (i)(y), (iv),
(vii) this Agreement may be amended to provide for additional tranches of credit
pursuant hereto on substantially the same basis as the Revolving Commitments,
Revolving Loans, Term Loan Commitment and Term Loans are included on the Closing
Date; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be.
 
SECTION 9.03. EXPENSES; INDEMNITY, DAMAGE WAIVER.


(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of auditors, appraisers, consultants
and outside and in-house counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, and the other Loan Documents including,
without limitation, each Note, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.


 
84

--------------------------------------------------------------------------------

Table of Contents
 
(b)           The Borrower hereby indemnifies the Administrative Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “INDEMNITEE”) against, and holds each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or under any other Loan Document or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses to the extent arising
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.


(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.


(d)           To the extent permitted by applicable law, the Borrower and the
Company shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.


(e)           All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor.


 
85

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 9.04. SUCCESSORS AND ASSIGNS.


(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)           Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Revolving Commitment or Revolving Loans or Term Loans, as applicable, at the
time owing to it); provided that (i) except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, each of the Borrower and
the Administrative Agent (and, in the case of an assignment of all or a portion
of a Revolving Commitment or any Revolving Credit Lender’s obligations in
respect of its LC Exposure, the Issuing Bank) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld),
(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Term Loans, the amount of the Revolving Commitment or
the Term Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be an integral
multiple of $1,000,000 and shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided further that any
consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default has occurred and is continuing; and provided
further that no such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B). Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning
 
 
86

--------------------------------------------------------------------------------

Table of Contents
 
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section. Notwithstanding the foregoing, in connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit; provided
that, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs; provided further, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.
 
(c)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the State of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and LC Disbursements owing to, each Lender, as
applicable, pursuant to the terms hereof from time to time (the “REGISTER”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


 
87

--------------------------------------------------------------------------------

Table of Contents
 
(e)           Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “PARTICIPANT”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Revolving Loans or Term Loans, as applicable, owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
maintain upon its books and records a register of Participants in the same
manner and with similar effect to the Register, and (iv) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14, 2.15 and
9.03(b) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.


(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.


(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 9.05. SURVIVAL.   All covenants, agreements, representations and
warranties made by the Borrower and the Company herein and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default, Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as all Commitments
have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15,
2.19 and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.


 
88

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 9.06. COUNTERPARTS, INTEGRATION, EFFECTIVENESS.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.


SECTION 9.07. SEVERABILITY.    Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08. RIGHT OF SETOFF.    If an Event of Default shall have occurred and
be continuing, with the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final (other
than those accounts in which the Borrower is holding such monies solely as
custodian or agent or in trust, such as tenant security deposit accounts)) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the Obligations now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such Obligations may be unmatured; provided
that, in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.19 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.


 
89

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 9.09. GOVERNING LAW, JURISDICTION, CONSENT TO SERVICE OF PROCESS.


(a)           This Agreement and all the other Loan Documents shall be construed
in accordance with and governed by the law of the State of New York.


(b)           The Borrower and the Company each hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, New York County, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.


(c)           The Borrower and the Company each hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.


SECTION 9.10. WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 
90

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 9.11. HEADINGS.    Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. CONFIDENTIALITY.    Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.
 
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


SECTION 9.13. INTEREST RATE LIMITATION.    Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or other
Obligation, together with all fees, charges and other amounts which are treated
as interest on such Loan or Obligation under applicable law (collectively the
“CHARGES”), shall exceed the maximum lawful rate (the “MAXIMUM RATE”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan or Obligation in accordance with applicable law, the rate of interest
payable in respect of such Loan or Obligation hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or Obligation but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


 
91

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 9.14. PATRIOT ACT.   The Lenders and the Administrative Agent each
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it
is required to obtain, verify and record information that identifies the
Borrower and the Guarantors, which information includes the name and address of
the Borrower and the Guarantors and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower and
the Guarantors in accordance with such Act.

 
92

--------------------------------------------------------------------------------

Table of Contents



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.




HOME PROPERTIES, L.P.


     By: Home Properties, Inc., its general partner


     By: /s/ David P. Gardner
     Name: David P. Gardner
     Title: Executive Vice President and CFO




HOME PROPERTIES, INC.




By: /s/ David P. Gardner
Name: David P. Gardner
Title: Executive Vice President and CFO





 

 
 
A-i

--------------------------------------------------------------------------------

Table of Contents

[Signature Page to Amended and Restated Credit Agreement with Home Properties,
L.P.]


MANUFACTURERS AND TRADERS TRUST
COMPANY, individually, and as Administrative Agent


By: /s/ Lisa A. Plescia
Name: Lisa A. Plescia
Title: Vice President

 


 
A-ii

--------------------------------------------------------------------------------

Table of Contents





[Signature Page to Amended and Restated Credit Agreement with Home Properties,
L.P.]




U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Bruce A. Ostrom
Name: Bruce A. Ostrom
Title: Senior Vice President





 


 
A-iii

--------------------------------------------------------------------------------

Table of Contents

[Signature Page to Amended and Restated Credit Agreement with Home Properties,
L.P.]




BANK OF AMERICA, N.A., as a Lender


By: /s/ Ann E. Superfisky
Name: Ann E. Superfisky
Title: Vice President



 


 
A-iv

--------------------------------------------------------------------------------

Table of Contents



[Signature Page to Amended and Restated Credit Agreement with Home Properties,
L.P.]




PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Gregory J. Fedesko
Name: Gregory J. Fedesko
Title: Vice President



 


 
A-v

--------------------------------------------------------------------------------

Table of Contents

[Signature Page to Amended and Restated Credit Agreement with Home Properties,
L.P.]




RBS CITIZENS, N.A., as a Lender


By: /s/ Diane Vandenplas
Name: Diane Vandenplas
Title: Vice President





 


 
A-vi

--------------------------------------------------------------------------------

Table of Contents

[Signature Page to Amended and Restated Credit Agreement with Home Properties,
L.P.]




CAPITAL ONE, N.A., as a Lender


By: /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Vice President

 


 
A-vii

--------------------------------------------------------------------------------

Table of Contents

[Signature Page to Amended and Restated Credit Agreement with Home Properties,
L.P.]




JPMORGAN CHASE BANK, N.A., as a Lender


By: /s/ Elizabeth Johnson
Name: Elizabeth Johnson
Title: Credit Banker





 


 
A-viii

--------------------------------------------------------------------------------

Table of Contents

[Signature Page to Amended and Restated Credit Agreement with Home Properties,
L.P.]




ROYAL BANK OF CANADA, as a Lender


By: /s/ Dan LePage
Name: Dan LePage
Title: Authorized Signatory



 


 
A-ix

--------------------------------------------------------------------------------

Table of Contents

[Signature Page to Amended and Restated Credit Agreement with Home Properties,
L.P.]




FIRST NIAGARA BANK, N.A., as a Lender


By: /s/ Jeffrey H. Parker
Name: Jeffrey H. Parker
Title: Vice President







 


 
A-x

--------------------------------------------------------------------------------

Table of Contents

[Signature Page to Amended and Restated Credit Agreement with Home Properties,
L.P.]




BRANCH BANKING AND TRUST COMPANY, as a Lender


By: /s/ Ahaz A. Armstrong
Name: Ahaz A. Armstrong
Title: Assistant Vice President



 


 
A-xi

--------------------------------------------------------------------------------

Table of Contents

[Signature Page to Amended and Restated Credit Agreement with Home Properties,
L.P.]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Andrew W. Hussion
Name: Andrew W. Hussion
Title: Vice President

 


 
A-xii

--------------------------------------------------------------------------------

Table of Contents

Schedule 2.01


Schedule of Lenders and Commitments


 
Lender
 
Revolving Commitment
Term Loan
Commitment
 
Aggregate Commitments
Manufacturers and Traders Trust Company
$44,523,809.53
$40,476,190.47
$85,000,000.00
U.S. Bank National Association
$39,285,714.29
$35,714,285.71
$75,000,000.00
Bank of America, N.A.
$28,809,523.81
$26,190,476.19
$55,000,000.00
PNC Bank, N.A.
$28,809,523.81
$26,190,476.19
$55,000,000.00
RBS Citizens, N.A. d/b/a Charter One
$28,809,523.81
$26,190,476.19
$55,000,000.00
Capital One, N.A.
$26,190,476.19
$23,809,523.81
$50,000,000.00
JPMorgan Chase Bank, N.A.
$18,333,333.33
$16,666,666.67
$35,000,000.00
Royal Bank of Canada
$17,023,809.52
$15,476,190.48
$32,500,000.00
First Niagara Bank, N.A.
$15,714,285.71
$14,285,714.29
$30,000,000.00
Branch Banking & Trust Company
$14,404,761.90
$13,095,238.10
$27,500,000.00
Wells Fargo Bank, National Association
$13,095,238.10
$11,904,761.90
$25,000,000.00
Total:
$275,000,000.00
$250,000,000.00
$525,000,000.00







 
 


 
 

--------------------------------------------------------------------------------

Table of Contents

Schedule 2.04
EXISTING LETTERS OF CREDIT
Home Properties, Inc. and affiliated entities
Outstanding Letters of Credit
31-Oct-11
                 
Number
 
Amount
 
Beneficiary
 
L/C Expiration
 
Applicant
SB 905791
 
*
 
*
 
2/3/2012
 
Home Properties, L.P.
SB 907325
 
*
 
*
 
3/7/2012
 
Home Properties, L.P.
SB 908634
 
*
 
*
 
1/22/2012
 
Home Properties, L.P.
SB 908698
 
*
 
*
 
1/6/2012
 
Home Properties, L.P.
SB 136376
 
*
 
*
 
6/6/2012
 
Home Properties, L.P.
SB 908035
 
*
 
*
 
7/13/2012
 
Home Properties, L.P.
SB 908947
 
*
 
*
 
3/29/2012
 
Home Properties, L.P.
SB 909815
 
*
 
*
 
6/14/2012
 
Home Properties Orleans Village, LLC
SB 913470
 
*
 
*
 
6/10/2012
 
Home Properties, L.P.
SB 128555
 
*
 
*
 
12/31/2012
 
Home Properties Ripley Street, LLC
                     
*
 
TOTAL
       



*CONFIDENTIAL - Redacted.  Confidential Treatment of redacted portions requested
of the Securities and Exchange Commission.



 
 

--------------------------------------------------------------------------------

Table of Contents

 
 

 
[schedule302a.jpg]
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE A
LIST OF SUBSIDIARIES
         
State of
Formation
State(s) of
Qualification
Ownership interests*
       
Limited Liability Companies:
     
Arsenal Street Fee Holding, LLC
NY
 
100% owned by Home Properties, L.P.
Arsenal Street Leasehold Holding, LLC
NY
 
100% owned by Home Properties, L.P.
Barrington Gardens, LLC
NJ
 
100% owned by Home Properties, L.P.
Century Investors, LLC
NY
 
100% owned by Home Properties, L.P.
The Colony of Home Properties, LLC
NY
IL
100% owned by Home Properties, L.P.
Curren Terrace, L.L.C.
NY
PA
100% owned by Home Properties, L.P.
Hackensack Gardens Apartments, L.L.C.
NJ
 
100% owned by Home Properties, L.P.
Hampton Lakes Associates, LLC
FL
 
100% owned by Home Properties, L.P.
Hampton Lakes II Associates, LLC
FL
 
100% owned by Home Properties, L.P.
Hampton Place Joint Venture, LLC
FL
 
100% owned by Home Properties, L.P.
Home Properties 1200 East West, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Annapolis Roads, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Bayview Colonial, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Beverly, LLC
MA
 
100% owned by Home Properties, L.P.
Home Properties Blackhawk, LLC
NY
IL
100% owned by Home Properties, L.P.
Home Properties Bonnie Ridge LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Braddock Lee, LLC
NY
VA
100% owned by Home Properties, L.P.
Home Properties Broadlawn, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Brooke, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Cambridge Court, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Cambridge Village, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Canterbury No. 1, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Canterbury No. 2, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Canterbury No. 3, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Canterbury No. 4, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Castle Club, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Channel Townhomes, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Charleston, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Charleston IV, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Chatham Hill, LLC
NY
NJ
100% owned by Home Properties, L.P.
Home Properties Cider Mill, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Cinnamon Run I, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Cinnamon Run II, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Cobblestone, LLC
VA
 
100% owned by Home Properties, L.P.
Home Properties Colonies, LLC
NY
IL
100% owned by Home Properties, L.P.
Home Properties Columbia, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Country Village LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Courtyard Village, LLC
NY
IL
100% owned by Home Properties, L.P.
Home Properties Cove Townhomes, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Crescent Club, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Cypress Place, LLC
NY
IL
100% owned by Home Properties, L.P.
Home Properties Deer Grove, LLC
NY
IL
100% owned by Home Properties, L.P.
Home Properties DE Selford, LLC
DE
MD
100% owned by Home Properties, L.P.
Home Properties DE South Bay, LLC
DE
NY
100% owned by Home Properties, L.P.
Home Properties DE Stoughton, LLC
DE
MA
100% owned by Home Properties, L.P.
Home Properties DE Tamarron, LLC
DE
MD
100% owned by Home Properties, L.P.
Home Properties DE Woodmont, LLC
DE
NY
100% owned by Home Properties, L.P.
Home Properties of Devon, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Dulles, LLC
VA
 
100% owned by Home Properties, L.P.
Home Properties East Meadow, LLC
DE
VA
100% owned by Home Properties, L.P.
Home Properties Elmwood Terrace, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Fair Oaks, LLC
DE
VA
100% owned by Home Properties, L.P.
Home Properties Falcon Crest Townhouses, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Falkland Chase, LLC
DE
MD
100% owned by Home Properties, L.P.
Home Properties Falkland  North, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Fox Hall 1, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Fox Hall 2, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Fox Hall 3, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Fox Hall 4, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Fox Hall 5, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Gardencrest, LLC
NY
MA
100% owned by Home Properties, L.P.
Home Properties Golf Club, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Hauppauge, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Hawthorne, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Haynes Farm, LLC
NY
MA
100% owned by Home Properties, L.P.
Home Properties Heights MA, LLC
NY
MA
100% owned by Home Properties, L.P.
Home Properties Heritage Square, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Heritage Woods, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Highland House, LLC
NY
MA
100% owned by Home Properties, L.P.
Home Properties Holiday Square, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Hunters Glen, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Huntington Metro, LLC
VA
 
100% owned by Home Properties, L.P.
Home Properties Lake Grove, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Lakeview, LLC
NY
NJ
100% owned by Home Properties, L.P.
Home Properties Lakeview Townhomes, LLC
NY
IL
100% owned by Home Properties, L.P.
Home Properties Liberty Commons, LLC
NY
ME
100% owned by Home Properties, L.P.
Home Properties Liberty Place, LLC
NY
MA
100% owned by Home Properties, L.P.
Home Properties Lighthouse Townhomes, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Manor, LLC
DE
VA
100% owned by Home Properties, L.P.
Home Properties Manor, LLC
NY
MD
100% owned by Home Properties Maryland XXVII, LLC
Home Properties Mansion House, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Marshfield, LLC
NY
MA
100% owned by Home Properties, L.P.
Home Properties Maryland, LLC
MD
 
33.33%-Home Properties Morningside Heights, LLC
33.33%-Home Properties Morningside North, LLC
33.33%-Home Properties Morningside Six, LLC
Home Properties Maryland II, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland III, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland IV, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland VI, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland VII, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland VIII, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland IX, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland XI, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland XII, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland XIII, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland XIV, LLC
MD
 
27%-Home Properties Fox Hall 1, LLC
31%-Home Properties Fox Hall 2, LLC
22%-Home Properties Fox Hall 3, LLC
10%-Home Properties Fox Hall 4, LLC
10% Home Properties Fox Hall 5, LLC
Home Properties Maryland XV, LLC
MD
 
72%-Home Properties Peppertree Farm I, LLC
28%-Home Properties Peppertree Farm II, LLC
Home Properties Maryland XVI, LLC
MD
 
56%-Home Properties Cinnamon Run I, LLC
34%-Home Properties Peppertree Farm III, LLC
10%-Home Properties Cinnamon Run II, LLC
Home Properties Maryland XVII, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland XVIII, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland XIX, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland XX, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland XXI, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Maryland XXII, LLC
DE
MD
100% owned by Home Properties, L.P.
Home Properties Maryland XXIII, LLC
DE
MD
100% owned by Home Properties, L.P.
Home Properties Maryland XXIV, LLC
MD
 
100% owned by Home Properties Annapolis Roads, LLC
Home Properties Maryland XXV, LLC
MD
 
100% owned by Home Properties Columbia, LLC
Home Properties Maryland XXVI, LLC
MD
 
100% owned by Home Properties Charleston, LLC
Home Properties Maryland XXVII, LLC
MD
   
Home Properties Maryland XXVIII, LLC
MD
 
100% owned by Home Properties Heritage Woods, LLC
Home Properties Maryland XXIX, LLC
MD
 
100% owned by Home Properties Topfield, LLC
Home Properties Meadows MA, LLC
NY
MA
100% owned by Home Properties, L.P.
Home Properties Mid-Island, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Middlebrooke, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Morningside Heights LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Morningside North, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Morningside Six, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Mount Vernon, LLC
VA
 
100% owned by Home Properties, L.P.
Home Properties Muncy, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Newport Village, LLC
VA
 
100% owned by Home Properties, L.P.
Home Properties North Plainfield, LLC
NY
NJ
100% owned by Home Properties, L.P.
Home Properties Orleans Village, LLC
NY
VA
100% owned by Home Properties, L.P.
Home Properties Owings Run 1, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Owings Run 2, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Patricia Gardens, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Peppertree Farm I, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Peppertree Farm II, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Peppertree Farm III, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Pleasant View, LLC
NJ
 
100% owned by Home Properties, L.P.
Home Properties Pleasure Bay, LLC
NY
NJ
100% owned by Home Properties, L.P.
Home Properties Potomac Falls, LLC
VA
 
100% owned by Home Properties, L.P.
Home Properties Racquet Club East, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Ridgeview Chase, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Ripley Street LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Rivers Edge, LLC
NJ
 
100% owned by Home Properties, L.P.
Home Properties Saddle Brooke, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Sandalwood, LLC
NY
MD
100% owned by Home Properties, L.P.
Home Properrties Sayville, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Selford Townhouses, LLC
MD
 
99%-Home Properties, L.P.
1%-Home Properties DE Selford, LLC
Home Properties Seminary Hills, LLC
VA
 
100% owned by Home Properties, L.P.
Home Properties Seminary Towers, LLC
VA
 
100% owned by Home Properties, L.P.
Home Properties Sherry Lake, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Sherwood Gardens, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Somerset Park, LLC
VA
 
100% owned by Home Properties, L.P.
Home Properties South Bay Manor LLC
NY
 
99%-Home Properties, L.P.
1%-Home Properties DE South Bay, LLC
Home Properties Southern Meadows, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Stoughton, LLC
NY
MA
99%-Home Properties, L.P.l
1%-Home Properties DE Stoughton, LLC
Home Properties Stratford Greens, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Sunset Gardens, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Sycamores, LLC
NY
VA
100% owned by Home Properties, L.P.
Home Properties Tamarron, LLC
MD
 
99%-Home Properties, L.P.
1%-Home Properties DE Tamarron, LLC
Home Properties Timbercroft I, LLC
MD
 
99%-Home Properties, L.P.
1%-Ann McCormick
Home Properties Timbercroft III, LLC
MD
 
99%-Home Properties, L.P.
1%-Ann McCormick
Home Properties Topfield, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Trexler Park, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Trexler Park West, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Tysons, LLC
VA
 
100% owned by Home Properties, L.P.
Home Properties Village Square, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Virginia Village, LLC
VA
 
100% owned by Home Properties, L.P.
Home Properties Waterview, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Wayne Village, LLC
NY
NJ
100% owned by Home Properties, L.P.
Home Properties Wellington Trace Apartments, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Westbrooke, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Westchester West, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Westwood Village, LLC
NY
 
100% owned by Home Properties, L.P.
Home Properties Whitemarsh, LLC
DE
PA
100% owned by Home Properties, L.P.
Home Properties William Henry, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties William Henry II, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties William Henry III, LLC
NY
PA
100% owned by Home Properties, L.P.
Home Properties Windsor, LLC
NY
NJ
100% owned by Home Properties, L.P.
Home Properties Woodleaf, LLC
DE
MD
95%-HPLP
5%-Century Investors, LLC
Home Properties WMF I, LLC
NY
VA, ME, NJ,
DE, OH
100% owned by Home Properties, L.P.
Home Properties Woodholme Manor, LLC
MD
 
100% owned by Home Properties, L.P.
Home Properties Woodmont Village, LLC
NY
 
99%-Home Properties, L.P.
1%-Home Properties DE Woodmont, LLC
Home Properties Yorkshire Village, LLC
NY
 
100% owned by Home Properties, L.P.
Jacob Ford Village, LLC
NJ
 
100% owned by Home Properties, L.P.
Royal Gardens Associates, L.L.C.
NY
NJ
100% owned by Home Properties, L.P.
       
Corporations
     
Hampton Village Property Owners' Association, Inc.
FL
 
33.33%-Hampton Lakes Associates, LLC
33.33%-Hampton Lakes II Associates, LLC
33.33%-Hampton Place Joint Venture, LLC
Briggs Wedgewood, Inc.
NY
OH
49%-Home Properties Resident Services, Inc.
51%-Affordable Housing Assistance Corp.
       
Partnerships
     
Briggs Wedgewood Associates, LP
NY
OH
.01%-Briggs Wedgewood, Inc. (GP)
99.9%-Boston Capital limited partners
Home Properties Bittersweet, L.P.
NY
MA
95%-HPLP
5%-Century Investors, LLC
Home Properties Dunfield Townhouses, LLLP
MD
 
95%-HPLP
5%-Century Investors, LLC
Home Properties Gateway Village Limited Partnership
MD
 
95%-HPLP
5%-Century Investors, LLC
Sherry Lake Associates
NY
PA
99.9%-HPLP
.1%-Home Properties Sherry Lake, LLC
Valley Park South Partnership
NY
 
99.9%-HPLP
.1%-Century Investors, LLC



*100% owned by Home Properties, L.P. unless otherwise indicated
 


 


 
 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE B



   
Home Properties, Inc. (HME)
Maryland Corp.
     
Qualified in: New York, Ohio, Pennsylvania, Virginia, Indiana, Illinois, DC,
Massachusetts, Florida, New Jersey
     
Authorized capital stock of HME consists of 80 million shares of Common Stock,
par value $.01 per share, 10 million shares of Preferred Stock, par value $.01
per share and 10 million shares of Excess Stock, par value $.01 per share.  As
of September 30, 2011 48,264,100 shares of Common Stock and 2,777,856 options to
purchase stock under HME’s stock purchase plans were issued and outstanding.
   
Home Properties, L.P.
New York limited partnership.
     
Qualified in: Delaware, Maryland, Maine, Virginia, Illinois, Indiana, New
Jersey, Ohio, Pennsylvania, Massachusetts, Florida, Connecticut, DC
     
1% owned by Home Properties, Inc.; approximately 80.72% owned as of September
30, 2011 by Home Properties Trust
   
Home Properties Trust
Maryland real estate trust 100% owned by Home Properties I, LLC
   
Home Properties I, LLC
New York limited liability company 100% owned by HME
   
Home Properties II, LLC
New York limited liability company 100% owned by HME
   
Home Properties Resident Services, Inc.
Maryland corporation owned 100% by Home Properties, L.P.
   
Home Properties Florida Management, Inc.
Florida corporation owned 100% by HME.
   
Home Properties Springing Member, LLC
Delaware limited liability company owned 100% by HME.
   
Other Subsidiaries
See Schedule A

 


 
 

--------------------------------------------------------------------------------

Table of Contents

SCHEDULE C


SENIOR OFFICERS AND DIRECTORS
OF HOME PROPERTIES, INC.






DIRECTORS


Stephen R. Blank
Alan L. Gosule
Leonard F. Helbig, III
Charles J. Koch
Thomas P. Lydon, Jr.
Edward Pettinella
Clifford W. Smith, Jr.
Amy L. Tait




OFFICERS:


Name:
 
Title:
 
Lisa M. Critchley
 
Senior Vice President
 
Scott A. Doyle
 
Senior Vice President
 
David P. Gardner
 
Chief Financial Officer and Executive Vice President
 
Donald R. Hague
 
Senior Vice President
 
Robert J. Luken
 
Senior Vice President and Treasurer
 
Ann M. McCormick
 
General Counsel, Executive Vice President & Secretary
 
Bernard J. Quinn
 
Senior Vice President
 
John E. Smith
 
Senior Vice President
 




 
 

--------------------------------------------------------------------------------

Table of Contents

Schedule 3.04(c)
 
None.
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 



Schedule 3.04(d)
     
HOME PROPERTIES
 
10/31/11
 
Debt Summary Schedule - Contractual Terms and Balances
                                                 
10/31/2011
 
MATURITY
 
YRS TO
 
PROPERTY
 
LENDER
BORROWER
 
RATE
   
BALANCE
 
DATE
 
MATURITY
                             
Mount Vernon Square
(1)
KeyBank RE Cap-Fannie Mae
Home Properties Mount Vernon, LLC
    5.23     $ 82,909,586  
1/1/2012
    0.17  
Multi-Property Notes Pay
 
Seller Financing
Home Properties, L.P.
    4.00       83,167  
2/1/2012
    0.25  
Timbercroft III - 1st
 
Berkadia - HUD
Home Properties Timbercroft III, LLC
    8.00       53,775  
2/1/2012
    0.25  
Castle Club Apartments
 
NorthMarq - Freddie Mac
Home Properties Castle Club, LLC
    7.08       6,091,998  
5/1/2012
    0.50  
Gateway Village
 
Prudential - Fannie Mae
Home Properties Maryland II, LLC
    6.89       6,249,299  
5/1/2012
    0.50  
The New Colonies
 
Prudential - Fannie Mae
Home Properties Colones, LLC
    7.11       17,565,941  
6/1/2012
    0.59  
Woodholme Manor
 
Prudential - Fannie Mae
Home Properties Maryland III, LLC
    7.17       3,379,026  
7/1/2012
    0.67  
Liberty Place
(1)
CW Capital- Fannie Mae
Home Properties Liberty Place, LLC
    6.79       5,681,613  
11/1/2012
    1.01  
Hackensack Gardens - 1st
 
JPMorgan Chase - Fannie Mae
Hackensack Gardens Apartments, LLC
    5.26       4,297,069  
3/1/2013
    1.33  
Hackensack Gardens - 2nd
 
JPMorgan Chase - Fannie Mae
Hackensack Gardens Apartments, LLC
    5.44       4,199,761  
3/1/2013
    1.33  
Barrington Gardens
 
Wachovia - Freddie Mac
Barrington Gardens, LLC
    4.96       10,834,625  
4/1/2013
    1.42  
Canterbury Apartments - 1st
 
M&T Realty-Fannie Mae
Home Properties Maryland VIII, LLC
    5.02       26,177,580  
5/1/2013
    1.50  
Canterbury Apartments - 2nd
 
M&T Realty-Fannie Mae
Home Properties Maryland VIII, LLC
    6.46       16,444,783  
5/1/2013
    1.50  
Multi-Property
 
Prudential - Fannie Mae
Home Properties Falcon Crest Townhouses, LLC
    6.48       100,000,000  
8/31/2013
    1.84        
Home Properties Broadlawn, LLC
                               
Home Properties WMF I, LLC
                         
Saddle Brook Apts. - 1st
(1)
Wells Fargo - Fannie Mae
Home Properties Maryland XIX, LLC
    4.87       27,212,006  
11/1/2013
    2.01  
Saddle Brook Apts. - 2nd
(1)
Wells Fargo - Fannie Mae
Home Properties Maryland XIX, LLC
    6.12       3,158,372  
11/1/2013
    2.01  
Falkland Chase
 
Centerline - Fannie Mae
Home Properties XI, LLC
    5.48       10,858,052  
4/1/2014
    2.42  
The Apts. At Wellington Trace
 
M&T Realty - Freddie Mac
Home Properties Maryland XIII, LLC
    5.52       23,526,669  
4/1/2014
    2.42  
Hawthorne Court
 
Centerline - Fannie Mae
Home Properties Hawthorne, LLC
    5.27       33,900,398  
7/1/2014
    2.67  
The Greens at Columbia
 
M&T Realty-Fannie Mae
Home Properties Maryland XXV, LLC
    4.93       9,358,727  
8/1/2014
    2.75  
Curren Terrace - 1st
 
M&T Realty - Freddie Mac
Curren Terrace, LLC
    5.36       13,197,174  
10/1/2014
    2.92  
Curren Terrace - 2nd
 
M&T Realty - Freddie Mac
Curren Terrace, LLC
    5.09       9,650,849  
10/1/2014
    2.92  
Westchester West - 1st
(1)
Deutsche Bank - Freddie
Home Properties Maryland XX, LLC
    5.03       27,437,686  
3/1/2015
    3.33  
Westchester West - 2nd
(1)
Deutsche Bank - Freddie
Home Properties Maryland XX, LLC
    5.89       7,553,096  
3/1/2015
    3.33  
Stratford Greens
 
Capital One Bank
Home Properties Stratford Greens, LLC
    5.75       30,533,691  
7/1/2015
    3.67  
Sayville Commons
 
M&T Realty - Freddie Mac
Home Properties Sayville, LLC
    5.00       39,070,157  
8/1/2015
    3.75  
Charleston Place - Note 1
(1)
Wells Fargo - Freddie Mac
Home Properties Maryland XXVI, LLC
    4.97       31,200,000  
9/1/2015
    3.84  
Charleston Place - Note 2
(1)
Wells Fargo - Freddie Mac
Home Properties Maryland XXVI, LLC
    5.29       21,300,000  
9/1/2015
    3.84  
Charleston Place - Note 3
(1)
Wells Fargo - Freddie Mac
Home Properties Maryland XXVI, LLC
    5.92       18,250,000  
9/1/2015
    3.84  
Cypress Place Apartments
 
Prudential - Fannie Mae
Home Properties Cypress Place, LLC
    6.56       10,090,590  
11/1/2015
    4.01  
Golf Club Apartments
 
Prudential - Fannie Mae
Home Properties Golf Club, LLC
    6.38       32,528,051  
11/1/2015
    4.01  
Northwood Apartments
 
M&T Realty - Freddie Mac
Home Properties North Plainfield, LLC
    5.50       10,405,186  
12/1/2015
    4.09  
Cinnamon Run - 1st
 
M&T Realty - Freddie Mac
Home Properties Maryland XVI, LLC
    5.25       49,323,547  
1/1/2016
    4.17  
Cinnamon Run - 2nd
 
M&T Realty - Freddie Mac
Home Properties Maryland XVI, LLC
    5.55       5,116,776  
1/1/2016
    4.17  
Peppertree Farm - 1st
 
M&T Realty - Freddie Mac
Home Properties Maryland XV, LLC
    5.25       75,918,652  
1/1/2016
    4.17  
Peppertree Farm - 2nd
 
M&T Realty - Freddie Mac
Home Properties Maryland XV, LLC
    5.55       1,860,642  
1/1/2016
    4.17  
The Hamptons/Vinings at Hamptons
 
Prudential - Fannie Mae
Hampton Place Joint Venture, LLC
    5.57       50,081,133  
2/1/2016
    4.26        
Hampton Lakes Associates, LLC
                               
Hampton Lakes II Associates, LLC
                         
Devonshire - 1st
 
Wachovia - Fannie Mae
Home Properties Hauppague, LLLC
    5.60       36,659,464  
4/1/2016
    4.42  
Devonshire - 2nd
 
Wachovia - Fannie Mae
Home Properties Hauppague, LLLC
    6.24       8,254,066  
4/1/2016
    4.42  
Mid-Island
 
Prudential - Fannie Mae
Home Properties Mid-Island, LLC
    5.48       19,211,287  
4/1/2016
    4.42  
Owings Run 1 & 2
 
Prudential - Fannie Mae
Home Properties Maryland XVIII, LLC
    5.59       41,591,986  
4/1/2016
    4.42  
Country Village
 
Centerline - Fannie Mae
Home Properties Maryland XVII, LLC
    5.52       18,396,954  
6/1/2016
    4.59  
Fox Hall Apartments
 
Columbia Nat'l - Freddie Mac
Home Properties Maryland XIV, LLC
    5.61       47,000,000  
6/1/2017
    5.59  
Mill Towne Village
 
Prudential - Fannie Mae
Home Properties Maryland IV, LLC
    5.99       24,239,000  
9/1/2017
    5.84  
Royal Gardens Apts.
 
M&T Realty - Freddie Mac
Royal Garden Associates, L.L.C.
    5.83       47,000,000  
11/1/2017
    6.01  
Village Square 1, 2 & 3
 
Prudential - Fannie Mae
Home Properties Maryland VI, LLC
    5.81       39,285,000  
12/1/2017
    6.09  
Chatham Hill
 
M&T Realty - Freddie Mac
Home Properties Chatham Hill. LLC
    5.59       43,934,235  
1/1/2018
    6.18  
William Henry Apartments
 
PNC - Fannie Mae
Home Properties William Henry, LLC
    4.85       28,337,899  
1/1/2018
    6.18  
Seminary Towers Apartments
 
Prudential - Fannie Mae
Home Properties Seminary Towers, LLC
    5.49       53,515,000  
7/1/2018
    6.67  
The Manor (MD)
 
Prudential - Fannie Mae
Home Propeties Maryland XXVII, LLC
    4.23       46,000,119  
11/1/2018
    7.01  
Bonnie Ridge - 1st
 
Prudential Life
Home Properties Maryland IX, LLC
    6.60       10,276,361  
12/15/2018
    7.13  
Bonnie Ridge - 2nd
 
Prudential Life
Home Properties Maryland IX, LLC
    6.16       17,452,692  
12/15/2018
    7.13  
Bonnie Ridge - 3rd
 
Prudential Life
Home Properties Maryland IX, LLC
    6.07       24,551,221  
12/15/2018
    7.13  
Annapolis Roads
 
AmeriSphere - Fannie Mae
Home Properties XXIV, LLC
    5.12       23,742,173  
1/1/2019
    7.18  
Ridgeview at Wakefield Valley
 
M&T Realty - Freddie Mac
Home Properties Maryland XXI, LLC
    5.75       18,080,799  
1/1/2019
    7.18  
The Sycamores
 
M&T Realty - Freddie Mac
Home Properties Sycamores, LLC
    5.71       21,078,879  
1/1/2019
    7.18  
Top Field Apartments
 
M&T Realty-Fannie Mae
Home Properties Maryland XIX, LLC
    4.84       16,443,541  
1/1/2019
    7.18  
Westwood Village
 
M&T Realty - Freddie Mac
Home Properties Westwood Village, LLC
    5.68       46,185,958  
1/1/2019
    7.18  
Timbercroft III - 2nd
 
M & T Realty - HUD
Home Properties Timbercroft III, LLC
    8.38       2,044,440  
6/1/2019
    7.59  
Timbercroft Townhomes 1 - 2nd
 
M & T Realty - HUD
Home Properties Timbercroft I, LLC
    8.38       1,388,020  
6/1/2019
    7.59  
The Brooke at Peachtree
 
Wells Fargo - Fannie Mae
Home Properties Brooke, LLC
    5.47       12,202,468  
7/1/2019
    7.67  
Glen Manor
 
Prudential - Fannie Mae
Home Properties. L.P.
    5.83       7,841,119  
8/1/2019
    7.76  
Ridley Brook
 
Prudential - Fannie Mae
Home Properties, L.P.
    5.83       13,016,939  
8/1/2019
    7.76  
The Courts at Fair Oaks
(1)
CW Capital- Freddie Mac CME
Home Properties Fair Oaks, LLC
    5.66       45,909,331  
8/1/2019
    7.76  
Southern Meadows
 
Red Mortgage - Fannie Mae
Home Properties Southern Meadows, LLC
    5.36       40,361,272  
10/1/2019
    7.92  
Elmwood Terrace
 
M & T Realty - Fannie Mae
Home Properties Maryland VII, LLC
    5.56       26,492,289  
11/1/2019
    8.01  
Lakeview
 
Greystone - Fannie Mae
Home Properties Lakeview, LLC
    5.31       8,996,441  
12/1/2019
    8.09  
The Landings
 
Prudential - Fannie Mae
Valley Park South Partnership
    5.60       25,922,331  
1/1/2020
    8.18  
East Meadow Apartments
 
M&T Realty - Freddie Mac CME
Home Properties East Meadow, LLC
    5.40       14,594,345  
5/1/2020
    8.51  
Selford Townhomes
 
M&T Realty - Freddie Mac CME
Home Properties Maryland XXIII, LLC
    5.40       8,823,074  
5/1/2020
    8.51  
South Bay Manor
 
M&T Realty - Freddie Mac CME
Home Properties South Bay Manor, LLC
    5.40       6,690,831  
5/1/2020
    8.51  
Stone Ends Apts.
 
M&T Realty - Freddie Mac CME
Home Properties Stoughton, LLC
    5.40       24,851,659  
5/1/2020
    8.51  
Tamarron Apartments
 
M&T Realty - Freddie Mac CME
Home Properties Maryland XXII, LLC
    5.40       14,602,188  
5/1/2020
    8.51  
The Manor (VA)
 
M&T Realty - Freddie Mac CME
Home Properties Manor, LLC
    5.40       13,705,176  
5/1/2020
    8.51  
Woodmont Village
 
M&T Realty - Freddie Mac CME
Home Properties Woodmont Village, LLC
    5.40       9,888,706  
5/1/2020
    8.51  
Trexler Park
 
Greystone - Fannie Mae
Home Properties Trexler Park, LLC
    4.34       38,173,988  
9/1/2020
    8.84  
Arbor Park of Alexandria
 
Prudential - Fannie Mae
Home Properties Orleans Village, LLC
    4.35       96,231,213  
11/1/2020
    9.01  
New Orleans Park
 
M & T Realty - Fannie Mae
Home Properties, L.P.
    4.58       23,382,065  
11/1/2020
    9.01  
Racquet Club East
 
PNC - Fannie Mae
Home Properties Racquest Club East, LLC
    4.74       37,409,170  
12/1/2020
    9.09  
Heritage Woods Apts
 
Greystone - Fannie Mae
Home Properties Maryland XXVIII, LLC
    5.39       14,358,071  
1/1/2021
    9.18  
The Meadows at Marlborough
 
Prudential - Fannie Mae
Home Properties Meadows MA, LLC
    5.50       20,967,335  
1/1/2021
    9.18  
Home Properties of Devon
 
M & T Realty - Fannie Mae
Home Properties of Devon, LLC
    4.85       60,258,650  
8/1/2021
    9.76  
Pleasant View Gardens
 
Prudential - Fannie Mae
Home Properties Pleasant View, LLC
    4.51       95,186,032  
11/1/2021
    10.01  
Dunfield Townhomes
 
Centerline - HUD
Home Properties Dunfield Townhouses, LLLP
    5.25       11,535,925  
9/1/2028
    16.85  
Highland House
(1)
Arbor Comml - Fannie Mae
Home Properties Highland House, LLC
    6.99       5,507,009  
1/1/2029
    17.18  
Westwoods
(1)
Midland Loan Services - HUD
Home Properties Bittersweet, L.P.
    5.60       3,604,461  
6/1/2034
    22.60                                    
     WTD AVG - FIXED SECURED
          5.39       2,140,680,861         5.78                                
   
VARIABLE RATE
                               
Virginia Village
 
Wachovia - Freddie Mac
Home Properties Virginia Village, LLC
    1.99       29,238,275  
7/1/2015
    3.67  
 Adjusts Monthly - Freddie 30d Ref + 1.99
                               
Hill Brook Apts
 
M&T Realty - Freddie Mac
Home Properties, L.P.
    3.53       12,618,465  
9/1/2016
    4.84  
 Adjusts Monthly - 30L + 2.85 + .44
                               
Wayne Village
 
M&T Realty - Freddie Mac
Home Properties Wayne Village, LLC
    3.63       25,694,986  
9/1/2016
    4.84  
 Adjusts Monthly - 30L + 3.00 + .387
                               
Cider Mill Apts
 
M&T Realty - Freddie Mac
Home Properties Cider Mill, LLC
    3.41       61,720,293  
1/1/2017
    5.18  
 Adjusts Monthly - 30L + 2.89 + .31
                               
The Heights at Marlborough
 
PNC Real Estate
Home Properties Heights MA, LLC
    3.61       23,216,810  
1/1/2017
    5.18  
 Adjusts Monthly - 30L + 3.02 + .35
                               
Sherry Lake
 
M&T Realty - Freddie Mac
Sherry Lake Associates
    3.14       25,602,298  
4/1/2017
    5.42  
 Adjusts Monthly - 30L + 2.67 + .226
                               
Falkland Chase
 
Montgomery Cty HOC-Fannie Mae
Home Properties Falkland Chase, LLC
    1.19       24,695,000  
10/1/2030
    18.93  
 Adjusts Weekly - BMA Index + 1.10
                                                                 
     WTD AVG - VARIABLE SECURED
          2.96       202,786,126         6.60                                  
 
     WTD AVG - TOTAL SECURED DEBT
          5.18       2,343,466,987         5.85                                
   
SENIOR UNSECURED
(1)
Various Note Holders
Home Properties, L.P.
    4.13       140,000,000  
11/1/2011
    0.00                                    
UNSECURED REVOLVER
                               
Unsecured Line of Credit
 
M and T Bank et. al.
Home Properties, L.P.
    2.55       16,000,000  
8/31/2012
    0.84  
      Variable Adjusts Daily  30 LIBOR + 2.30
                                                                 
     WTD AVG - COMBINED DEBT
          5.11     $ 2,499,466,987         5.49  



(1)
General ledger balances and rates that are adjusted pursuant to ASC 805-10
(f.k.a FAS 141R) have been revised to reflect actual contractual amounts due to
lenders.



 
 

--------------------------------------------------------------------------------

Table of Contents
 
 


SCHEDULE 3.13 INSURANCE
 

 
 
PORTFOLIO  POLICIES
               
POLICY COVERAGES
Producer
Carrier
Policy Number
Limits
Terrorism
Eff. Date
Exp. Date
 
PRIMARY PROPERTY ($10M)
               
Primary $10 Participation
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
NAMED INSURED ON ALL POLICIES (WITH THE EXCEPTION OF WORKERS' COMP) IS HOME
PROPERTIES, INC., HOME PROPERTIES, L.P. AND THEIR SUBSIDIARIES
 
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
   
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
                   
Primary $25 Participation
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
NAMED INSURED ON WORKERS COMP POLICY IS
               
HOME PROPERTIES, L.P.
                                   
EXCESS PROPERTY ($300M)
               
$15M x $10M Participation
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
   
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
   
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
 
$25M x $25M Participation
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
   
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
   
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
   
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
 
$50M x $50M Participation
Aon Risk Services
*
*
*
N
11/01/11
11/01/12
   
Aon Risk Services
*
*
*
N
11/01/11
11/01/12
   
Aon Risk Services
*
*
*
N
11/01/11
11/01/12
 
$200M x $100M Participation
Aon Risk Services
*
*
*
N
11/01/11
11/01/12
   
Aon Risk Services
*
*
*
N
11/01/11
11/01/12
 
Surplus Lines Taxes & Fees
Aon Risk Services
     
N
11/01/11
11/01/12
                   
BOILER AND MACHINERY
Aon Risk Services
*
*
*
Y
11/01/11
11/01/12
                   
GENERAL LIABILITY
Aon Risk Services
*
*
*
Y
01/01/11
01/01/12
         
*
               
*
       
UMBRELLA ($100M)
                 
Aon Risk Services
*
*
*
Y
01/01/11
01/01/12
   
Aon Risk Services
 
*
*
*
Y
01/01/11
01/01/12
   
Aon Risk Services
*
*
*
N
01/01/11
01/01/12
                   
COMMERCIAL AUTO
               
All Other States (AOS) Auto
Aon Risk Services
*
*
*
N
01/01/11
01/01/12
         
*
N
     
Virginia Auto
Aon Risk Services
*
*
*
N
01/01/11
01/01/12
         
*
N
                                         
WORKERS' COMPENSATION
Aon Risk Services
*
*
*
Y
01/01/11
01/01/12
                                     
Exporter's Policy
Aon Risk Services
*
*
*
Y
01/01/11
01/01/12
                   
CRIME
Aon Risk Services
*
*
 
N
11/01/11
11/01/12
 
Employee Dishonesty
     
*
       
Forgery or Alteration
     
*
       
Theft - Inside the premises
     
*
       
Theft - Outside the premises
     
*
       
Money Orders & Counterfeit
     
*
       
Computer Fraud
     
*
       
Credit, Debit Card Forgery
     
*
       
Wire Funds Transfer Fraud
     
*
       
Clients Property
     
*
                         
FIDUCIARY
Aon Risk Services
*
*
*
N
11/01/11
11/01/12
                   
DIRECTORS AND OFFICERS
Aon Risk Services
*
*
*
Y
07/27/11
07/27/12
   
Aon Risk Services
*
*
*
Y
07/27/11
07/27/12
   
Aon Risk Services
*
*
*
Y
07/27/11
07/27/12
   
Aon Risk Services
*
*
*
N
07/27/11
07/27/12
   
Aon Risk Services
*
*
*
N
07/27/11
07/27/12
                                     
EMPLOYMENT PRACTICES LIABILITY
Aon Risk Services
*
*
*
Y
07/27/11
07/27/12
         
*
       



*CONFIDENTIAL - Redacted.  Confidential Treatment of redacted portions requested
of the Securities and Exchange Commission.

 
 
 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT A


FORM OF
ASSIGNMENT AND ACCEPTANCE




This Assignment and Acceptance Agreement (the “Assignment and Acceptance”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]2 hereunder are several and not
joint.]3  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit and Guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.
 


1.
Assignor[s]:
___________________________

 
 
______________________________

 
[Assignor [is] [is not] a Defaulting Lender]

 
2.
Assignee[s]:
___________________________

 
______________________________



 
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]



3.
Borrower:
Home Properties, L.P.

 
4.
Administrative Agent:
Manufacturers and Traders Trust Company

 
5.
Credit Agreement:
That certain Amended and Restated Credit Agreement dated as of December [_],
2011, by and among Home Properties, L.P., Home Properties, Inc., the Lenders
party thereto, and Manufacturers and Traders Trust Company, as Administrative
Agent, and the other parties thereto.

 
6.
Assigned Interest[s]:
 

 


Assignor[s]
Assignee[s]
Facility Assigned4
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans
     
$
$
%
     
$
$
%
     
$
$
%



[7.           Trade Date:                                ______________]5


[Page break]



--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
2 Select as appropriate.
 
3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
4 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.
 
5 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

A-1


 
 

--------------------------------------------------------------------------------

Table of Contents







Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR[S]
 
 
[NAME OF ASSIGNOR]





By:______________________________
   Title:


 
[NAME OF ASSIGNOR]





By:______________________________
   Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
   Title:




[NAME OF ASSIGNEE]




By:______________________________
   Title:



A-2


 
 

--------------------------------------------------------------------------------

Table of Contents

[Consented to and]6 Accepted:


MANUFACTURERS AND TRADERS TRUST COMPANY, as
  Administrative Agent




By: _________________________________
  Title:


[Consented to:]7


[HOME PROPERTIES, L.P.]




By: ________________________________
  Title:


[Consented to:]8


[NAME OF RELEVANT PARTY]




By: ________________________________
  Title:







--------------------------------------------------------------------------------

 
6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
7 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
8 To be added only if the consent of the other parties is required by the terms
of the Credit Agreement.

A-3


 
 

--------------------------------------------------------------------------------

Table of Contents

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1.           Representations and Warranties.


1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
has complied with the requirements to be an Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.04 (b) of
the Credit Agreement), (iii) from and after the Effective Date specified for
this Assignment and Acceptance, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, and (vii) if it is a Foreign Lender, attached to
the Assignment and Acceptance is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to such
Effective Date or with respect to the making of this assignment directly between
themselves.


3.  General Provisions.  This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  This Assignment and Acceptance shall be
governed by, and construed in accordance with,
the law of the State of New York.



 


 
 

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT B
FORM OF
AMENDED AND RESTATED GUARANTY


THIS AMENDED AND RESTATED GUARANTY dated as of December [_], 2011 (this
“Guaranty”), executed and delivered by each of the undersigned and the other
Persons from time to time party hereto pursuant to the execution and delivery of
an Accession Agreement in the form of Annex I hereto (all of the undersigned,
together with such other Persons each a “Guarantor” and collectively, the
“Guarantors”) in favor of Manufacturers and Traders Trust Company, as
Administrative Agent (together with its successors and assigns, the “Agent”) for
the benefit of the Lenders (as defined below) under that certain Amended and
Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have their
respective defined meanings given them in the Credit Agreement), by and among
Home Properties, L.P., a New York limited partnership (the “Borrower”), Home
Properties, Inc., a Maryland corporation (the “Company”), the lenders party
thereto and their assignees under Section 9.04. thereof (the “Lenders”), the
Agent and the other parties thereto, for the benefit of the Agent, the Lenders
and the Issuing Bank (the Agent, the Lenders, and the Issuing Bank, together
with their respective successors and assigns, each individually a “Guarantied
Party” and collectively the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Issuing Bank have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent, the Lenders and
the Issuing Bank through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders, and the Issuing Bank’s making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Issuing Bank on the terms and
conditions contained herein; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent, the Lenders and the Issuing Bank’s making, and continuing to make,
such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


1.           Guaranty.  (a)  Each Guarantor hereby absolutely, unconditionally
and irrevocably guarantees, and each Guarantor hereby agrees to be liable for,
the full, indefeasible, prompt and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of all of the
following (all of which are collectively referred to herein as the “Guaranteed
Obligations”): (i) all obligations, liabilities and indebtedness of any kind,
nature and description of the Borrower to any Guarantied Party arising at any
time under the Credit Agreement or under any other Loan Document whether now
existing or hereafter arising including, without limitation, principal,
interest, late charges, other charges, fees, reimbursement obligations, costs
and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, whether now existing or hereafter arising, whether
arising after the commencement of any case with respect to the Borrower under
the Bankruptcy Code or any similar statute (including, without limitation, the
payment of interest and other amounts, which would accrue and become due but for
the commencement of such case and including loans, interest, fees, charges and
expenses related thereto and all other obligations under the Loan Documents of
the Borrower or its successors to any Guarantied Party arising after the
commencement of such case), whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, secured or unsecured, (ii) all expenses (including, without
limitation, reasonable attorneys’ fees and legal expenses) incurred by the Agent
and/or any other Guarantied Party in connection with the preparation, execution,
delivery, recording, administration, collection, liquidation, enforcement and
defense of the Borrower’s and/or any Guarantor’s obligations, liabilities and
indebtedness as aforesaid to the Guarantied Parties, and the rights of the
Guarantied Parties in collateral, if any, under any of the Loan Documents or in
any way involving claims by or against the Agent or any other Guarantied Party
directly or indirectly arising out of or related to the relationships between
the Borrower, the Guarantors and the Guarantied Parties under the Loan
Documents, whenever such expenses are incurred, including after the commencement
of any case with respect to the Borrower or the Guarantor under the Bankruptcy
Code or any similar statute, except for such expenses to the extent resulting
from the gross negligence of the Agent or any other Guarantied Party proven by
clear and convincing evidence (and not merely a preponderance of the evidence)
or willful misconduct of the Agent or any other Guarantied Party, and (iii) all
other Obligations.
 
 
B-1

--------------------------------------------------------------------------------

Table of Contents

 
(b)           This Guaranty is and shall be construed to be an absolute,
unconditional, irrevocable, present and continuing guaranty of payment of the
Guaranteed Obligations and not of collection and the liability of each Guarantor
is the liability of a surety and, is in no way conditioned or contingent upon
any attempt to collect any Guaranteed Obligations from the Borrower, any other
Guarantor or any other Person, to realize upon collateral, if any, or upon any
other condition or contingency; and, accordingly, in the event that any of the
Guaranteed Obligations shall not be paid in full when the same becomes due and
payable whether by maturity, acceleration or otherwise, or at any time
thereafter, the Agent, for its benefit and the benefit of the other Guarantied
Parties, shall have the right to proceed against any Guarantor.  Notwithstanding
the above, in the event of the commencement of any case with respect to the
Borrower under the Bankruptcy Code or any similar statute (a “Bankruptcy
Action”), or the Agent, for its benefit and the benefit of the other Guarantied
Parties, is otherwise prohibited or delayed from taking or continuing action
against the Borrower, the Agent, for its benefit and the benefit of the other
Guarantied Parties, shall have the right to proceed against each Guarantor
immediately without taking any action or proceeding of any kind against the
Borrower, any other Guarantor or any other Person to enforce the Guarantied
Parties’ rights under the Loan Documents.  This Guaranty shall continue in full
force and effect until (i) the Commitments and all other obligations to make
financial accommodations shall have terminated and (ii) all the Guaranteed
Obligations have been indefeasibly paid and satisfied in full or the Guarantor
(other than the Company) is released in accordance with Section 5.13(c) of the
Credit Agreement. Nothing shall discharge or satisfy the liability of the
Guarantors hereunder or limit the same except the termination of the Commitments
and the indefeasible full payment and satisfaction of all Guaranteed
Obligations.  At any time that the amounts received by the Agent in respect of
the Guaranteed Obligations are insufficient to pay fully all of Guarantied
Obligations, the Agent shall apply the amounts received in accordance with
Section 2.16(b) of the Credit Agreement.


(c)           Any payment by any Guarantor shall be made to the Agent at 255
East Avenue, Rochester, New York, 14604, Attention: Ms. Lisa Plescia, Vice
President (the “Payment Office”). Each Guarantor shall make all payments to the
Agent on the Guaranteed Obligations free and clear of, and without deduction or
withholding for or on account of, any setoff, counterclaim, defense, duties,
taxes, levies, imposts, fees, deductions, withholding, restrictions, or
conditions of any kind.


2.           Waivers.  (a)  Each Guarantor hereby waives: (i) notice of
acceptance of this Guaranty, notice of the making of Loans to the Borrower,
notice of the issuance of Letters of Credit at the request of the Borrower and
presentment, demand, dishonor, protest, notice of protest, promptness,
diligence, notice of nonpayment or default, notice of any change in Borrower’s
financial condition, notice of any change in the payment terms of the Guaranteed
Obligations or any part thereof, notice of any modification to the Credit
Agreement or to any other Loan Document, and all other notices of any nature or
kind to which the Borrower or such Guarantor might otherwise be entitled; (ii)
any requirement that the Agent or any other Guarantied Party protect, secure,
perfect or insure any security interest in or other lien on any assets of the
Borrower or exhaust any right or action against the Borrower or any other Person
or any collateral in connection with the Credit Agreement, the other Loan
Documents and the transactions contemplated thereby; (iii) the filing of any
claim with a court in the event of receivership of bankruptcy of the Borrower;
(iv) the benefit of any statute of limitations; and (v) all demands whatsoever
(and any requirement that same be made on the Borrower as a condition precedent
to such Guarantor’s obligations hereunder).


(b)           Each Guarantor agrees that notwithstanding the foregoing and
without limiting the generality of the foregoing if, after the occurrence and
during the continuance of an Event of Default, the Guarantied Parties or any one
of them is prevented by applicable law from exercising the rights of the
Guarantied Parties to accelerate the maturity of the Guaranteed Obligations, to
collect interest on the Guaranteed Obligations, or to enforce or exercise any
other right or remedy with respect to the Guaranteed Obligations by reason of
any automatic stay or otherwise, each Guarantor shall pay to the Agent, for its
benefit and the benefit of the other Guarantied Parties, upon demand therefor,
the amount that would otherwise have been due and payable had such rights and
remedies been permitted to be exercised by the Guarantied Parties.
 
 
 
B-2

--------------------------------------------------------------------------------

Table of Contents

 
(c)           Each Guarantor hereby assumes responsibility for continuously
keeping itself informed of the financial condition of the Borrower, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations or any part thereof that diligent inquiry would reveal. Each
Guarantor hereby agrees that neither the Agent nor any other Guarantied Party
shall have any duty to advise such Guarantor of information known to the Agent
or any other Guarantied Party regarding Borrower’s financial or other condition
or any other circumstance. In the event that the Agent or any other Guarantied
Party in its sole discretion undertakes at any time or from time to time to
provide any such information to the Guarantors, neither the Agent nor such other
Guarantied Party shall be under any obligation to (i) undertake any
investigation not a part of its regular business routine, (ii) disclose any
information which, pursuant to accepted or reasonable banking or commercial
finance practice, the Agent or such Guarantied Party wishes to maintain
confidential or (iii) make any other or future disclosure of such information or
any other information to the Guarantors.


(d)           Each Guarantor consents and agrees that neither the Agent nor any
other Guarantied Party shall be under any obligation to marshal any assets in
favor of such Guarantor or otherwise in connection with obtaining payment of any
or all of the Guaranteed Obligations from such Guarantor or from any other
Person or source.


3.           Guaranty Absolute.  (a)  Each Guarantor guaranties that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Credit Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereinafter in effect in any jurisdiction affecting any of such
terms or the rights of the Guarantied Parties with respect thereto. The amount
of the Guaranteed Obligations shall not be diminished by, and the liability of
each Guarantor under this Guaranty shall be absolute and unconditional
irrespective of:


(i)           Any amendment, modification, supplement, extension, renewal,
restatement or waiver of all or any part of the Credit Agreement,  any of the
other Loan Documents or any other document or instrument evidencing or relating
to any Guaranteed Obligations, including, without limitation, extensions or any
other change of time, manner or place of payment of or increase or decrease in
the amount of any of the Guaranteed Obligations, and this Guaranty shall apply
to the Credit Agreement and the other Loan Documents and the Guaranteed
Obligations as so amended, modified, supplemented, renewed, rested or extended,
increased or decreased;


(ii)           The taking, exchange, surrender and releasing of collateral, if
any, or guarantees now or at any time held by or available to the Guarantied
Parties for the obligations of the Borrower or any other party at any time
liable on or in respect of the Guaranteed Obligations; any failure or delay by
the Agent or any other Guarantied Party to protect, secure, insure, perfect or
realize upon, or any negligence by the Agent or any other Guarantied Party with
respect to, or any substitution or release, in whole or in part, of security, if
any, for the Loan Documents or this Guaranty, hereunder or otherwise which may
be held at any time by any of the Guarantied Parties or any of their respective
successors or assigns;


(iii)           The exercise of, or refraining from the exercise of, except as
required in this Guaranty, any rights, powers or remedies (A) against the
Borrower, any Guarantor or any other Person or any assets of any of them of (B)
under, or in respect of the Loan Documents or any security held by the Agent or
the other Guarantied Parties, if any, with respect thereto;


(iv)           The settlement, compromise or release of, or the waiver of any
default with respect to, any of the Guaranteed Obligations, any security
therefor, or any liability of any other party with respect to the Guaranteed
Obligations, or any subordination of the payment of the Guaranteed Obligations
to the payment of any other liability of the Borrower or any other Guarantor;


(v)           Any bankruptcy, insolvency, reorganization, arrangement,
adjustment, composition, liquidation, or other like proceeding relating to any
Guarantor, the Borrower, any affiliate of the Guarantors or any other Person, or
any action taken with respect to this Guaranty by any trustee or receiver, or by
any court, in any such proceeding;
 
 
 
B-3

--------------------------------------------------------------------------------

Table of Contents

 
(vi)           Any limitation of the Borrower’s liability under the Loan
Documents or any limitation of the Borrower’s liability which may now or
hereafter be imposed by any statute, regulation or rule of law, or any
illegality, irregularity, invalidity or unenforceability, in whole or in part,
of the Loan Documents or any term thereof;


(vii)           Any sale, lease or transfer of any or all of the assets of the
Borrower to any other Person;


(viii)           Any invalidity, illegality, irregularity or unenforceability of
all or any part of the Credit Agreement, the Loan Documents or the Guaranteed
Obligations or any other circumstance which might otherwise constitute a defense
available to or legal or equitable discharge of the Borrower in respect of any
of the Credit Agreement, the Loan Documents or the Guaranteed Obligations, or
any Guarantor in respect of this Guaranty;


(ix)           Any furnishing to the Agent or any other Guarantied Party of any
security for the Guaranteed Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Obligations;


(x)           Any election by the Agent and/or the other Guarantied Parties in
any proceeding under chapter 11 of the Bankruptcy Code of the application of
section 1111(b)(2) of the Bankruptcy Code;


(xi)           Any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under section 364 of the Bankruptcy Code or any consent to
the use of cash collateral by the Guarantied Parties under Section 363 of the
Bankruptcy Code;


(xii)           The disallowance, under section 502 of the Bankruptcy Code, of
all or any portion of the claims of the Guarantied Parties for payment of any of
the Guaranteed Obligations;


(xiii)           Any act or failure to act by the Borrower or any other Person
which may adversely affect any Guarantor’s subrogation rights, if any, against
the Borrower to recover payments made under this Guaranty;


(xiv)           any nonperfection or impairment of any security interest or
other Lien on any collateral, if any, securing in any way any of the
Obligations;


(xv)           any application of sums paid by the Borrower, any Guarantor or
any other Person with respect to the liabilities of the Borrower to the Agent
and the Guarantied Parties, regardless of what liabilities of the Borrower
remain unpaid;


(xvi)           any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;


(xvii)           any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower or any other Person against the Agent or any
other Guarantied Party;


(xviii)           any change in the corporate or partnership existence, as the
case may be, structure or ownership of the Borrower, any Guarantor or any other
Person;


(xix)           any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Person under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or


(xx)           Any other circumstance, whether or not any Guarantor shall have
had notice or knowledge thereof.
 
 
 
B-4

--------------------------------------------------------------------------------

Table of Contents

 
(b)           Each Guarantor shall be liable for all (including but not limited
to attorneys’ fees of the Agent and the Guarantied Parties) fees and expenses
which would have been payable by the Borrower pursuant to the terms of the
Credit Agreement or any of the Loan Documents, whether arising before or after
the commencement of any case with respect to the Borrower under the Bankruptcy
Code or any similar statute, even if the Borrower’s liability for such amounts
does not, or ceases to, exist by operation of law. Each Guarantor shall also be
liable to the Agent and the other Guarantied Parties for payment of all
attorneys’ fees, disbursements and other expenses incurred and to be incurred by
the Agent and the other Guarantied Parties in connection with the enforcement of
Agent’s and other Guarantied Parties’ rights under this Guaranty.


4.           Subordination; Subrogation.  (a) Until the Commitments shall have
been terminated and all Guaranteed Obligations have been indefeasibly paid and
satisfied in full, in cash, each Guarantor expressly covenants and agrees for
the benefit of the Guarantied Parties that payment of all amounts now or
hereafter owed to such Guarantor by the Borrower (the “Junior Claims”) is hereby
subordinated and junior in right of payment to all Guarantied Obligations.  All
Junior Claims, and any security and guarantees therefore, now or hereafter owed
to any Guarantor by the Borrower are hereby assigned to the Lenders as security
for the Guaranteed Obligations.  Notwithstanding the foregoing, the Borrower
shall be entitled to make, and each Guarantor to receive, scheduled payments
with respect to Junior Claims until a Default or Event of Default shall have
occurred under the Credit Agreement.


(b)           Nothing herein contained is intended or shall be construed to give
to any Guarantor, until the Guaranteed Obligations are indefeasibly paid in full
to the Guaranteed Party, any right of subrogation in or under the Loan
Documents, or any right to participate in any way therein, or in the right,
title or interest of any Guarantied Party in any assets of the Borrower.
Notwithstanding any payments made under this Guaranty, all rights of subrogation
and participation are hereby expressly waived until such time as the Commitments
and all other obligations to provide any financial accommodations shall have
terminated and all the Guaranteed Obligations have been indefeasibly paid and
satisfied in full, and each Guarantor irrevocably and unconditionally agrees
that such Guarantor shall not assert or enforce (i) statutory, contractual,
common law, equitable and all other claims against the Borrower or any assets of
the Borrower, for subrogation, reimbursement, exoneration, contribution,
indemnification, setoff or other recourse in respect to sums paid or payable to
the Agent for the benefit of the Guarantied Parties by such Guarantor hereunder
and (ii) any and all other benefits which such Guarantor might otherwise
directly or indirectly receive or be entitled to receive by reason of any
amounts paid by or collected or due from the Borrower upon the Guaranteed
Obligations or realized from their property.


5.           Acceleration. Upon occurrence of an “Event of Default” as defined
in any of the Loan Documents and in accordance with the terms of the Credit
Agreement, the Agent may, without notice to any Guarantor, cause the obligations
and liabilities of the Borrower to the Guarantied Parties, whether or not then
immediately due and payable, to become immediately due and payable hereunder as
to the Borrower or as to any Guarantor, and the Agent, for the benefit of the
Guarantied Parties, shall thereupon be entitled to enforce the Obligations of
the Borrower under the Loan Documents and of any Guarantor hereunder. In the
event that the Agent and/or any other Guarantied Party shall be stayed or
otherwise precluded by any law or rule, or any order of any court, from
declaring or causing such Obligations or liabilities to become immediately due
and payable with respect to the Borrower, each Guarantor hereby agrees, to the
fullest extent permitted by law, that for purposes of this Guaranty, the Agent
may nevertheless cause such Obligations and liabilities to become immediately
due and payable by such Guarantor by notice to such effect to such Guarantor and
such Guarantor shall thereupon pay all Guaranteed Obligations in full or, as the
Agent and Required Lenders may direct, at the Agent’s and Required Lender’s sole
option, purchase all Guaranteed Obligations (without recourse) by paying the
full amount thereof to the Lenders in cash and executing documentation
acceptable to Agent and the Required Lenders.


6.           Account Stated. The books and records of any Guarantied Party
showing the account between such Guarantied Party and the Borrower shall be
admissible in evidence in any action or proceeding against or involving any
Guarantor as prima facie evidence of the items therein set forth, and any
periodic statements of any Guarantied Party rendered to the Borrower shall be
deemed conclusively correct and constitute an account stated between such
Guarantied Party and the Borrower and be binding on each Guarantor, absent
manifest errors or omissions.
 
 
B-5

--------------------------------------------------------------------------------

Table of Contents
 
 
7.           Reinstatement/Claims. If after receipt of any payment of any of the
Guaranteed Obligations, the Agent and/or any other Guarantied Party is required
to surrender or return such payment or proceeds to any Person for any reason
including, without limitation, by reason of (a) any judgment, decree or order of
any court or administrative body having jurisdiction over the Agent or such
other Guarantied Party, as the case may be, or any of its property, or (b) any
settlement or compromise of any such claim effected in good faith by the Agent
or such other Guarantied Party with any such claimant, including the Borrower
and any trustee, custodian or receiver for the Borrower or its property (items
(a) and (b) referred to herein as “Claims”), then the Guaranteed Obligations
intended to be satisfied by such payment or proceeds shall be deemed reinstated
and continue, and this Guaranty shall continue in full force and effect as if
such payment or proceeds had not been received by the Agent and/or such other
Guarantied Party, notwithstanding the return or destruction of this Guaranty,
delivery of any release to any Guarantor, to Borrower or to any other Person, or
any other matter.  In addition, with respect to any Claims, the Agent and/or
such other Guarantied Party, as the case may be, shall notify each Guarantor and
extend to them reasonable opportunity to defend the same at their expense, and
if the Agent and/or such other Guarantied Party repays all or part of said
amount by reason of such Claims, then and in such event each Guarantor agrees
that any such judgment, decree, order, settlement or compromise shall be binding
upon such Guarantor, notwithstanding the cancellation or termination of any of
the Loan Documents or any other instrument evidencing any of said obligations,
and such Guarantor shall be and remain liable to the Agent and/or such other
Guarantied Party hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by the Agent and/or
such other Guarantied Party, notwithstanding the destruction or return of this
Guaranty to Guarantors, Borrower or any Person of any release or any other
matter.  Each Guarantor shall be liable to pay to the Agent and each other
Guarantied Party, and does hereby indemnify and hold the Agent and each other
Guarantied Party harmless for the amount of any payments or proceeds surrendered
or returned. This Section 7 shall remain effective notwithstanding any contrary
action, which may be taken by the Agent and the Guarantied Parties in reliance
upon such payment or proceeds. This Section 7 shall survive the termination of
this Guaranty.


8.           Amendments and Waivers. Neither this Guaranty nor any provision
hereof shall be amended, modified, waived or discharged orally or by course of
conduct, but only by a written agreement, signed by an authorized officer of the
Agent, subject to Section 9.02 of the Credit Agreement. Neither the Agent nor
any other Guarantied Party shall, by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its rights, powers or
remedies unless such waiver shall be in writing and signed by an authorized
officer of the Agent, subject to Section 9.02 of the Credit Agreement. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by the Agent and the other Guarantied Parties of any right, power or
remedy on any one occasion shall not be construed as a bar to or waiver of any
such right, power or remedy that the Agent or the other Guarantied Parties would
otherwise have on any future occasion, whether similar in kind or otherwise.


9.           Governing Law; Choice of Forum; Service of Process: Jury Trial
Waiver.


(a)           THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.


(b)           Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
or federal court sitting in the Borough of Manhattan, New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each Guarantor hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty shall affect any right that the Agent or any other
Guarantied Party may otherwise have to bring any action or proceeding relating
to this Guaranty against any Guarantor or its properties in the courts of any
jurisdiction.


(c)           Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
 
 
B-6

--------------------------------------------------------------------------------

Table of Contents

 
(d)           Each party to this Guaranty irrevocably consents to service of
process in the manner provided for notices in Section 13 of this Guaranty.
Nothing in this Guaranty will affect the right of any party to this Guaranty to
serve process in any other manner permitted by law.


(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


(e)           Neither the Agent nor any other Guarantied Party shall have any
liability to any Guarantor (whether in tort, contract, equity or otherwise) for
losses suffered by such Guarantor in connection with, arising out of, or in any
way related to the transactions or relationships contemplated by this Guaranty,
or any act, omission or event occurring in connection herewith, unless it is
determined by clear and convincing evidence (and not merely a preponderance of
the evidence) or court order binding on the Agent and/or any other Guarantied
Party that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct or the Agent and/or such other Guarantied
Party. In any such litigation, the Agent and/or any other Guarantied Party shall
be entitled to the benefit of the rebuttable presumption that it acted in good
faith and with the exercise of ordinary care in the performance by it of terms
of the Credit Agreement and the other Loan Documents.


10.           Set-off; Deposit Balances. Each Guarantor further agrees that any
money or property at any time in the possession of any Guarantied Party
belonging to such Guarantor, including any deposit balances (general or special,
time or demand, provisional or final), and all property or the proceeds thereof
held by any Guarantied Party for any purpose including safekeeping, custody,
transmission, collection or pledge (other than those accounts in which such
Guarantor is holding such monies solely as custodian or agent or in trust, such
as tenant security deposit accounts, reserve accounts under existing financing
and payroll accounts), is being held as collateral security for the payment of
any liability of such Guarantor to the Guarantied Parties under this Guaranty,
whether due or not, with full power and authority to apply any deposit balances
to the extinguishment of any such liability and to sell, enforce, collect or
otherwise realize on said money or property in accordance with applicable law.
Until the occurrence of an Event of Default under the Credit Agreement, the
Notes or under any other Loan Document, each Guarantor shall have full access
and use of such money or property in possession of any of the Guarantied
Parties. Nothing in this Section 10 or otherwise, however, modifies, limits or
abridges any common law right of set-off that any Guarantied Party has or might
have. The provisions of this Guaranty shall override any inconsistent provisions
of any custody agreement or investment management agreement with any Guarantied
Party, whether heretofore or hereafter executed.


11.           Powers. Each Guarantor agrees that neither the Agent nor any other
Guarantied Party is obligated in any manner to inquire into the powers of the
Borrower or any other Guarantor, or its successors, its or their directors,
officers, or agents, acting or purporting to act on its or their behalf, and any
liabilities purporting to be contracted for the Borrower or such Guarantor, or
its successors, by its or their directors, officers or agents, in the professed
exercise of such powers, shall be deemed to form a part of the Guaranteed
Obligations even though the incurrence of such liabilities be in excess of the
powers of the Borrower, its successors, its or their directors, officers or
agents aforesaid, or shall be in any way irregular, defective or informal.


12.  Avoidance Provisions.  It is the intent of each Guarantor, the Agent and
each other Guarantied Party that in any Bankruptcy Action, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent and the other Guarantied
Parties) to be avoidable or unenforceable against such Guarantor in such
Bankruptcy Action as a result of applicable law, including without limitation,
(a) Section 548 of the Bankruptcy Code and (b) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such Bankruptcy Action, whether
by virtue of Section 544 of the Bankruptcy Code or otherwise.  The applicable
laws under which the possible avoidance or unenforceability of the obligations
of each Guarantor hereunder (or any other obligations of such Guarantor to the
Agent and the Lenders) shall be determined in any such Bankruptcy Action are
referred to as the “Avoidance Provisions”.  Accordingly, to the extent that the
obligations of any Guarantor hereunder would otherwise be subject to avoidance
under the Avoidance Provisions, the maximum Guarantied Obligations for which
such Guarantor shall be liable hereunder shall be reduced to that amount which,
as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties), to be subject to avoidance under the Avoidance
Provisions.  This Section is intended solely to preserve the rights of the Agent
and the other Guarantied Parties hereunder to the maximum extent that would not
cause the obligations of any Guarantor hereunder to be subject to avoidance
under the Avoidance Provisions, and no Guarantor or any other Person shall have
any right or claim under this Section as against the Agent or any other
Guarantied Party that would not otherwise be available to such Person under the
Avoidance Provisions.
 
 
B-7

--------------------------------------------------------------------------------

Table of Contents
 

 
13.           Notices. All notices, requests and demands hereunder shall be in
writing and (a) made to the Agent, on behalf of the Agent and the other
Guarantied Parties, at the address provided for the Agent in Section 9.01 of the
Credit Agreement and to each Guarantor at its address set forth below its
signature page hereto, or to such other address as either party may designate by
written notice to the other in accordance with this provision, and (b) deemed to
have been given or made on receipt if delivered (i) in person, (ii) by
telecopier, (iii) by overnight courier service and (iv) by certified or
registered mail, return receipt requested.


14.           Partial Invalidity. If any term or provision of this Guaranty is
held to be invalid or unenforceable, such invalidity or unenforceability shall
not invalidate this Guaranty as a whole, but this Guaranty shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.


15.           Entire Agreement. This Guaranty represents the entire agreement
and understanding of the Agent, the other Guarantied Parties and the Guarantors
concerning the subject matter hereof and supercedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.


16.           Successors and Assigns. This Guaranty shall be binding upon the
Guarantors and its successors and assigns and shall inure to the benefit of the
Agent, the other Guarantied Parties and their successors, endorsees, transferees
and assigns.


17.           Construction. All references to the term “Guarantor” wherever used
herein shall include Guarantor’s successors and assigns, individually and
collectively (including, without limitation, any receiver, trustee or custodian
for the Guarantor or any of its assets or the Guarantor in its capacity as
debtor or debtor-in-possession under the Bankruptcy Code). All references to the
term “Guarantied Parties” whenever used herein shall mean the Guarantied Parties
and their respective successors and assigns, and all references to the term
“Borrower” wherever used herein shall mean the Borrower and its successors and
assigns (including, without limitation, any receiver, trustee or custodian for
the Borrower or any of its assets or Borrower in its capacity as debtor or
debtor-in-possession under the Bankruptcy Code). All references to the plural
shall also mean the singular and to the singular shall also mean the plural.


18.           Amendment and Restatement; No Novation.  This Guaranty constitutes
an amendment and restatement of that certain Guaranty dated as of September 1,
2009 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Existing Guaranty”), effective from and after the date hereof.  The
execution and delivery of this Guaranty and the consummation of the transactions
contemplated hereby are not intended by the parties to be, and shall not
constitute, a novation or an accord and satisfaction of the “Guaranteed
Obligations” (as defined in the Existing Guaranty) or any other obligations
owing to the Agent or any Guarantied Party under the Existing Guaranty, the
Existing Credit Agreement, or any other existing Loan Documents.  Each of the
parties hereto hereby acknowledges and agrees that the guaranty pursuant to
Section 1 of this Guaranty is not intended to constitute, nor shall it be
construed as constituting, a release of any prior Guaranty by the Guarantors in
favor of the Agent under the Existing Guaranty, but is intended to constitute a
restatement and reconfirmation of the prior guaranty by the Guarantors in favor
of the Agent.

 


 
B-8

--------------------------------------------------------------------------------

Table of Contents



IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty by
its duly authorized officer as of the day and year first above written.


HOME PROPERTIES, INC.




By:                                                                      
Name:
Title:


Address for Notices:
850 Clinton Square
Rochester, New York  14604
Attention: David P. Gardner, CFO
Telecopy Number:   (505) 546-5433
Telephone Number:  (505) 246-4113

 


 
B-9

--------------------------------------------------------------------------------

Table of Contents

ANNEX I


FORM OF ACCESSION AGREEMENT


THIS ACCESSION AGREEMENT dated as of ____________, 200__, executed and delivered
by ______________________, a _____________ (the “New Guarantor”), in favor of
Manufacturers and Traders Trust Company, as Administrative Agent (the “Agent”)
for the Lenders (as defined below) under that certain Amended and Restated
Credit Agreement dated as of December [_], 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Home Properties, L.P., a New York limited partnership (the
“Borrower”), Home Properties, Inc., a Maryland corporation (the “Company”), the
lenders party thereto and their assignees under Section 9.04. thereof (the
“Lenders”), the Agent, and the other parties thereto, for the benefit of the
Agent, the Lenders and the Issuing Bank (the Agent, the Lenders and the Issuing
Bank, together with their respective successors and assigns, each individually a
“Guarantied Party” and collectively the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Issuing Bank have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;


WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent, the
Lenders and the Issuing Bank through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Issuing Bank’s making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Issuing Bank on the terms and
conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent, the Lenders and the Issuing Bank’s continuing to make
such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Amended and Restated Guaranty dated as of
December [_], 2011 (as amended, supplemented, restated or otherwise modified
from time to time, the “Guaranty”), made by the Company and each Subsidiary of
the Company a party thereto in favor of the Agent, for its benefit and the
benefit of the other Guarantied Parties and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty.  Without limiting the
generality of the foregoing, the New Guarantor hereby:


(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guaranteed Obligations (as defined in the Guaranty);


(b)           makes to the Agent and the other Guarantied Parties as of the date
hereof each of the representations and warranties contained in the Guaranty and
agrees to be bound by each of the covenants contained in the Guaranty; and


(c)           consents and agrees to each provision set forth in the Guaranty.


SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.




[Signatures on Next Page]



 


 
 

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
written above.


[NEW GUARANTOR]




By:                                                           
     Name:                                                           
     Title:                                                           


Address for Notices:
c/o [Borrower]
__________________________
__________________________
Attention:  __________
Telecopy Number:   (___) __________
Telephone Number:  (___) __________


Accepted:


 
MANUFACTURERS AND TRADERS TRUST COMPANY, as Agent





By:                                                      
     Name:                                                      
     Title:                                                      





 


 
 

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT C


FORM OF
AMENDED AND RESTATED PROMISSORY NOTE




$ _______________________
December [_], 2011




FOR VALUE RECEIVED, HOME PROPERTIES, L.P., a New York limited partnership
(“Maker”), hereby promises to pay to the order of
_______________________________________________ (“Payee”) in care of
Manufacturers and Traders Trust Company, as Agent (the “Agent”), at
Manufacturers and Traders Trust Company, 255 East Avenue, Rochester, New York
14604 (“Office”), or at such other address as may be specified in writing by the
Payee to the Maker, on the Revolving Commitment Termination Date (as defined in
the Credit Agreement referenced below), unless sooner accelerated, in lawful
money of the United States of America in immediately available funds, the
principal sum of [________] U.S. Dollars (US $_________) or, if less, the unpaid
principal amount of all Loans (as defined in the Credit Agreement referenced
below) made by Payee to Maker pursuant to the Credit Agreement (hereinafter
defined) then outstanding.


Maker promises also to pay interest on the unpaid principal amount hereof in
like money at the Office from the date hereof until such principal amount is
paid in full, at such interest rates and at such times as are provided in the
Credit Agreement.


This Amended and Restated Promissory Note (this “Note”) is a “Revolving Credit
Note” referred to in the Credit Agreement dated as of December [_], 2011, by and
among the Maker, Home Properties, Inc., a Maryland corporation (the “Company”),
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Agent”), the Lenders party thereto, and the
other parties thereto (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and is entitled
to the benefits thereof and shall be subject to the provisions thereof.
Capitalized terms used in this Note but not otherwise defined herein shall have
the meaning set forth in the Credit Agreement.


As provided in the Credit Agreement, this Note is subject to mandatory and
voluntary prepayments, in whole or in part, from time to time upon the
occurrence of certain events specified in the Credit Agreement.


In case an Event of Default shall occur, the principal of, and accrued interest
on, this Note shall become or may be declared by Payee to be immediately due and
payable in the manner and with the effect provided in the Credit Agreement.


Maker hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.


Except as permitted by Section 9.04. of the Credit Agreement, this Note may not
be assigned by the Payee to any Person.


MAKER HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT THIS NOTE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF. TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, MAKER HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS NOTE. Maker agrees that
any such proceeding may, if Payee so elects, be brought and enforced in any New
York State or federal court sitting in the Borough of Manhattan, New York
County, and any appellate court from any thereof. Maker hereby waives any
objection to jurisdiction or venue in any such action commenced in any such
courts.  Maker irrevocably consents to service of process in the manner provided
for notices in Section 9.01. of the Credit Agreement.  Nothing in this Note, the
Credit Agreement or any other Loan Document will affect the right of the Agent
or the Payee to serve process in any other manner permitted by law.
 
THIS NOTE, TOGETHER WITH THE OTHER NOTES ISSUED UNDER THE CREDIT AGREEMENT, IS
GIVEN IN REPLACEMENT OF CERTAIN PROMISSORY NOTES DATED SEPTEMBER 1, 2009, ISSUED
PURSUANT TO THE EXISTING CREDIT AGREEMENT (COLLECTIVELY, THE “PRIOR NOTE”).  TO
THE EXTENT THAT THE PRINCIPAL BALANCE OF THIS NOTE INCLUDES A PORTION OF THE
BORROWER’S INDEBTEDNESS EVIDENCED BY THE PRIOR NOTE PRIOR TO THE DATE HEREOF,
THIS NOTE (I) MERELY RE-EVIDENCES THE INDEBTEDNESS EVIDENCED BY THE PRIOR NOTE
PRIOR TO THE DATE HEREOF, (II) IS GIVEN AS SUBSTITUTION FOR, AND NOT AS PAYMENT
OF, THE PRIOR NOTE, AND (III) IS IN NO WAY INTENDED TO CONSTITUTE A NOVATION OF
THE PRIOR NOTE.  THE BORROWER HEREBY AGREES THAT THIS NOTE SHALL IN ALL RESPECTS
TAKE THE PLACE OF AND INCLUDE ANY PRINCIPAL AMOUNT OF THE PRIOR NOTES.


Time is of the essence for this Note.


IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered as
of the day and year and the place first above written.


HOME PROPERTIES, L.P.
     By: Home Properties, Inc., as General Partner




     By:                                                                                
     Name:
     Title:







C-1


 
 

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT D-1


FORM OF REVOLVING BORROWING REQUEST AND COMPLIANCE CERTIFICATE
(Borrowings)
 ______________, 20__


Manufacturers and Traders Trust Company
as Administrative Agent for the Lenders
party to the Credit Agreement referred to below
255 East Avenue
Rochester, NY 14604
Attn: Ms. Lisa Plescia, Vice President


Re:           Revolving Loan Borrowing Request and Compliance Certificate


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December [_], 2011, by and among Home Properties, L.P., a New York limited
partnership (the “Borrower”), Home Properties, Inc., a Maryland corporation (the
“Company”), Manufacturers and Traders Trust Company, as Administrative Agent
(together with its successors and assigns, the “Agent”), the Lenders party
thereto (each a “Lender” and collectively the “Lenders”), and the other parties
thereto (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed or restated, the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Credit Agreement.


Pursuant to Section 2.03 of the Credit Agreement, the Borrower hereby
irrevocably requests a Borrowing under the Credit Agreement and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”):


 
(a)
The aggregate amount of the Loans constituting the Proposed Borrowing is
$___________ and of such amount.



 
(b)
The Business Day of the Proposed Borrowing is ___________________.



 
(c)
The Borrowing is [an ABR Borrowing] [a Eurodollar Borrowing].



 
(d)
[The initial Interest Period to be applicable to such Eurodollar Borrowing is
_____________________].



 
(f)
The location and number of the Borrower’s account to which the funds are to be
disbursed are as follows:



Bank:
ABA
Crediting:
Acct. #:


The undersigned signatory of this Certificate hereby certifies that she/he is a
Financial Officer of the Borrower and further certifies as follows pursuant to
Section 4.02 of the Credit Agreement:


1.           The representations and warranties of the Borrower and the Company
set forth in the Credit Agreement are true and correct on and as of the date
hereof.


2.           At the time of and immediately after giving effect to the Proposed
Borrowing, no Default or Event of Default has occurred and is continuing under
the Credit Agreement.


3.           No event has occurred since the Effective Date which has had, and
continues to have, or is reasonably likely to have, a Material Adverse Effect.


4.           Immediately prior to and immediately after the Proposed Borrowing,
the Borrower, the Company and their Subsidiaries are in compliance with the
warranties and covenants set forth in the Credit Agreement.


5.           Immediately after the Proposed Borrowing, the total Revolving
Credit Exposure will not exceed the Maximum Availability.


Very truly yours,


HOME PROPERTIES, L.P.
     By:  Home Properties, Inc., as General Partner




     By:                                                                      
     Name:
     Title:
 
 

D-1
 
 

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT D-2


FORM OF TERM LOAN BORROWING REQUEST AND COMPLIANCE CERTIFICATE
(Term Loan Borrowing)




Manufacturers and Traders Trust Company
as Administrative Agent for the Lenders
party to the Credit Agreement referred to below
255 East Avenue
Rochester, NY 14604
Attn: Ms. Lisa Plescia, Vice President


Re:           Term Loan Borrowing Request and Compliance Certificate


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December [_], 2011, by and among Home Properties, L.P., a New York limited
partnership (the “Borrower”), Home Properties, Inc., a Maryland corporation (the
“Company”), Manufacturers and Traders Trust Company, as Administrative Agent
(together with its successors and assigns, the “Agent”), the Lenders party
thereto (each a “Lender” and collectively the “Lenders”), and the other parties
thereto (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed or restated, the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Credit Agreement.


Pursuant to Section 2.02 of the Credit Agreement, the Borrower hereby
irrevocably requests a Borrowing of Term Loans under the Credit Agreement and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”):


 
(a)
The aggregate amount of the Term Loans constituting the Proposed Borrowing is
$___________ and of such amount.



 
(b)
The Business Day of the Proposed Borrowing is ___________________.



 
(c)
The Borrowing is [an ABR Borrowing] [a Eurodollar Borrowing].



 
(d)
[The initial Interest Period to be applicable to such Eurodollar Borrowing is
_____________________].



 
(e)
The location and number of the Borrower’s account to which the funds are to be
disbursed are as follows:



Bank:
ABA
Crediting:
Account No.:


In connection with the foregoing, Borrower hereby agrees that if the Term Loan
is not borrowed on the date specified in this notice, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
failure. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan for the period that would have
been the Interest Period for such Loan, over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this paragraph shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.


The undersigned signatory of this Certificate hereby certifies that she/he is a
Financial Officer of the Borrower and further certifies as follows pursuant to
Section 4.02 of the Credit Agreement:


1.           The representations and warranties of the Borrower and the Company
set forth in the Credit Agreement are true and correct on and as of the date
hereof.


2.           At the time of and immediately after giving effect to the Proposed
Borrowing, no Default or Event of Default has occurred and is continuing under
the Credit Agreement.


3.           No event has occurred since the Effective Date which has had, and
continues to have, or is reasonably likely to have, a Material Adverse Effect.


4.           Immediately prior to and immediately after the Proposed Borrowing,
the Borrower, the Company and their Subsidiaries are in compliance with the
warranties and covenants set forth in the Credit Agreement.




Very truly yours,


HOME PROPERTIES, L.P.
     By:  Home Properties, Inc., as General Partner




     By:                                                                      
     Name:
     Title:
 
 



D-2


 
 

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT D-3


FORM OF NOTICE OF [ISSUANCE] [AMENDMENT] [RENEWAL] [EXTENSION]9 AND COMPLIANCE
CERTIFICATE
 
 ______________, 20__


Manufacturers and Traders Trust Company
as Administrative Agent for the Lenders [and as Issuing Bank]
party to the Credit Agreement referred to below
255 East Avenue
Rochester, NY 14604
Attn:  Ms. Lisa Plescia, Vice President


[___________________, as Issuing Bank]
[Address]
[Attn: ____________________]


Re:           Notice of [Issuance] [Amendment] [Renewal] [Extension] and
Compliance Certificate


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December [_], 2011, by and among Home Properties, L.P., a New York limited
partnership (the “Borrower”), Home Properties, Inc., a Maryland corporation (the
“Company”), Manufacturers and Traders Trust Company, as Administrative Agent
(together with its successors and assigns, the “Agent”), the Lenders party
thereto (each a “Lender” and collectively the “Lenders”), and the other parties
thereto (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed or restated, the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Credit Agreement.


[Pursuant to Section 2.04(b) of the Credit Agreement, the Borrower requests that
the Issuing Bank to which this Certificate is addressed issue the Letter of
Credit on ___________________, ____ (the “Date of Issuance”) in the stated
amount of $____________, for the account of _____________________________ (the
“Proposed Issuance”).  The beneficiary of the requested Letter of Credit will be
__________________,10 with an address at _________________________________, and
such Letter of Credit will be in support of _______________________________11
and will have a stated termination date of ______________.]12
 
[Pursuant to Section 2.04(b) of the Credit Agreement, the Borrower request that
the Issuing Bank to whom this Certificate is addressed [amend] [renew] [extend]
that certain Letter of Credit, issued on ________, ____ to _______________, as
beneficiary, in the stated amount of $___________________, as follows:
___________________________________ (the “Proposed Modification”).]
 
The undersigned signatory of this Certificate hereby certifies that she/he is a
Financial Officer of the Borrower and further certifies as follows pursuant to
Section 4.02 of the Credit Agreement:


1.           The representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct on and as of the date hereof and will be
true and correct on the [Date of Issuance] [the date of the Proposed
Modification (the “Modification Date”).


2.           At the time of and immediately after giving effect to the [Proposed
Issuance] [Proposed Modification], no Default or Event of Default will have
occurred and be continuing under the Credit Agreement.


3.           No event has occurred since the Effective Date which has had, and
continues to have, or is reasonably likely to have, a Material Adverse Effect.


4.           Immediately prior to and immediately after the [Proposed Issuance]
[Proposed Modification], the Borrower, the Company and their Subsidiaries will
be in compliance with the warranties and covenants set forth in the Credit
Agreement.


5.           Immediately after the [Proposed Issuance] [Proposed Modification],
(a) the total Revolving Credit Exposure will not exceed the Maximum Availability
and (b) the LC Exposure will not exceed $20,000,000.


Very truly yours,


HOME PROPERTIES, L.P.
     By:  Home Properties, Inc., as General Partner






     By:                                                                      
     Name:
     Title: [Chief Financial Officer/Principal
          Accounting Officer/Treasurer/Controller]





--------------------------------------------------------------------------------

 
9           Choice the appropriate type of notice, remove brackets and delete
those not applicable.
 
10           Insert name and address of beneficiary.
 
11           Insert description of the supported obligations, name of agreement
and/or the commercial transaction to which this request relates.
 
12           Insert last date upon which drafts may be presented (which shall be
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and (ii)
the date that is thirty days prior to the Maturity Date).

D-3


 
 

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT E
FORM OF OPINION OF BORROWER’S COUNSEL




Manufacturers and Traders Trust Company,
     as Administrative Agent
and each of the Lenders party to the Credit Agreement referred to below
255 East Avenue
Rochester, New York  14604


Ladies and Gentlemen:
 
We are counsel to Home Properties, L.P., a New York limited partnership (the
“Borrower”), and Home Properties, Inc., a Maryland corporation (the
“Guarantor”), and have reviewed the Amended and Restated Credit Agreement dated
as of the date hereof (the “Credit Agreement”) among the Borrower, the
Guarantor, Manufacturers and Traders Trust Company, as Administrative Agent
(together with its successors and assigns, the “Agent”), and the lenders party
thereto (the “Lenders”), each of the Notes made by the Borrower, dated as of the
date hereof, and the Guaranty, dated as of the date hereof, given by the
Guarantor.  We have also have reviewed the Guaranty, dated as of December 9,
2011, given by the subsidiaries of the Borrower listed on Schedule I of Exhibit
B attached hereto (each a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”) in favor of the Agent under the Credit
Agreement.  Terms defined in the Credit Agreement are used herein with the same
meanings. We have also reviewed the letter agreement, dated December 9, 2011,
from the Borrower and the Guarantor to the Agent (the “Letter Agreement”). This
opinion is being furnished to you at the express request of the Borrower and the
Guarantor pursuant to Section 4.01(b) of the Credit Agreement.
 
We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate, partnership and limited liability
company records, certificates of public officials and other instruments and have
conducted such other investigations of fact and law as we have deemed necessary
or advisable for purposes of this opinion.  We have, among other things,
reviewed the Articles of Amendment and Restatement of the Articles of
Incorporation, as amended, of the Guarantor (the “Charter”), the Second Amended
and Restated Agreement of Limited Partnership, as amended, of the Borrower
(“Operating Partnership Agreement”), the articles or certificates of formation
as limited liability companies and operating agreements of the Subsidiary
Guarantors and such other documents, instruments, corporate, partnership,
limited liability company and other records as we consider necessary in
connection with the opinions expressed below.  As to any facts material to our
opinion, we have relied upon the representations and warranties of the Borrower
and the Guarantor made in the Credit Agreement and the Guaranty; certificates of
officers of the Guarantor with respect to the Guarantor, the Borrower, and the
Subsidiary Guarantors, copies of which are attached as Exhibits A and B hereto;
and certificates of officials of governmental entities.  We have not
independently established the facts so relied upon.  Our opinions expressed in
the first three sentences of Paragraph 1 below are based solely upon the
certificates of government officials provided to you pursuant to Section 4.01(c)
of the Credit Agreement.
 
In rendering the opinions expressed in this letter, we have assumed, without
investigation, the authenticity of any document or other instrument submitted to
us as an original, the conformity to the originals of any documents or other
instruments submitted to us as a copy, the genuineness of all signatures on such
originals or copies, and the due authorization, execution and delivery by all
parties other than the Borrower, the Guarantor, and the Subsidiary
Guarantors.  We have made no review beyond a review of the documents and
certificates described herein, and we have not undertaken any independent
investigation or inquiry beyond that described herein.
 
Upon the basis of the foregoing and subject to the limitations, qualifications
and assumptions set forth herein, we are of the opinion that:
 
1.           The Borrower is a limited partnership duly organized and validly
existing under the laws of the State of New York.  The Guarantor is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Maryland.  Each Subsidiary Guarantor listed on Schedule I to
Exhibit B attached hereto is a limited liability company, duly organized,
validly existing and, where such concept is applicable, in good standing, under
the laws of the States of Delaware, Maryland, New Jersey or New York, or the
laws of the Commonwealths of Massachusetts or Virginia.  Each of the Borrower
and the Guarantor has all requisite power and authority to carry on its business
as now conducted by the Borrower and its Subsidiaries taken as a whole as
described in the Guarantor’s 1934 Act Reports (as defined below).  Except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, each of the Borrower, the
Guarantor, and the Subsidiary Guarantors is qualified to do business in, and is
in good standing in, every jurisdiction where it owns properties or assets or
where the conduct of its business makes such qualification necessary.
 
 
E-1

--------------------------------------------------------------------------------

Table of Contents
 
2.           The Transactions are within the Borrower’s partnership powers and
have been duly authorized by all necessary limited partnership action and, if
required, corporate action of the Guarantor as its general partner; provided,
however, no opinion is expressed herein as to any use of the proceeds of Loans
except as set forth in Paragraph 9 below.  Each of the Credit Agreement, the
Notes and the Letter Agreement has been duly executed and delivered by the
Borrower to the Lenders and constitutes a legal, valid and binding obligation of
the Borrower, enforceable by the Lenders against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
3.           The execution, delivery and performance of the Credit Agreement,
the Guaranty and the Letter Agreement are within the Guarantor’s powers and have
been duly authorized by all necessary corporate action.  Each of the Credit
Agreement, the Guaranty and the Letter Agreement has been duly executed and
delivered by the Guarantor and constitutes a legal, valid and binding obligation
of the Guarantor, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
4.           The execution, delivery and performance of the Guaranty are within
each Subsidiary Guarantor’s powers and have been duly authorized by all
necessary limited liability company action of each Subsidiary Guarantor and its
manager or sole member.  The Guaranty has been duly executed and delivered by
each of the Subsidiary Guarantors and constitutes a legal, valid and binding
obligation of each of the Subsidiary Guarantors, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
5.           The execution, delivery and performance of the Credit Agreement,
the Notes,  the Guaranty and the Letter Agreement:  (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority on the part of the Borrower, the Guarantor or any
Subsidiary Guarantor, except such as have been obtained or made and are in full
force and effect and except filings providing public notice of the entering into
of the Credit Agreement, Note and Guaranty and filing of the Credit Agreement
the Notes and the Guaranty under applicable federal securities laws, (b) will
not violate any applicable law, rule or regulation, the Charter or by-laws of
the Guarantor or the certificate of limited partnership, the Operating
Partnership Agreement of the Borrower, the articles or certificate of formation
and operating agreement of any Subsidiary Guarantor, or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument filed by Guarantor with the U.S.
Securities and Exchange Commission as an Exhibit to its Form 10-K for the year
ended December 31, 2010, or any Form 10-Q or Form 8-K filed since that date
(collectively, the “1934 Act Reports”), or give rise to a right thereunder to
require any payment to be made by the Borrower, the Guarantor or any of the
Subsidiary Guarantors pursuant to such indenture, agreement or other instrument,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower, the Guarantor or any of the Subsidiary Guarantors as a result
of any item referred to in clauses (b) or (c) of this Paragraph 5; provided,
however, no opinion is expressed herein as to any use of the proceeds of Loans
except as set forth in Paragraph 9 below.
 
6.           To our knowledge, none of the Borrower, the Guarantor or any
Subsidiary Guarantor is in violation of any law, rules or regulation applicable
to it or any order, writ, judgment, decree, determination or award, the
violation of which will have or is reasonably likely to have a Material Adverse
Effect.
 
7.           To our knowledge, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or affecting the
Borrower, the Guarantor or any of the Subsidiary Guarantors as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected individually or in the aggregate, to
have a Material Adverse Effect, or that involve the Credit Agreement or the
Transactions.
 
 
E-2

--------------------------------------------------------------------------------

Table of Contents
 
8.           None of the Borrower, the Guarantor or any Subsidiary Guarantor is
an “investment company” subject to regulation under the Investment Company Act
of 1940.
 
9.           The consummation of the Transactions on the date hereof including,
without limitation, the use of the proceeds of any Loan made to the Borrower
pursuant to the terms of the Credit Agreement, assuming, without investigation,
that the Borrower will use such proceeds in accordance with the terms of the
Credit Agreement, will not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
 
The opinions as to the enforceability of the Credit Agreement, the Notes, the
Guaranty and the Letter Agreement in paragraphs 2, 3 and 4 above are further
qualified by the following:
 
(i) public policy limitations relating to concepts of materiality and principles
of reasonableness, good faith and fair dealing may require the Lenders to act
reasonably and in good faith;
 
(ii) the limitation that certain of the provisions of, and some of the remedies
provided for in, the Credit Agreement or the Guaranty may be affected by, or may
be unenforceable in whole or in part by reason of, certain laws and judicial
decisions, but the application of such laws and decisions would not materially
interfere with the practical realization of the principal legal benefits
afforded thereby under New York law;
 
(iii) the effectiveness of the provisions of Section 12 of the Guaranty;
 
(iv) whether a court located outside the State of New York would give effect to
the choice of New York law;
 
(v) any provisions in the Guaranty relating to or which might be construed as
changing the standard of proof or the party bearing the burden of proof with
respect to any claim;
 
(vi) any provisions in the Guaranty relating to or which might be construed as a
waiver of counterclaim, a waiver of defenses, including suretyship defenses, or
a waiver of benefits of appraisal, valuation, stay, extension, moratorium,
redemption, statutes of limitation, or other nonwaivable benefits bestowed by
operation of law; and
 
(vii) any provisions in the Guaranty which provide for indemnification,
contribution, or release, or provisions exculpating or exempting a party from,
or requiring indemnification or contribution for, liability, including clauses
relating to releases of unmatured claims, clauses purporting to waive unmatured
rights, and clauses similar in substance or nature to the foregoing clauses.
 
Certain opinions and other matters that are expressed herein to “our knowledge”
or words of similar import mean that the opinions expressed herein to which such
qualification relates is based solely on matter within the actual knowledge of
the lawyers within this firm actively representing the Borrower and the
Guarantor in connection with the Transactions described in the Credit Agreement,
derived from our representation of the Borrower and the Guarantor in other
matters as to which we have been engaged by them as counsel and the certificates
of officers described above, without any independent investigation.
 
We express no opinion herein regarding:
 
(i)  
the “time is of the essence” clause of the Notes; and

 
(ii)  
whether a court would give effect to the specification by the Required Lenders
of jurisdiction and venue outside courts located in New York or the waiver of
inconvenient forum or any claim that venue is improper or provisions relating to
subject matter jurisdiction of the courts set forth in the Credit Agreement, the
Notes and the Guaranty.

 
 
 
E-3

--------------------------------------------------------------------------------

Table of Contents
 
We are members of the bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York; the General Corporation Law,
Partnership Law and Limited Liability Company Law of the State of Maryland and
the Limited Liability Company Law of the States of Delaware and New Jersey, and
the Commonwealths of Massachusetts and Virginia set forth in standard
compilations of corporation, limited liability company and other business
statutes set forth in the Wolters Kluwer Law & Business Corporation: Statutes
(Aspen Publishers)  and the federal laws of the United States of America, each
as in effect on the date hereof and which in our experience are normally
applicable to transactions comparable to the Transactions.
 
Our opinions expressed herein are rendered as of the date hereof and do not
address the passage of time or other events subsequent to the date hereof.  We
disclaim any undertaking to advise you of any change in law or fact which may
affect the continued correctness of any opinion as of a later date.
 
No opinion expressed herein may be referred to, cited or quoted in any financial
statement, prospectus, private placement memorandum or other similar document
without our prior written consent.
 
This opinion is rendered solely to you in connection with the above
matter.  This opinion may not be relied upon by you for any other purpose or
relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your Loans) without our prior
written consent.
 



 


 
E-4

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT F


FORM OF QUARTERLY/ANNUAL COMPLIANCE CERTIFICATE




Manufacturers and Traders Trust Company
as Administrative Agent for the Lenders party
to the Credit Agreement referred to below
255 East Avenue
Rochester, New York 14604


Attn: [______________]


Re: [Quarterly/Annual] Compliance Certificate


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of December [_],
2011, by and among Home Properties, L.P., a New York limited partnership (the
“Borrower”), Home Properties, Inc., a Maryland corporation (the “Company”),
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Agent”), the Lenders party thereto (each a
“Lender” and collectively the “Lenders”), and the other parties thereto (as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed or restated, the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.


The undersigned hereby certifies that she/he is a Financial Officer of the
Company and further certifies to the Agent and the Lenders as follows:


1.           Pursuant to the terms of Section 5.01[(a)(ii)] OR [(b)(ii)], the
undersigned has reviewed the terms of the Credit Agreement and of the other Loan
Documents and has made, or caused to be made under his/her supervision, a review
in reasonable detail of the transactions and consolidated financial condition of
the Company, the Borrower and their Subsidiaries, during the period covered by
the [annual/quarterly] report attached hereto as Exhibit A (the “Reports”). Such
review has not disclosed the existence during or at the end of such period, and
the undersigned has no knowledge of the existence of as at the date hereof, of
any condition or event which constitutes an Event of Default or Default or
mandatory prepayment event. [ If any such condition or event existed or exists,
specify (i) the nature and period of existence thereof and (ii) what action the
Company and/or the Borrower or any of its Subsidiaries has taken, is taking or
proposes to take with respect thereto.]


2.           The Reports are true, correct, and complete copies thereof and
constitute part of or are based upon the customary books and records of the
Company.


3.           Attached hereto as Exhibit B are reasonably detailed calculations
establishing whether or not the Borrower is in compliance as of the date hereof
with each of the financial covenants set forth in Section 5.05 and Article VI of
the Credit Agreement, which calculations include the average Occupancy Rate of
all Unencumbered Eligible Projects for such fiscal [quarter][year].13




 [Signature on following page]








Very truly yours,






[Insert Name], as [Chief Financial Officer/Principal Accounting
Officer/Treasurer/Controller] of Home Properties, Inc.



--------------------------------------------------------------------------------

 
13 Note:  For purposes of the initial compliance certificate, calculations must
be made on a pro forma basis giving effect to the transactions contemplated in
the Credit Agreement as if the Term Loans had been issued in full, the letters
of credit outstanding on the date hereof continued, and the revolving loans
under the Existing Credit Agreement were made under the Credit Agreement in each
case as of September 30, 2011.

 


 
F-1

--------------------------------------------------------------------------------

Table of Contents
 
Exhibit A
 
[Quarterly/Annual Reports]




 
 
 
 
 

 
 


 
F-2

--------------------------------------------------------------------------------

Table of Contents

Exhibit B


Calculations evidencing compliance with Financial Covenants
[Calculations to be Attached]





 


 
F-3

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT G
FORM OF TERM LOAN NOTE


 
 
$_______________ 
_______________, 201__
 
 
FOR VALUE RECEIVED, HOME PROPERTIES, L.P., a New York limited partnership
(“Maker”), hereby promises to pay to the order of
_______________________________________________ (“Payee”) in care of
Manufacturers and Traders Trust Company, as Agent (together with its successors
and assigns, the “Agent”), at Manufacturers and Traders Trust Company, 255 East
Avenue, Rochester, New York 14604 (“Office”), or at such other address as may be
specified in writing by the Payee to the Maker, on the Term Loan Maturity Date
and in the principal amounts provided in the Credit Agreement (as defined
herein), and to pay interest on the unpaid principal amount owing hereunder, at
the rates and on the dates provided in the Credit Agreement.
 
The date, amount of each Loan made by the Payee to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the Payee
on its books and, prior to any transfer of this Term Loan Note (this “Note”),
endorsed by the Payee on the schedule attached hereto or any continuation
thereof, provided  that the failure of the Payee to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder in respect
of the Loans made by the Payee.
 
This Note is one of the “Term Loan Notes” referred to in the Credit Agreement
dated as of December [_], 2011, by and among the Maker, Home Properties, Inc., a
Maryland corporation (the “Company”), Manufacturers and Traders Trust Company,
as Administrative Agent (together with its successors and assigns, the “Agent”),
the Lenders party thereto, and the other parties thereto (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), and is entitled to the benefits thereof and shall be
subject to the provisions thereof. Capitalized terms used in this Note but not
otherwise defined herein shall have the meaning set forth in the Credit
Agreement.
 
As provided in the Credit Agreement, this Note is subject to prepayments, in
whole or in part, from time to time upon the occurrence of certain events
specified in the Credit Agreement.


In case an Event of Default shall occur, the principal of, and accrued interest
on, this Note shall become or may be declared by Payee to be immediately due and
payable in the manner and with the effect provided in the Credit Agreement.


Maker hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.


Except as permitted by Section 9.04. of the Credit Agreement, this Note may not
be assigned by the Payee to any Person.


MAKER HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT THIS NOTE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF. TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, MAKER HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS NOTE.  Maker agrees that
any such proceeding may, if Payee so elects, be brought and enforced in any New
York State or federal court sitting in the Borough of Manhattan, New York
County, and any appellate court from any thereof. Maker hereby waives any
objection to jurisdiction or venue in any such action commenced in any such
courts.  Maker irrevocably consents to service of process in the manner provided
for notices in Section 9.01. of the Credit Agreement.  Nothing in this Note, the
Credit Agreement or any other Loan Document will affect the right of the Agent
or the Payee to serve process in any other manner permitted by law.


THIS NOTE, TOGETHER WITH THE OTHER NOTES ISSUED UNDER THE CREDIT AGREEMENT, IS
GIVEN IN REPLACEMENT OF CERTAIN PROMISSORY NOTES DATED SEPTEMBER 1, 2009, ISSUED
PURSUANT TO THE EXISTING CREDIT AGREEMENT (COLLECTIVELY, THE “PRIOR NOTE”).  TO
THE EXTENT THAT THE PRINCIPAL BALANCE OF THIS NOTE INCLUDES A PORTION OF THE
BORROWER’S INDEBTEDNESS EVIDENCED BY THE PRIOR NOTE PRIOR TO THE DATE HEREOF,
THIS NOTE (I) MERELY RE-EVIDENCES THE INDEBTEDNESS EVIDENCED BY THE PRIOR NOTE
PRIOR TO THE DATE HEREOF, (II) IS GIVEN AS SUBSTITUTION FOR, AND NOT AS PAYMENT
OF, THE PRIOR NOTE, AND (III) IS IN NO WAY INTENDED TO CONSTITUTE A NOVATION OF
THE PRIOR NOTE.  THE BORROWER HEREBY AGREES THAT THIS NOTE SHALL IN ALL RESPECTS
TAKE THE PLACE OF AND INCLUDE ANY PRINCIPAL AMOUNT OF THE PRIOR NOTES.
 
Time is of the essence for this Note.
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered as
of the day and year and the place first above written.




HOME PROPERTIES, L.P.
     By: Home Properties, Inc., as General Partner




By:                                                      
     Name:
     Title:

 
G-1

--------------------------------------------------------------------------------

Table of Contents



 
SCHEDULE OF LOANS
 
This Note evidences Loans made under the within described Credit Agreement to
the Borrower, on the dates and in the principal amounts set forth below, subject
to the payments and prepayments of principal set forth below:
 
Date of
Loan
Principal
Amount of Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation
Made By
 








 
 

--------------------------------------------------------------------------------

Table of Contents
